       Case 1:20-cv-01281-JRS-DLP Document 1-1Summary
4/29/2020                                        Filed   04/30/20 Page 1 of 156 PageID #: 9
                                                      - MyCase

                 This is not the official court record. Official records of court proceedings may only be obtained directly
                 from the court maintaining a particular record.




     Case Number                          49D03-2004-PL-01 3207

     Court                                Marion Superior Court, Civil Division 3

     Type                                 PL - Civil Plenary

     Filed                                04/06/2020


     Status                               04/06/2020 , Pending (active)



    Parties to the Case
    Defendant     FACTORY MUTUAL INSURANCE COMPANY

       Address
       CT Corporation System
       1 50 W. Market Street, Suite 800
       Indianapolis, IN 46204


    Plaintiff     INDIANAPOLIS AIRPORT AUTHORITY

       Address
       7800 Col H Weir Cook Memorial Dr.
       Indianapolis, IN 46241

       Attorney
       Charles P Edwards
       #1730906, Lead, Retained

       1 1 South Meridian St
       Indianapolis, IN 46204
       31 7-236-1 31 3(W)


       Attorney
       Alexander P Orlowski
       #3079429, Retained

       Barnes & Thornburg LLP
       11 South Meridian Street
       Indianapolis, IN 46204
       31 7-236-1 31 3(W)



   Chronological Case Summary
    04/06/2020    Case Opened as a New Filing


    04/06/2020        Complaint/Equivalent Pleading Filed
                  Complaint

                  Filed By:                      INDIANAPOLIS AIRPORT AUTHORITY

                  File Stamp:                   04/06/2020




                                                               EXHIBIT A


https://public.courts.in.gOv/mycase/#/vw/CaseSummary/eyJ2ljp7lkNhc2VUb2tlbil6ljRvYk9Tc0NoLVpnZ29hSWVHRmpwQzlwbUhrXzJfUVp2LXIzlViVRf...   1/2
       Case 1:20-cv-01281-JRS-DLP Document 1-1Summary
 4/29/2020
                                                Filed- MyCase
                                                       04/30/20 Page 2 of 156 PageID #: 10

      04/06/2020         Subpoena/Summons Filed
                     Summons Filed - Factory Mutual

                     Filed By:                       INDIANAPOLIS AIRPORT AUTHORITY

                     File Stamp:                     04/06/2020


      04/06/2020         Appearance Filed
                     Appearance

                     For Party:                      INDIANAPOLIS AIRPORT AUTHORITY

                     File Stamp:                     04/06/2020



    Financial Information
    * Financial Balances reflected are current representations of transactions processed by the Clerk's Office. Please note that any

       balance due does not reflect interest that has accrued - if applicable - since the last payment. For questions/concerns regarding

       balances shown, please contact the Clerk's Office.


    INDIANAPOLIS AIRPORT AUTHORITY
    Plaintiff

    Balance Due (as of04/29/2020)
    0.00


    Charge Summary
     Description                                                               Amount               Credit            J Payment
    | Court Costs and Filing Fees                                              157.00               0.00              1 157.00
    Transaction Summary
     Date                      Description                                     Amount
                          I.
     04/06/2020           j Transaction Assessment                             157.00
                          i
     04/06/2020           j Electronic Payment                                 (157.00)




                   This is not the official court record. Official records of court proceedings may only be obtained directly
                   from the court maintaining a particular record.




https://public. courts, in. gov/mycase/#/vw/CaseSummary/eyJ2ljp7lkNhc2VUb2tlbil6ljRvYk9Tc0NoLVpnZ29hS WVHRmpwQzlwbUhrXzJfUVp2LXIzMVRf.. .   2/2
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 3 of 156 PageID
                             49D03-2004-PL-01
                                                                             #: 11
                                                                                  3207
                                                                         Filed: 4/6/2020 1:54 P
                                                                                                                               Clei
                                                Marion Superior Court, Civil Division 3                       Marion County, Indiar




      STATE OF INDIANA                              )          IN THE MARION SUPERIOR COURT
                                                    ) SS:
      COUNTY OF MARION                              )          CAUSE NO. 49D01-2004-PL-


      INDIANAPOLIS AIRPORT                                       )
      AUTHORITY,                                                 )
                                                                 )
                               Plaintiff,                        )
                                                                 )
                       v.
                                                                 )
                                                                 )
      FACTORY MUTUAL INSURANCE                                   )
      COMPANY,                                                   )
                                                                 )
                               Defendant.                        )


    To Defendant(s):          Factory Mutual Insurance Company
                              c/o CT Corporation System
                              150 W. Market Street
                             Suite 800
                             Indianapolis, IN 46204-2814


             You are hereby notified that you have been sued by the person named as plaintiff and in the Court

    indicated above. The nature of the suit against you is stated in the Complaint which is attached to this

    Summons. It also states the relief sought or the demand made against you by the plaintiff.

             An answer or other appropriate response in writing to the Complaint must be filed either by you

    or your attorney within twenty (20) days, commencing the date after you receive this Summons, (or

    twenty-three (23) days if this Summons was received by mail), or a judgment by default may be rendered

,   against you for the relief demanded by plaintiff. If you have a claim for relief against the plaintiff arising

    from the same transaction or occurrence, you must assert it in your written answer.



             4/6/2020                                                              a. ,
    Date:_                                                                    2           J
                                                                                                   .(Seal)
                                                             Clerk, Marion County Superior Court


                                                    §cotwrp;
                                                             c3>
                                        '/Jr                   Ox
                                                                 "£v
                                    j
                                    !
                                                                          i
                                                                          i.
                                    A
                                     \                               li
                                        X                         A
                                               >-
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 4 of 156 PageID #: 12




                         (The following manner of service of summons is hereby designated.)


             Registered or certified mail by Court.
      XX     Registered or certified mail by Attorney.
             Service at place of employment, to-wit:
             Service on individual via private process server — (personal or copy) at above address.

    Submitted By:             Charles P. Edwards
                              Barnes & Thornburg LLP
                              11 South Meridian Street
                              Indianapolis, IN 46204
                              (317) 236-1313




                SHERIFF'S              RETURN          ON    SERVICE         OF     SUMMONS


            I hereby certify that I have served this Summons on the        day of                 ., 2020:


   (1)      By delivering a copy of the Summons and a copy of the Complaint to the Defendant,




  . (2)     By leaving a copy of the Summons and a copy of the Complaint at




   (3)     Other service or remarks:




           Sheriffs Costs:                             By:
                                                                       Deputy


                             CLERK'S       CERTIFICATE                OF   MAILING

           I hereby certify that on the     day of _                     2020, 1 mailed a copy of this Summons
   and a copy of the Complaint to the Defendant, by certified mail, requesting a return receipt at the address
   furnished by the Plaintiff.



  Date:                                                Clerk, Marion County Superior Court



                                                       By:
                                                              Deputy
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 5 of 156 PageID #: 13




                   RETURN          ON    SERVICE           OF    SUMMONS          BY    MAIL

            I hereby certify that the attached return receipt was received by me showing that the Summons and a
   copy of the Complaint mailed to the Defendant, was accepted by the Defendant on the            day of
                      , 2020.


            I hereby certify that the attached return receipt was received by me showing that the Summons and a
   copy of the Complaint were returned not accepted on the            day of                  , 2020.

            I hereby certify that the attached return receipt was received by me showing that the Summons and a
   copy of the Complaint mailed to the Defendant, on behalf of said Defendant on the           day of
                       2020.


                                                      Clerk, Marion County Superior Court


   Date:                                             By:
                                                                Deputy
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 6 of 156 PageID #: 14
                                              49D03-2004-PL-01 3207                                Filed: 4/6/2020 1:54 PM
                                                                                                                    Clerk
                                          Marion Superior Court, Civil Division 3
                                                                                                   Marion County, Indiana




      STATE OF INDIANA                    )           IN THE MARION SUPERIOR COURT
                                          ) SS:
      COUNTY OF MARION                    )           CAUSE NO . 49D0 1 -2004-PL -

      INDIANAPOLIS AIRPORT                                 )
      AUTHORITY,                                           )
                                                           )
                             Plaintiff,                    )
                                                           )
                     v.
                                                           )                 Jury Demand
                                                           )
      FACTORY MUTUAL INSURANCE
                                                           )
      COMPANY,                                             )
                                                           )
                            Defendant.                     )


                                                   COMPLAINT


            Plaintiff, Indianapolis Airport Authority, by counsel, for its Complaint against Defendant


    Factor Mutual Insurance Company states as follows:


            1.     Indianapolis Airport Authority ("IAA") is a municipal corporation organized under


    the laws of the State of Indiana, having its principal office and place of business in Indianapolis,


    Indiana.


            2.      IAA owns and operates the Indianapolis International Airport. It is located at 7800


    Col. H. Weir Cook Memorial Dr. in Indianapolis, Indiana.


            3.     Factory Mutual Insurance Company ("Factory Mutual) is a mutual insurance


    corporation with its principal place of business in Rhode Island.


           4.      Factory Mutual issued a property insurance policy, no. 1048061, to IAA effective


    November 30, 2018 to November 30, 2019 (the "FM Policy"), a copy of which is attached as


    Exhibit 1.
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 7 of 156 PageID #: 15




             5.      In February 2019, an overtopping event ("Loss") occurred at the Indianapolis


     International Airport during certain construction activity, which resulted in certain remediation


     costs and other damages covered by the FM Policy.


             6.      Various contractors, including AECOM/FIunt Construction Group, Inc., Bowen


     Engineering Corporation and Gradex, have charged IAA for work and costs they contended were


     related to the Loss.


             7.      IAA submitted the contractors' costs to Factory Mutual for processing and payment


     pursuant to the FM Policy.


            8.       Factory Mutual agreed to pay some, but not all, of the costs submitted by and to


     IAA for the Loss.


            9.       Various contractors have indicated that they intend to pursue IAA for costs they


     contend were incurred as a result of the Loss beyond the amounts paid by Factory Mutual under


    the FM Policy.


            10.      In the event IAA incurs or is responsible for additional Loss-related costs and


    damages beyond those paid by Factory Mutual, then Factory Mutual is liable for those additional


    amounts pursuant to the FM Policy.


            11.     Factory Mutual has denied any further liability for amounts related to the Loss


    under the FM Policy.


            12.     Factory Mutual has refused to waive or extend the time period for starting a legal


    action or proceeding for the recovery of any claim in any court of law or equity beyond April 6,


    2020. See Exhibit 2.


            13.    IAA is therefore filing this lawsuit at this time for a declaratory judgment from this


    Court regarding the rights and duties of the parties to the FM Policy in the event IAA incurs or is




                                                     2
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 8 of 156 PageID #: 16




     determined to be responsible for any Loss-related costs or damages beyond the amounts paid to


     date by Factory Mutual; and, in that event, for damages for breach of contract based on Factoiy

     Mutual' s breach of the FM Policy.


             WHEREFORE, IAA requests a declaratory judgment that Factoiy Mutual is liable under


     the FM Policy for any additional Loss-related costs or damages IAA incurs or for which IAA is


     responsible beyond those amounts paid to date by Factory Mutual; and, in that event, for damages


     caused by Factoiy Mutual's failure to pay for any such costs or damages; for prejudgment interest,


     attorneys' fees and all other costs and damages to which IAA is entitled as a matter of law or


     equity; and for all other just and proper relief.


                                                 Jury Demand

            Plaintiff, Indianapolis Airport Authority, demands a juiy trial on all issues and claims so


    triable in this action.




                                                     Respectfully submitted,



                                                    /v/ Charles P. Edwards
                                                     Charles P. Edwards (17309-06)
                                                     Alexander P. Orlowski (30794-29)
                                                     BARNES & THORNBURG LLP
                                                     1 1 South Meridian Street
                                                    Indianapolis, Indiana 46204
                                                    Phone: (317) 236-1313
                                                    Fax: (317)231-7433
                                                    Email: Charles.edwards@btlaw.com
                                                           Alexander.Orlowslci@btlaw.com


                                                    Attorney for Plaintiff
                                                    Indianapolis Airport Authority




                                                         3
    Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 9 of 156 PageID
                                 49D03-2004-PL-01 3207                       Filed:#: 17 1:54 P
                                                                                    4/6/2020
                                                                                                                                             Clei
                    "V                               M„,0„ Superior Court,                         CORPORATIONion County, Indiar



                                                                               NON-ASSESSABLE POLICY
           x


           Factory Mutual Insurance Company
           P.O. Box 7500
           Johnston, Rhode Island 02919
           1-800-343-7722


    DECLARATIONS

    Policy No.                                       Previous Policy No.                               DATE OF ISSUE
                                                                                                        28 November 2018
     1048061



    Account No.                                      Replaces Binder No.

     1-53382


    In consideration of this Policy's Provisions, Conditions, Stipulations, Exclusions and Limits of Liability, and of premium charged,
    Factory Mutual Insurance Company, hereafter referred to as the Company, does insure:

                            INSURED:


                            Indianapolis Airport Authority




                                               (For Complete Title See Policy)


    The term of this Policy is from the 30th day of November, 2018 to the 30th day of November, 2019 at 12:01 a.m., Standard Time,
    at the Locations of property involved as provided in this Policy.


    This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as
    hereinafter excluded, while located as described in this Policy.


    By virtue of this Policy and any other policies purchased from the Company being in force, the Insured becomes a member of the
    Company, subject to the provisions of its charter and by-laws, and is entitled to one vote either in person or by proxy at any and all
    meetings of said Company.


    Assignment of this Policy will not be valid except with the written consent of the Company.


    This Policy is made and accepted subject to the above provisions and those hereinafter stated, which are made a part of this
    Policy, together with such other provisions and agreements as may be added to this Policy.

,   In Witness, this Company has issued this Policy at its office in the city of Johnston, R. I.
    this 28th day of November, 2018




                                                                           Secretary                             President
    Authorized Signature




    Countersigned (if required) this        day of
                                                                                                                                  Agent


    Form FMGA DEC                                                                                                    Printed in U.S.A.
    7020 (5/99)
                                                               Exhibit 1
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 10 of 156 PageID #: 18




                                                                            t
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 11 of 156 PageID #: 19




                     r




                                Factory Mutual Insurance Company
                                Johnston, Rhode Island
                                A Mutual Corporation




                                This policy is Non-Assessable.




                                It is important that the written
                                portions of all policies covering
                                the same property read exactly
                                alike. If they do not, they should
                                be made uniform at once.




                                                                         J




                                In case of loss notify the company
                                or its local agent at once in writing.




7019(9/01)
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 12 of 156 PageID #: 20


        This policy is issued by a mutual company having special regulations lawfully applicable to its organization,
 membership, policies, or contracts of insurance of which the following shall apply to and form a part of this policy.


                              EXTRACTS FROM CHARTER OF THIS COMPANY
                             Granted by the General Assembly of the State of Rhode Island


           SECTION 5: Except as hereinafter specifically provided, each natural person, partnership, association, corporation or
 legal entity insured on the mutual plan by the Corporation shall be a member of the Corporation during the term of its policy but
 no longer, and at all meetings of the members shall be entitled to one vote either in person or by proxy, provided, however, that
 where there is more than one insured under any policy, such insureds shall nevertheless be deemed to be a single member of the
 Corporation for all purposes. The Corporation may issue policies which do not entitle the insured to membership in the
 Corporation nor to participate in its surplus.


          SECTION 10: Upon the termination of the membership of any member, all his or its right and interest in the surplus,
 reserves and other assets of the Corporation shall forthwith cease.




                            EXTRACTS FROM THE BY-LAWS OF THIS COMPANY
                                                        Adopted July 13, 2000



         ARTICLE 1 - MEETINGS OF THE MEMBERS


         SECTION 1. Annual Meeting
         The annual meeting of the members shall be held at the principal offices of the Company, or at such other place as may
(x stated in the notice of the meeting, at 9:00 a.m. on the second Thursday of April in each year, for the election of directors and
the transaction of such other business as may be brought before the meeting. If the annual meeting is omitted on the day herein
provided therefor, a special meeting may be held in place thereof; and any business transacted or elections held at such special
meeting shall be as effective as if transacted or held at the annual meeting.




         7019(9/01)
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 13 of 156 PageID #: 21

         F0i?i                                                                            Account No.     1-53382
                                                                                           Policy No.    1048061



                                                TABLE OF CONTENTS
                                           (Order In Which They Appear)                                 Page No.



    DECLARATIONS PAGE

    DECLARATIONS

    1.      NAMED INSURED AND MAILING ADDRESS                                                                     1
    2.      POLICY DATES                                                                                          1
    3.      INSURANCE PROVIDED                                                                                    1
    4.      PREMIUM                                                                                               1
    5.      PREMIUM PAYABLE                                                                                       1
    6.      LOSS ADJUSTMENT/PAYABLE                                                                               1
    7.      TERRITORY                                                                                             2
    8.      JURISDICTION                                                                                          2
    9.      CURRENCY                                                                                              2
    1 0.    LIMITS OF LIABILITY                                                                                   2
    11.     DEDUCTIBLES                                                                                           5

    PROPERTY DAMAGE

    1.      INSURED PROPERTY                                                                                      8
    2.      EXCLUDED PROPERTY                                                                                     8
    3.      EXCLUSIONS                                                                                            9
   4.       APPLICATION OF POLICY TO DATE OR TIME RECOGNITION                                                    13
    5.      VALUATION                                                                                            14
   6.       ADDITIONAL COVERAGES                                                                                 15
            CYBER ADDITIONAL COVERAGES                                                                           16
            A.      DATA, PROGRAMS OR SOFTWARE                                                                   16
            B.  OFF PREMISES DATA SERVICES PROPERTY DAMAGE                                                       17
            OTHER ADDITIONAL COVERAGES                                                                           18
            A.      ACCIDENTAL INTERRUPTION OF SERVICES                                                          18
            B.      ACCOUNTS RECEIVABLE                                                                          19
            C.      AUTOMATIC COVERAGE                                                                           20
            D.      BRANDS AND LABELS                                                                            20
            E.      CLAIMS PREPARATION COSTS                                                                     20
            F.      COMMUNICABLE DISEASE RESPONSE                                                                21
            G.      CONSEQUENTIAL REDUCTION IN VALUE                                                             22
            H.      CONTROL OF DAMAGED PROPERTY                                                                  22
           I.       DEBRIS REMOVAL                                                :                              22
           J.       DECONTAMINATION COSTS                                                                        23
           K.       ERRORS AND OMISSIONS                                                                         23
           L.       EXPEDITING COSTS                                                                             23
           M.       FINE ARTS AND VALUABLE PAPERS AND RECORDS                                                    24
           N.       INSTALLMENT OR DEFERRED PAYMENTS                                                             25
           O.       LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND DISPOSAL                                     25
           P.       LAW AND ORDINANCE                                                                            26
           Q.       LOCKS AND KEYS                                                                               27
           R.       LOSS PAYMENT INCREASED TAX LIABILITY                                                         27



   Printed 28-Nov-201 8                                                                                 Page 1
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 14 of 156 PageID #: 22

                  1)1                                                                      Account No.    1-53382
        F                                                                                   Policy No.    1048061



                                                TABLE OF CONTENTS
                                           (Order In Which They Appear)                                  Page No.


            S.      MACHINERY OR EQUIPMENT STARTUP OPTION....                                                        28
            T.      MISCELLANEOUS PROPERTY                                                                           28
            U.      OPERATIONAL TESTING                                                                              29
            V.      PROTECTION AND PRESERVATION OF PROPERTY                                                          29
            W.          SERVICE INTERRUPTION PROPERTY DAMAGE                                                      .'...30
            X.      TEMPORARY REMOVAL OF PROPERTY                                                                    31
            Y.      TERRORISM                                                                                        31
            Z.      TRANSPORTATION                                                                                   32


   TIME ELEMENT

   1.       LOSS INSURED                                                                                             35
   2.       TIME ELEMENT COVERAGES                                                                                   36
            A.      INSURED OPTION                                                                                   36
            B.      GROSS EARNINGS                                                                                   36
            C.      GROSS PROFIT                                                                                     38
            B.      EXTRA EXPENSE                                                                                    40
            C.      LEASEHOLD INTEREST                                                                               41
            D.      RENTAL INSURANCE                                                                                 42
   3.       PERIOD OF LIABILITY                                                                                      42
   4.       TIME ELEMENT EXCLUSIONS                                                                                  45
   5.       TIME ELEMENT COVERAGE EXTENSIONS                                                                         46
            CYBER TIME ELEMENT COVERAGE EXTENSIONS                                                                   46
            A.      COMPUTER SYSTEMS NON PHYSICAL DAMAGE                                                             46
            B.      OFF PREMISES DATA SERVICES TIME ELEMENT                                                          47
            SUPPLY CHAIN TIME ELEMENT COVERAGE EXTENSIONS                                                            48
            A.      CIVIL OR MILITARY AUTHORITY                                                                      48
            B.      CONTINGENT TIME ELEMENT EXTENDED                                                                 49
            C.      INGRESS/EGRESS                                                                                   49
            D.      LOGISTICS EXTRA COST                                                                             50
            E.      SERVICE INTERRUPTION TIME ELEMENT                                                                52
            ADDITIONAL TIME ELEMENT COVERAGE EXTENSIONS                                                              53
            A.      ATTRACTION PROPERTY                                                                              53
            B.      CRISIS MANAGEMENT                                                                                53
            C.      DELAY IN STARTUP                                                                                 54
            D.      EXTENDED PERIOD OF LIABILITY                                                                     54
            E.      INTERRUPTION BY COMMUNICABLE DISEASE                                                             55
            F.      ON PREMISES SERVICES                                                                             56
            G.      PROTECTION AND PRESERVATION OF PROPERTY TIME ELEMENT                                             56
            H.      RELATED REPORTED VALUES                                                                          56
            I.      RESEARCH AND DEVELOPMENT                                                                         57
            J.      SOFT COSTS                                                :                                      57


   LOSS ADJUSTMENT AND SETTLEMENT

   1.       REQUIREMENTS IN CASE OF LOSS                                                                             58
   2.       CURRENCY FOR LOSS PAYMENT...                                                                             59



   Printed 28-Nov-20 IB                                                                                  Page 2
   Advantage - TE Select - US North America - 20] 6 ©2017 EM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 15 of 156 PageID #: 23

                   i\
         f:                                                                                 Account No.
                                                                                             Policy No.
                                                                                                            1-53382
                                                                                                           1048061



                                                TABLE OF CONTENTS
                                            (Order In Which They Appear)                                  Page No.


    3.        PARTIAL PAYMENT OF LOSS SETTLEMENT                                                                   59
    4.        COLLECTION FROM OTHERS                                                                               59
    5.        SUBROGATION                                                                                          59
    6.        COMPANY OPTION                                                                                       59
    7.        ABANDONMENT                                                                                          59
    8.        APPRAISAL                                                                                            60
    9.        SUIT AGAINST THE COMPANY                                                                             60
    10.       SETTLEMENT OF CLAIMS                                                                                 61


    GENERAL PROVISIONS

    1.        CANCELLATION/NON-RENEWAL                                                                             62
   2.         INSPECTIONS                                                                                          62
    3.        PROVISIONS APPLICABLE TO SPECIFIC JURISDICTIONS                                                      62
   4.         LIBERALIZATION                                                                                       63
    5.        MISREPRESENTATION AND FRAUD                                                                          63
    6.        LENDERS LOS S PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS                                          63
    7.        OTHER INSURANCE                                                                                      65
    8.        POLICY MODIFICATION                                                                                  65
   9.         REDUCTION BY LOSS                                                                                    66
    10.       SUSPENSION                                                                                           66
    11.       TITLES                                                                                               66
    12.       ASSIGNMENT                                                                                           66
    13.       DEFINITIONS                                                                                          66
   SCHEDULE OF LOCATIONS                                                                            APPENDIX A
   SCHEDULE OF VEHICLES                                                                            .APPENDIX B
   SCHEDULE OF FINE ARTS                                                                           .APPENDIX C
   GREEN COVERAGE ENDORSEMENT, Form FMG7331
   SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT, Form
   FMG7308




   Printed 28-Nov-201 8                                                                                   Page 3
   Advantage - TE Select - US North America - 201 6 ©201 7 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 16 of 156 PageID #: 24

                   111
         F                                                                                    Account No.
                                                                                               Policy No.
                                                                                                              1-53382
                                                                                                             1048061




                                                          DECLARATIONS

             This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL
             LOSS OR DAMAGE, except as hereinafter excluded, while located as described in this Policy.


    1.       NAMED INSURED AND MAILING ADDRESS

             Indianapolis Airport Authority and any subsidiary, and Indianapolis Airport Authority's interest in
             any partnership or joint venture in which Indianapolis Airport Authority has management control
             or ownership as now constituted or hereafter is acquired, as the respective interest of each may
             appear; all hereafter referred to as the "Insured," including legal representatives.


             7800 Col Weircook Dr #100
             Indianapolis, IN 46241-8009


   2.        POLICY DATES


                           TERM: One year


                           FROM:30 November, 2018 at 12:01 a.m., Standard Time;
                           TO:      30 November, 2019 at 12:01 a.m., Standard Time,


                           at the location of property involved as provided in this Policy.


   3.        INSURANCE PROVIDED


             The coverage under this Policy applies to property described on the Schedule of Locations or
             covered under the terms and conditions of the AUTOMATIC COVERAGE, ERRORS AND
             OMISSIONS or MISCELLANEOUS PROPERTY provisions, unless otherwise provided.


             Schedule of Locations are as listed on the Schedule of Locations attached to this Policy.


   4.        PREMIUM


             This Policy is issued in consideration of an initial premium.


   5.        PREMIUM PAYABLE


             USI Insurance Services National, Inc. pays the premium under this Policy, and any return of the
             paid premium accruing under this Policy will be paid to the account of USI Insurance Services
             National, Inc.


   6.        LOSS ADJUSTMENT/PAYABLE

             Loss, if any, will be adjusted with and payable to Indianapolis Airport Authority, or as may be
             directed by Indianapolis Airport Authority.




   Printed 28-Nov-20 1 8                                                                                    Page 1
   Advantage - TE Select - US North America - 2016 (©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 17 of 156 PageID #: 25

                                                                                              Account No.     1-53382
                                                                                               Policy No.    1048061



            Additional insured interests will also be included in loss payment as their interests may appear
            when named as additional named insured, lender, mortgagee and/or loss payee either on a
            Certificate of Insurance or other evidence of insurance on file with the Company or named below.

            When named on a Certificate of Insurance or other evidence of insurance, such additional interests
            are automatically added to this Policy as their interests may appear as of the effective date shown
            on the Certificate of Insurance or other evidence of insurance. The Certificate of Insurance or other
            evidence of insurance will not amend, extend or alter the terms, conditions, provisions and limits of
           , this Policy.


   7.       TERRITORY


            Coverage as provided under this Policy applies in Canada, the United States of America and the
            Commonwealth of Puerto Rico.


   8.       JURISDICTION


            This Policy will be governed by the laws of the United States of America.

            Any disputes arising hereunder will be exclusively subject to United States of America jurisdiction.


   9.       CURRENCY

            All amounts, including deductibles, premiums and limits of liability, indicated in this Policy shall
            be in the currency represented by the three letter currency designation shown. This three letter
            currency designator is defined in Table A. 1 -Currency and funds code list, International
            Organization for Standardization (ISO) 4217, edition in effect at the inception of this Policy.


   10.      LIMITS OF LIABILITY

            The Company's maximum limit of liability in an occurrence, including any insured TIME
           ELEMENT loss, will not exceed the Policy limit of liability of USD 1,000,000, 000 subject to the
            following provisions:                                                         .


           A.       Limits of liability and time limits stated below or elsewhere in this Policy are part of, and not
                    in addition to, the Policy limit of liability.


           B.       Limits of liability in an occurrence apply to the total loss or damage at all locations and for
                    all coverages involved, including any insured TIME ELEMENT loss, subject to the
                    following provisions:


                    1)    when a limit of liability applies in the aggregate during any policy year, the
                          Company's maximum amount payable will not exceed such limit of liability during any
                          policy year.


                    2)    when a limit of liability applies to a location or other specified property, such limit of
                          liability will be the maximum amount payable for all loss or damage at all locations
                          arising from physical loss or damage at such location or to such other specified
                          property.



   Printed 28-Nov-201 8                                                                                     Page 2   .
   Advantage - TB Select - US North America - 2016 ©2017 FM Global, All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 18 of 156 PageID #: 26

                  i\
       F                                                                                            Account No.
                                                                                                      Policy No.
                                                                                                                    1-53382
                                                                                                                    1048061




            C.         Should an occurrence result in liability payable under more than one policy issued to the
                    Named Insured by the Company, or its representative companies, the maximum amount
                    payable in the aggregate under all such policies will be the applicable limit(s) of liability
                       indicated in this Policy.


           Applicable Limits of Liability/Time Limits:



             ATTRACTION PROPERTY                                            30 consecutive days


             AUTOMATIC COVERAGE                                             90 day period but not to exceed a
                                                                            USD 100,000,000 limit, per location


             CIVIL OR MILITARY AUTHORITY                                    60 consecutive days


             CLAIMS PREPARATION COSTS                                       USD25,000 plus 50% of the amount recoverable
                                                                            under this coverage in excess of USD25,000


             COMMUNICABLE DISEASE RESPONSE                                  USD 1,000,000 in the aggregate during any
                                                                            policy year


                                                                            The Company's maximum limit of liability for
                                                                            INTERRUPTION BY COMMUNICABLE
                                                                            DISEASE and this coverage combined shall not
                                                                            exceed USD1,000,000 in the aggregate during
                                                                            any policy year regardless of the number of
                                                                            locations, coverages or occurrences involved.


             COMPUTER SYSTEMS NON PHYSICAL                                  USD 1,000,000 in the aggregate during any
             DAMAGE and DATA, PROGRAMS OR                                   policy year
             SOFTWARE combined


             CONTINGENT TIME ELEMENT                                        USD25,000,000
             EXTENDED


             CRISIS MANAGEMENT                                              30 consecutive days


            earth movement                                                  USD250,000,000 in the aggregate during any
                                                                            policy year


            ERRORS AND OMISSIONS                                            USD100,000,000


            EXPEDITING COSTS and EXTRA                                      USD 100,000,000
            EXPENSE combined


            EXTENDED PERIOD OF LIABILITY                                    180 day period




   Printed 28-Nov-2018                                                                                             Page 3
   Advantage - TE Select - US North America - 2016 ©201 7 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 19 of 156 PageID #: 27

                  II
       F                                                                                             Account No.       1-53382
                                                                                                       Policy No.      1048061




             fine arts                                                      USD100,000,000 but not to exceed a USD10,000
                                                                            limit per item for irreplaceable fine arts not on
                                                                             a schedule on file with the Company


             fines or penalties for breach of contract or for               USD100,000
             late or noncompletion of orders combined


             flood                                                          USD250,000,000 but not to exceed a
                                                                            USD10, 000,000 limit for INGRESS/EGRESS


             GROSS PROFIT                                                   12 month period but not to exceed a 1 80 day
                                                                            period for Ordinary Payroll


             INGRESS/EGRESS                                                 30 day period


             INTERRUPTION BY COMMUNICABLE                                   12 month period but not to exceed a
             DISEASE                                                        USD 1,000,000 limit in the aggregate during
                                                                            any policy year


                                                                            The Company's maximum limit of liability for
                                                                            COMMUNICABLE DISEASE RESPONSE and
                                                                            this coverage combined shall not exceed
                                                                            USD1,000,000 in the aggregate during any
                                                                            policy year regardless of the number of
                                                                            locations, coverages or occurrences involved.

            LAND AND WATER CONTAMINANT                                      USD2,500,000 in the aggregate during any
            CLEANUP, REMOVAL AND DISPOSAL                                   policy year


            LOCKS AND KEYS                                                  USD 100,000


            LOGISTICS EXTRA COST                                            1 80 day period but not to exceed 200% of tile
                                                                            normal cost


            MISCELLANEOUS PROPERTY                                         As respects property at a location;


                                                                           a)       USD25,000,000 per location


                                                                           As respects property not at a location:


                                                                           a)      USD 10,000,000


            OFF PREMISES DATA SERVICES                                     USD 1,000,000 in the aggregate during any
           PROPERTY DAMAGE and OFF PREMISES                                policy year
           DATA SERVICES TIME ELEMENT
           combined




  Printed 28-Nov-201 8                                                                                               Page 4
  Advantage - TE Select - US North America - 2016 ©2017 1-M Global, All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 20 of 156 PageID #: 28

       pmf^i                                                                                          Account No.     1-53382
                                                                                                        Policy No.    1048061




             Ordinary Payroll                                                180 day period



             SERVICE INTERRUPTION PROPERTY                                  USD25,000,000
             DAMAGE and SERVICE INTERRUPTION
             TIME ELEMENT combined


             TERRORISM                                                      USD5,000,000 in the aggregate during any
                                                                            policy year but not to exceed the following
                                                                            limits in the aggregate during any policy year:


                                                                            a)       USD5,000,000 for AUTOMATIC
                                                                                     COVERAGE, ERRORS AND
                                                                                     OMISSIONS, MISCELLANEOUS
                                                                                     PROPERTY and TEMPORARY
                                                                                     REMOVAL OF PROPERTY combined


                                                                            b)       USD5,000,000 for flood when caused by
                                                                                     or resulting from terrorism


                                                                            The limits for TERRORISM shall not include the
                                                                            actual cash value portion of fire damage caused
                                                                            by terrorism.


                                                                            The limits for TERRORISM do not apply to the
                                                                            SUPPLEMENTAL UNITED STATES
                                                                            CERTIFIED ACT OF TERRORISM
                                                                            ENDORSEMENT(S).


            valuable papers and records                                     USD 100,000,000 but not to exceed a USD 10,000
                                                                            limit per item for irreplaceable valuable papers
                                                                            and records not on a schedule on file with the
                                                                            Company


            vehicles as described on the Schedule of                        USD10,000,000
            Vehicles, Appendix B




   11.     DEDUCTIBLES

           Subject to the deductible general provisions stated below, in each case of loss covered by this
           Policy the following deductibles apply:



            LOGISTICS EXTRA COST                                            USD100,000 per occurrence


            TRANSPORTATION                                                  USD25,000 per occurrence




   Printed 28-NOV-201 8                                                                                              Page 5
   Advantage - TF, Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 21 of 156 PageID #: 29


      FM5^                                                                                       Account No.
                                                                                                   Policy No.
                                                                                                                 1-53382
                                                                                                                1048061




            vehicles as described on the Schedule of                       USD 10,000 per occurrence
            Vehicles, Appendix B


            All Other Loss                                                 USD 100,000 combined all coverages, per
                                                                           occurrence




           Deductible General Provisions:


           In each case of loss covered by this Policy, the Company will be liable only if the Insured sustains
           a loss, including any insured TIME ELEMENT loss, in a single occurrence greater than the
           applicable deductible specified above, and only for its share of that greater amount.

           A.      For SERVICE INTERRUPTION loss, when a deductible is not specifically stated as
                   applying to SERVICE INTERRUPTION, the deductible applied to the SERVICE
                   INTERRUPTION loss will be the deductible that would apply if the cause of the interruption
                   happened at the insured location that sustains the interruption of the specified services.


           B.      For CONTINGENT TIME ELEMENT EXTENDED loss, when a deductible is not
                   specifically stated as applying to CONTINGENT TIME ELEMENT EXTENDED, the
                   deductible for CONTINGENT TIME ELEMENT EXTENDED loss will be determined as
                   though the contingent time element location was an insured location under this Policy.

           C.      The stated earthquake deductible will be applied to earthquake loss. The stated flood
                   deductible will be applied to flood loss. The stated wind deductible will be applied to wind
                   loss. The provisions of item E below will also be applied to each.

           D.      When this Policy insures more than one location, the deductible will apply against the total
                   loss covered by this Policy in an occurrence except that a deductible that applies on a per
                   location basis, if specified, will apply separately to each location where the physical damage
                   happened regardless of the number of locations involved in the occurrence.

           E.      Unless stated otherwise, if two or more deductibles apply to an occurrence, the total to be
                   deducted will not exceed the largest deductible applicable. For the purposes of this
                   provision, when a separate Property Damage and a separate Time Element deductible apply,
                   the sum of the two deductibles will be considered a single deductible. If two or more
                   deductibles apply on a per location basis in an occurrence, the largest deductible applying
                   to each location will be applied separately to each such location.

           F.      When a % deductible is stated above, whether separately or combined, the deductible is
                   calculated as follows:


                   Property Damage - % of the value, per the Valuation clause(s) of the PROPERTY
                   DAMAGE section, of the property insured at the location where the physical damage
                   happened.


                   Time Element - % of the full Time Element values that would have been earned in the 12
                   month period following the occurrence by use of the facilities at the location where the



   Printed 28-Nov-2018                                                                                          Page 6
   Advantage - TE Select - US North America - 2016 ©2017 FM Global, All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 22 of 156 PageID #: 30

                  i\                                                                       Account No.     1-53382
       F                                                                                     Policy No.    1048061



                    physical damage happened, plus that proportion of the full Time Element values at all other
                    locations where TIME ELEMENT loss ensues that was directly affected by use of such
                       facilities and that would have been earned in the 12 month period following the occurrence.

            G.      For insured physical loss or damage:


                       1)   to insured fire protection equipment; or


                    2)      from water or other substance discharged from fire protection equipment of the type
                            insured,          .


                    the applicable deductible applying to items 1 or 2 above only will be reduced by fifty percent
                    (50%), per occurrence. However, this provision will not apply to loss or damage resulting
                    from fire or earth movement regardless of whether claim is made for such fire or earth
                    movement.




   Printed 28-Nov-2018                                                                                    Page 7
   Advantage - TE Select - US North America - 201 6 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 23 of 156 PageID #: 31

                  iI
         F                                                                                     Account No.
                                                                                                 Policy No.
                                                                                                                 1-53382
                                                                                                                1048061



                                                      PROPERTY DAMAGE


    1.       INSURED PROPERTY

             This Policy insures the following property, unless otherwise excluded elsewhere in this Policy, as
             described in the INSURANCE PROVIDED provision or within 1,000 feet/300 metres thereof, to
             the extent of the interest of the Insured in such property:


             A.     Real Property, including new buildings and additions under construction, in which the
                    Insured has an insurable interest.


             B.      Personal Property:


                       1)   owned by the Insured.

                    2)      consisting of the Insured's interest as a tenant in improvements and betterments. In the
                            event of physical loss or damage, the Company agrees to accept and consider the
                            Insured as sole and unconditional owner of improvements and betterments,
                            notwithstanding any contract or lease to the contrary.


                    3)      of officers and employees of the Insured.


                    4)      of others in the Insured's custody to the extent the Insured is under obligation to keep
                            insured for physical loss or damage insured by this Policy.


                    5)      of others in the Insured's custody to the extent of the Insured's legal liability for insured
                            physical loss or damage to Personal Property. The Company will defend that portion of
                            any suit against the Insured that alleges such liability and seeks damages for such
                            insured physical loss or damage. The Company may, without prejudice, investigate,
                            negotiate and settle any claim or suit as the Company deems expedient.


             This Policy also insures the interest of contractors and subcontractors in insured property during
             construction at an insured location or within 1,000 feet/300 metres thereof, to the extent of the
             Insured's legal liability for insured physical loss or damage to such property. Such interest of
             contractors and subcontractors is limited to the property for which they have been hired to perform
             work and such interest will not extend to any TIME ELEMENT coverage provided under this
             Policy.


   2.        EXCLUDED PROPERTY


             The following exclusions apply unless otherwise stated in this Policy:


             This Policy excludes:


             A.     currency, money, notes or securities.


             B.    precious metal in bullion form.


             C.    land and any substance in or on land. However, this exclusion does not apply to:



   Printed 28-Nov-2018                                                                                         Page 8
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 24 of 156 PageID #: 32

                    i\
        f:                                                                                      Account No.        1-53382
                                                                                                   Policy No.     1048061




                         1)    landscape gardening.


                      2)       car parks, parking lots, pavement, roadways, railways, transformer enclosures or
                               walkways.


                      3)       fill beneath car parks, parking lots, pavement, roadways, railways, transformer
                               enclosures, walkways, or buildings and structures.


             D.      water. However, this exclusion does not apply to:


                      1)       water that is contained within any enclosed tank, piping system or any other processing
                               equipment.


             E.      animals, standing timber or growing crops.


             F.      watercraft or aircraft, except when unfueled and manufactured by the Insured.


             G.      vehicles of officers or employees of the Insured or vehicles otherwise insured for physical
                     loss or damage.


             H.      underground mines or mine shafts or any property within such mine or shaft.


             I.      dams or dikes.


             J.      property in transit, except as otherwise provided by this Policy.


             K.      property sold by the Insured under conditional sale, trust agreement, installment plan or
                     other deferred payment plan after delivery to customers, except as provided by the
                     INSTALLMENT OR DEFERRED PAYMENTS coverage of this Policy.


             L.     electronic data, programs or software, except when they are stock in process, finished goods
                    manufactured by the Insured, raw materials, supplies or other merchandise not manufactured
                    by the Insured, or as otherwise provided by the DATA, PROGRAMS OR SOFTWARE
                    coverage of this Policy.


   3.        EXCLUSIONS

             In addition to the exclusions elsewhere in this Policy, the following exclusions apply unless
             otherwise stated:


             A.     This Policy excludes:


                    1)        indirect or remote loss or damage.


                    2)        interruption of business, except to the extent provided by this Policy.


                    3)        loss of market or loss of use.




   Printed 28-Nov-201 8                                                                                         Page 9
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 25 of 156 PageID #: 33

      FMS^1                                                                                        Account No.
                                                                                                    Policy No.
                                                                                                                   1-53382
                                                                                                                   1048061



                    4)    loss or damage or deterioration arising from any delay.


                    5)   mysterious disappearance, loss or shortage disclosed on taking inventory, or any
                         unexplained loss.


                    6)    loss from enforcement of any law or ordinance:


                          a)    regulating the construction, repair, replacement, use or removal, including debris
                                removal, of any property; or


                         b)     requiring the demolition of any property, including the cost in removing its debris;


                         except as provided by the DECONTAMINATION COSTS and LAW AND
                         ORDINANCE coverages of this Policy.


                    7)   loss resulting from the voluntary parting with title or possession of property if induced
                         by any fraudulent act or by false pretence.


           B.      This Policy excludes loss or damage directly or indirectly caused by or resulting from any of
                   the following regardless of any other cause or event, whether or not insured under this
                   Policy, contributing concurrently or in any other sequence to the loss:


                    1)   nuclear reaction or nuclear radiation or radioactive contamination. However:


                         a)    if physical damage by fire or sprinkler leakage results, then only that resulting
                               damage is insured; but not including any loss or damage due to nuclear reaction,
                                radiation or radioactive contamination.


                         b)    this Policy does insure physical damage directly caused by sudden and accidental
                               radioactive contamination, including resultant radiation damage, from material used
                               or stored or from processes conducted on the insured location, provided that on the
                               date of loss, there is neither a nuclear reactor nor any new or used nuclear fuel on
                               the insured location. This coverage does not apply to any act, loss or damage
                               excluded in item B2f of this EXCLUSIONS clause.


                         This exclusion B1 and the exceptions in Bla and Bib do not apply to any act, loss or
                         damage which also comes within the terms of exclusion B2b of this EXCLUSIONS
                         clause.


                   2)    a)    hostile or warlike action in time of peace or war, including action in hindering,
                               combating or defending against an actual, impending or expected attack by any:


                               (i)   government or sovereign power (de jure or de facto);


                               (ii) military, naval or air force; or


                               (iii) agent or authority of any party specified in i or ii above.




  Printed 28-Nov-2018                                                                                            Page 10
  Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 26 of 156 PageID #: 34

                  i\                                                                         Account No.      1-53382
                                                                                               Policy No.     1048061



                          b)   discharge, explosion or use of any nuclear device, weapon or material employing or
                               involving nuclear fission, fusion or radioactive force, whether in time of peace or
                                war and regardless of who commits the act.


                          c)   insurrection, rebellion, revolution, civil war, usuiped power, or action taken by
                                governmental authority in hindering, combating or defending against such an event.


                          d)   seizure or destruction under quarantine or custom regulation, or confiscation by
                                order of any governmental or public authority.


                          e)   risks of contraband, or illegal transportation or trade.


                          f)   terrorism, including action taken to prevent, defend against, respond to or retaliate
                                against terrorism or suspected terrorism, except to the extent provided in the
                                TERRORISM coverage of the Policy. However, if direct loss or damage by fire
                                results from any of these acts (unless committed by or on behalf of the Insured),
                                then this Policy covers only to the extent of the actual cash value of the resulting
                                direct loss or damage by fire to property insured. This coverage exception for such
                                resulting fire loss or damage does not apply to:


                               (i)   direct loss or damage by fire which results from any other applicable exclusion
                                     in the Policy, including the discharge, explosion or use of any nuclear device,
                                     weapon or material employing or involving nuclear fission, fusion or radioactive
                                     force, whether in time of peace or war and regardless of who commits the act.


                               (ii) any coverage provided in the TIME ELEMENT section of this Policy or to any
                                    other coverages provided in this Policy.


                               Any act which satisfies the definition of terrorism shall not be considered to be
                               vandalism, malicious mischief, riot, civil commotion, or any other risk of physical
                               loss or damage covered elsewhere in this Policy.


                               If any act which satisfies the definition of terrorism also comes within the terms of
                               item B2a of this EXCLUSIONS clause then item B2a applies in place of this item
                               B2f exclusion.


                               If any act which satisfies the definition of terrorism also comes within the terms of
                               item B2b of this EXCLUSIONS clause then item B2b applies in place of this item
                               B2f exclusion.


                               If any act which satisfies the definition of terrorism also comes within the terms of
                               item B2c of this EXCLUSIONS clause then item B2c applies in place of this item
                               B2f exclusion.


                               If any act excluded herein involves nuclear reaction, nuclear radiation or radioactive
                               contamination, this item B2f exclusion applies in place of item B1 of this
                               EXCLUSIONS clause.




   Printed 28-Nov-2018                                                                                      Page 1 1
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 27 of 156 PageID #: 35

      pmf^i                                                                                   Account No.     1-53382
                                                                                               Policy No.     1048061



                    3)   any dishonest act, including but not limited to theft, committed alone or in collusion
                         with others, at any time:


                         a)   by an Insured or any proprietor, partner, director, trustee, officer, or employee of an
                               Insured; or


                         b)   by any proprietor, partner, director, trustee, or officer of any business or entity (other
                              than a common carrier) engaged by an Insured to do anything in connection with
                               property insured under this Policy.


                         This Policy does insure acts of direct insured physical damage intentionally caused by
                         an employee of an Insured or any individual specified in b above, and done without the
                         knowledge of the Insured. This coverage does not apply to any act excluded in B2f of
                         this EXCLUSIONS clause. In no event does this Policy cover loss by theft by any
                         individual specified in a or b above.


                    4)   lack of the following services:


                         a)   incoming electricity, fuel, water, gas, steam or refrigerant;


                         b)   outgoing sewerage;


                         c)   incoming or outgoing voice, data or video,


                         all when caused by an event off the insured location, except as provided in the
                         SERVICE INTERRUPTION and OFF PREMISES DATA SERVICES coverages of this
                         Policy. But, if the lack of such a service directly causes insured physical damage on the
                         insured location, then only that resulting damage is insured.


           C.       This Policy excludes the following, but, if physical damage not excluded by this Policy
                    results, then only that resulting damage is insured:

                    1)   faulty workmanship, material, construction or design from any cause.


                    2)   loss or damage to stock or material attributable to manufacturing or processing
                         operations while such stock or material is being processed, manufactured, tested, or
                         otherwise worked on.


                    3)   deterioration, depletion, rust, corrosion or erosion, wear and tear, inherent vice or latent
                         defect.


                   4)    settling, cracking, shrinking, bulging, or expansion of:


                         a)   foundations (including any pedestal, pad, platform or other property supporting
                              machinery).


                         b)   floors.


                         c)   pavements.



   Printed 28-Nov~2018                                                                                       Page 12
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 28 of 156 PageID #: 36

                  i\                                                                       Account No.      1-53382
        f;                                                                                   Policy No.     1048061




                          d)   walls.


                          e)   ceilings.


                          f)   roofs.


                    5)    a)   changes of temperature damage (except to machineiy or equipment); or


                          b)   changes in relative humidity damage,


                          all whether atmospheric or not.


                    6)    insect, animal or vermin damage.


                    7)    loss or damage to the interior portion of buildings under construction from rain, sleet or
                          snow, whether or not driven by wind, when the installation of the roof, walls or windows
                          of such buildings has not been completed.


             D.     This Policy excludes the following unless directly resulting from other physical damage not
                    excluded by this Policy:


                    1)    contamination, and any cost due to contamination including the inability to use or
                         occupy property or any cost of making property safe or suitable for use or occupancy. If
                         contamination due only to the actual not suspected presence of contaminant(s) directly
                         results from other physical damage not excluded by this Policy, then only physical
                         damage caused by such contamination may be insured. This exclusion D 1 does not
                         apply to radioactive contamination which is excluded elsewhere in this Policy.


                    2)   shrinkage.


                    3)   changes in color, flavor, texture or finish.


   4.        APPLICATION OF POLICY TO DATE OR TIME RECOGNITION


             With respect to situations caused by any date or time recognition problem by electronic data
             processing equipment or media (such as the so-called Year 2000 problem), this Policy applies as
             follows.


             A.     This Policy does not pay for remediation, change, correction, repair or assessment of any
                    date or time recognition problem, including the Year 2000 problem, in any electronic data
                   processing equipment or media, whether preventative or remedial, and whether before or
                    after a loss, including temporary protection and preservation of property. This Policy does
                   not pay for any TIME ELEMENT loss resulting from the foregoing remediation, change,
                    correction, repair or assessment.


             B.    Failure of electronic data processing equipment or media to correctly recognize, interpret,
                   calculate, compare, differentiate, sequence, access or process data involving one or more
                   dates or times, including the Year 2000, is not insured physical loss or damage. This Policy



   Printed 28-Nov-201 8                                                                                   Page 13
   Advantage - TK Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 29 of 156 PageID #: 37

                   111
         F                                                                                    Account No.
                                                                                                Policy No.
                                                                                                               1-53382
                                                                                                               1048061



                         does not pay for any such incident or for any TIME ELEMENT loss resulting from any such
                     incident.


              Subject to all of its terms and conditions, this Policy does pay for physical loss or damage not
              excluded by this Policy that results from a failure of electronic data processing equipment or
              media to correctly recognize, interpret, calculate, compare, differentiate, sequence, access or
              process data involving one or more dates or times, including the Year 2000. Such covered
             resulting physical loss or damage does not include any loss, cost or expense described in A or B
              above. If such covered resulting physical loss or damage happens, and if this Policy provides
              TIME ELEMENT coverage, then, subject to all of its terms and conditions, this Policy also covers
              any insured Time Element loss directly resulting therefrom.


    5.       VALUATION


             Adjustment of the physical loss amount under this Policy will be computed as of the date of loss at
             the place of the loss, and for no more than the interest of the Insured.


             Unless stated otherwise in an Additional Coverage, adjustment of physical loss to property will be
             subject to the following;


             A.      On stock in process, the value of raw materials and labor expended plus the proper
                     proportion of overhead charges.


             B.      On finished goods manufactured by the Insured, the regular cash selling price, less all
                     discounts and charges to which the finished goods would have been subject had no loss
                     happened.


             C.      On raw materials, supplies or other merchandise not manufactured by the Insured:


                     1)     if repaired or replaced, the actual expenditure incurred in repairing or replacing the
                            damaged or destroyed property; or


                    2)      if not repaired or replaced, the actual cash value.


             D.     On exposed films, records, manuscripts and drawings that are not valuable papers and
                    records, the value blank plus the cost of copying information from back-up or from originals
                    of a previous generation. These costs will not include research, engineering or any costs of
                    restoring or recreating lost information.


             E.     On property that is damaged by fire and such fire is the result of terrorism, the actual cash
                    value of the fire damage loss. Any remaining fire damage loss shall be adjusted according
                    to the terms and conditions of the Valuation clause(s) in this section of the Policy and shall
                    be subject to the limit(s) of liability for TERRORISM, and if stated the limit of liability for
                    SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM
                    ENDORSEMENT(S), as shown in the LIMITS OF LIABILITY clause in the
                    DECLARATIONS section.


             F.     On vehicles, the lesser of the following;




   Printed 28-Nov-20 18                                                                                      Page 14
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 30 of 156 PageID #: 38

                   1i
        f:                                                                                     Account No.      1-53382
                                                                                                 Policy No.     1048061



                        1)   the cost to repair.


                      2)     the actual cash value.


              G.     On all other property, the lesser of the following:


                      1)     The cost to repair.


                     2)      The cost to rebuild or replace on the same site with new materials of like size, kind and
                             quality.


                     3)      The cost in rebuilding, repairing or replacing on the same or another site, but not to
                             exceed the size and operating capacity that existed on the date of loss.


                     4)      The selling price of real property or machinery and equipment, other than stock, offered
                             for sale on the date of loss.


                     5)      The cost to replace unrepairable electrical or mechanical equipment, including computer
                             equipment, with equipment that is the most functionally equivalent to that damaged or
                             destroyed, even if such equipment has technological advantages and/or represents an
                             improvement in function and/or forms part of a program of system enhancement.


                     6)      The increased cost of demolition, if any, directly resulting from insured loss, if such
                             property is scheduled for demolition.


                     7)      The unamortized value of improvements and betterments, if such property is not
                             repaired or replaced at the Insured's expense.


                     8)      The actual cash value if such property is:


                             a)   useless to the Insured; or


                             b)   not repaired, replaced or rebuilt on the same or another site within two years from
                                  the date of loss, unless such time is extended by the Company.


                    The Insured may elect not to repair or replace the insured real or personal property lost,
                    damaged or destroyed. Loss settlement may be elected on the lesser of repair or replacement
                    cost basis if the proceeds of such loss settlement are expended on other capital expenditures
                    related to the Insured's operations within two years from the date of loss. As a condition of
                    collecting under this item, such expenditure must be unplanned as of the date of loss and be
                    made at an insured location under this Policy. This item does not extend to LAW AND
                    ORDINANCE.


   6.        ADDITIONAL COVERAGES

             This Policy includes the following Additional Coverages for insured physical loss or damage.


             These Additional Coverages:




   Printed 2S-Nov-201 8                                                                                       Page 15
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 31 of 156 PageID #: 39

                                                                                              Account No.     1-53382
                                                                                               Policy No.    1048061



             1)       are subject to the applicable limit of liability;


             2)       will not increase the Policy limit of liability; and


             3)       are subject to the Policy provisions, including applicable exclusions and deductibles,


             all as shown in this section and elsewhere in this Policy.


             CYBER ADDITIONAL COVERAGES


             A.      DATA, PROGRAMS OR SOFTWARE


                     This Policy covers insured physical loss or damage to electronic data, programs or
                     software, including physical loss or damage caused by the malicious introduction of a
                     machine code or instruction.


                     For the purposes of this Additional Coverage, insured data, programs or software can be
                     anywhere worldwide, including while in transit, except in Cuba, Iran, North Korea, Sudan,
                     Syria or Crimea Region of Ukraine.


                     With respect to destruction, distortion or corruption caused by the malicious introduction of
                     machine code or instruction, this Additional Coverage will apply when the Period of
                     Liability is in excess of 48 hours.


                     This Additional Coverage also covers:


                     1)    the cost of the following reasonable and necessary actions taken by the Insured provided
                           such actions are taken due to actual insured physical loss or damage to electronic data,
                           programs or software:


                           a)   actions to temporarily protect and preserve insured electronic data, programs or
                                software.


                          b)    actions taken for the temporary repair of insured physical loss or damage to
                                electronic data, programs or software.


                          c)    actions taken to expedite the permanent repair or replacement of such damaged
                                property.


                     2)   the reasonable and necessary costs incurred by the Insured to temporarily protect or
                          preserve insured electronic data, programs or software against immediately impending
                          insured physical loss or damage to electronic data, programs or software. In the
                          event that there is no physical loss or damage, the costs covered under this item will be
                          subject to the deductible that would have applied had there been such physical loss or
                          damage.


                    Costs recoverable under this Additional Coverage are excluded from coverage elsewhere in
                    this Policy.




   Printed 28-Nov-201 8                                                                                     Page 16
   Advantage - TK Select - US North America - 20 1 6 ©20 i 7 FM Global. All lights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 32 of 156 PageID #: 40


       FM5^                                                                                   Account No.
                                                                                                Policy No.
                                                                                                               1-53382
                                                                                                               1048061



                     This Additional Coverage excludes loss or damage to data, programs or software when they
                     are stock in process, finished goods manufactured by the Insured, raw materials, supplies or
                     other merchandise not manufactured by the Insured.


                     DATA, PROGRAMS OR SOFTWARE Exclusions: As respects DATA, PROGRAMS OR
                     SOFTWARE, the following applies:


                     1)   the exclusions in the EXCLUSIONS clause of this section do not apply except for Al,
                          A2, A6, Bl, B2, B3aandB4.


                     2)   the following additional exclusions apply:


                          This Policy excludes the following, but, if physical damage not excluded by this Policy
                          results, then only that resulting damage is insured:


                          a)   errors or omissions in processing or copying.


                          b)   loss or damage to data, programs or software from errors or omissions in
                               programming or machine instructions.


                          c)   deterioration, inherent vice, vermin or wear and tear.

                    DATA, PROGRAMS OR SOFTWARE Valuation: On property covered under this
                    Additional Coverage the loss amount will not exceed:


                     1)   the cost to repair, replace or restore data, programs or software including the costs to
                          recreate, research and engineer;


                    2)    if not repaired, replaced or restored within two years from the date of loss, the blank
                          value of the media.


            B.      OFF PREMISES DATA SERVICES PROPERTY DAMAGE


                    This Policy covers insured physical loss or damage to insured property at an insured
                    location when such physical loss or damage results from the interruption of off-premises
                    data processing or data transmission services by reason of any accidental event at the
                    facilities of the provider of such services that immediately prevents in whole or in part the
                    delivery of such provided services.


                    For the purposes of this Additional Coverage:


                    I)    facilities of the provider of off-premises data processing or data transmission
                          services can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or
                          Crimea Region of Ukrain e, and


                    2)    an accidental event to satellites will be considered an accidental event at the facilities of
                          the provider.




   Printed 28-Nov-2018                                                                                       Page 17
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 33 of 156 PageID #: 41

      Mi                                                                                    Account No.       1-53382
                                                                                               Policy No.     1048061



                    This Additional Coverage will apply when the period of interruption of off-premises data
                    processing or data transmission services as described below is in excess of 24 hours.


                    The period of interruption of off-premises data processing or data transmission services
                    is the period starting with the time when an interruption of provided services happens; and
                    ending when with due diligence and dispatch the service could be wholly restored.


                    Additional General Provisions:


                    1)   The Insured will immediately notify the company providing off-premises data
                         processing or data transmission services of any interruption of such services.


                    2)   The Company will not be liable if the interruption of such services is caused directly or
                         indirectly by the failure of the Insured to comply with the terms and conditions of any
                         contracts the Insured has entered into for such specified services.


                    OFF PREMISES DATA SERVICES PROPERTY DAMAGE Exclusions: As respects OFF
                    PREMISES DATA SERVICES PROPERTY DAMAGE, the following applies:


                    1)   Items B4 and C5 of the EXCLUSIONS clause in this section do not apply except for B4
                         with respect to:


                         a)   incoming electricity, fuel, water, gas, steam or refrigerant; and


                         b)   outgoing sewerage.


                   2)    The following, additional exclusions apply:


                         This Policy excludes loss or damage directly or indirectly caused by or resulting from
                         the following regardless of any other cause or event, whether or not insured under this
                         Policy, contributing concurrently or in any other sequence to the loss:


                         a)   earth movement for property located in California, in the New Madrid Seismic
                              Zone or in the Pacific Northwest Seismic Zone.


                         b)   terrorism.


           OTHER ADDITIONAL COVERAGES


           A.      ACCIDENTAL INTERRUPTION OF SERVICES


                   This Policy covers physical damage resulting from changes in temperature or relative
                   humidity to insured property at an insured location when such changes in temperature or
                   relative humidity result from the interruption of services consisting of electricity, gas, fuel,
                   steam, water or refrigeration by reason of any accidental event, other than insured physical
                   loss or damage, at the insured location.


                   This Additional Coverage will apply when the period of service interruption as described
                  below is in excess of 24 hours.



  Printed 28-Nov-201 8                                                                                      Page 18
  Advantage - TF. Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 34 of 156 PageID #: 42

      p0^i                                                                                   Account No.       1-53382
                                                                                                Policy No.    1048061




                    The period of service interruption is the period starting with the time when an interruption of
                    specified services happens; and ending when with due diligence and dispatch the service
                    could be wholly restored.


            B.      ACCOUNTS RECEIVABLE

                    This Policy covers the following directly resulting from insured physical loss or damage to
                    accounts receivable records while anywhere within this Policy's TERRITORY, including
                    while in transit:


                     1)   any shortage in the collection of accounts receivable.


                    2)    the interest charges on any loan to offset such impaired collection pending repayment of
                          such uncollectible sum. Unearned interest and service charges on deferred payment
                          accounts and normal credit losses on bad debts will be deducted in determining the
                          amount recoverable.


                    3)    the reasonable and necessary cost incurred for material and time required to re-establish
                          or reconstruct accounts receivable records excluding any costs covered by any other
                          insurance.


                    4)    any other necessary and reasonable costs incurred to reduce the loss, to the extent the
                          losses are reduced.


                    Accounts receivable records will include accounts receivable records stored as electronic
                    data.


                    In the event of loss, the Insured will:


                    1)    use all reasonable efforts, including legal action, if necessary, to effect collection of
                          outstanding accounts receivable.


                    2)    reduce loss by use of any suitable property or service:


                          a)   owned or controlled by the Insured; or


                          b)   obtainable from other sources.


                    3)    reconstruct, if possible, accounts receivable records so that no shortage is sustained.


                    The settlement of loss will be made within 90 days from the date of physical loss or damage.
                    All amounts recovered by the Insured on outstanding accounts receivable on the date of loss
                    will belong and be paid to the Company up to the amount of loss paid by the Company. All
                    recoveries exceeding the amount paid will belong to the Insured.


                    ACCOUNTS RECEIVABLE Exclusions: As respects ACCOUNTS RECEIVABLE, the
                    following additional exclusions apply:




   Printed 28-Nov-201 8                                                                                      Page 19
   Advantage - TB Select - US Norlli America - 201 6 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 35 of 156 PageID #: 43

                                                                                            Account No.        1-53382
                                                                                              Policy No.       1048061



                    This Policy does not insure against shortage resulting from:


                    1)    bookkeeping, accounting or billing errors or omissions; or


                    2)    a)   alteration, falsification, manipulation; or


                          b)   concealment, destruction or disposal,


                          of accounts receivable records committed to conceal the wrongful giving, taking,
                          obtaining or withholding of money, securities or other property; but only to the extent of
                          such wrongful giving, taking, obtaining or withholding.


            C.      AUTOMATIC COVERAGE

                    This Policy covers insured physical loss or damage to insured property at any location
                    purchased, leased or rented by the Insured after the inception date of this Policy.


                    This Additional Coverage applies:


                    1)   from the date of purchase, lease or rental,


                    2)   until the first of the following:


                         a)    the location is bound by the Company.


                         b)    agreement is reached that the location will not be insured under this Policy.


                         c)    the time limit shown in the LIMITS OF LIABILITY clause in the
                               DECLARATIONS section has been reached. The time limit begins on the date of
                               purchase, lease or rental.


           D.       BRANDS AND LABELS

                    If branded or labeled insured property is physically damaged and the Company elects to take
                    all or any part of that property, the Insured may at the Company's expense:


                    1)   stamp "salvage" on the property or its containers; or


                    2)   remove or obliterate the brands or labels,


                    if doing so will not damage the property.


                    The Insured must relabel such property or its containers to be in compliance with any
                    applicable law.


           E.       CLAIMS PREPARATION COSTS


                   This Policy covers the actual costs incurred by the Insured:




   Printed 28-Nov-2018                                                                                     Page 20
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 36 of 156 PageID #: 44


       FM5^                                                                                 Account No.
                                                                                              Policy No.
                                                                                                             1-53382
                                                                                                             1048061



                     1)   of reasonable fees payable to the Insured's: accountants, architects, auditors, engineers,
                          or other professionals; and


                     2)   the cost of using the Insured's employees,


                     for producing and certifying any particulars or details contained in the Insured's books or
                     documents, or such other proofs, information or evidence required by the Company resulting
                     from insured loss payable under this Policy for which the Company has accepted liability.


                     This Additional Coverage will not cover the fees and costs of:


                     1)   attorneys, public adjusters, and loss appraisers, all including any of their subsidiary,
                          related or associated entities either partially or wholly owned by them or retained by
                          them for the purpose of assisting them,


                    2)    loss consultants who provide consultation on coverage or negotiate claims.

                    This Additional Coverage is subject to the deductible that applies to the loss.


            F.      COMMUNICABLE DISEASE RESPONSE

                    If a location owned, leased or rented by the Insured has the actual not suspected presence of
                    communicable disease and access to such location is limited, restricted or prohibited by:


                    1)    an order of an authorized governmental agency regulating the actual not suspected
                          presence of communicable disease; or


                    2)    a decision of an Officer of the Insured as a result of the actual not suspected presence of
                          communicable disease,


                    this Policy covers the reasonable and necessary costs incurred by the Insured at such
                    location with the actual not suspected presence of communicable disease for the:


                    1)    cleanup, removal and disposal of the actual not suspected presence of communicable
                          diseases from insured property; and

                    2)    actual costs of fees payable to public relations services or actual costs of using the
                          Insured's employees for reputation management resulting from the actual not suspected
                          presence of communicable diseases on insured property.


                    This Additional Coverage will apply when access to such location is limited, restricted or
                    prohibited in excess of 48 hours.


                    This Additional Coverage does not cover any costs incurred due to any law or ordinance
                    with which the Insured was legally obligated to comply prior to the actual not suspected
                    presence of communicable disease.


                    COMMUNICABLE DISEASE RESPONSE Exclusions: As respects COMMUNICABLE
                   DISEASE RESPONSE, the following additional exclusion applies:



   Printed 28-Nov-2018                                                                                     Page 21
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 37 of 156 PageID #: 45

                                                                                           Account No.      1-53382
                                                                                             Policy No.    1048061




                    This Policy excludes loss or damage directly or indirectly caused by or resulting from the
                    following regardless of any other cause or event, whether or not insured under this Policy,
                    contributing concurrently or in any other sequence to the loss:


                    1)   terrorism.


           G.       CONSEQUENTIAL REDUCTION IN VALUE

                   This Policy covers the reduction in value of insured merchandise that is a part of pairs, sets,
                   or components, directly resulting from insured physical loss or damage to other insured parts
                   of pairs, sets or components of such merchandise. If settlement is based on a constructive
                   total loss, the Insured will surrender the undamaged parts of such merchandise to the
                   Company.


           H.      CONTROL OF DAMAGED PROPERTY


                   This Policy gives control of physically damaged property consisting of finished goods
                   manufactured by the Insured as follows:


                   1)    the Insured will have full rights to the possession and control of damaged property in the
                         event of insured physical damage to such property provided proper testing is done to
                         show which property is physically damaged.


                   2)    the Insured using reasonable judgment will decide if the physically damaged property
                         can be reprocessed or sold.


                   3)    property so judged by the Insured to be unfit for reprocessing or selling will not be sold
                         or disposed of except by the Insured, or with the Insured's consent.


                   4)    any salvage proceeds received will go to the:


                         a)   Company at the time of loss settlement; or


                         b)   Insured if received prior to loss settlement and such proceeds will reduce the amount
                              of loss payable accordingly.


          I.       DEBRIS REMOVAL


                   This Policy covers the reasonable and necessary costs incurred to remove debris from an
                   insured location that remains as a direct result of insured physical loss or damage.


                  This Additional Coverage does not cover the costs of removal of:


                   1)    contaminated uninsured property; or


                  2)     the contaminant in or on uninsured property,




  Printed 28-Nov-2018                                                                                     Page 22
  Advantage - TE Select - US North America -2016 ©2017 KM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 38 of 156 PageID #: 46

                                                                                            Account No.       1-53382
                                                                                               Policy No.     1048061



                    whether or not the contamination results from insured physical loss or damage. This
                    Additional Coverage covers the costs of removal of contaminated insured property or the
                    contaminant in or on insured property only if the contamination, due to the actual not
                    suspected presence of contaminant(s), of the debris resulted directly from other physical
                    damage not excluded by the Policy.


            J.      DECONTAMINATION COSTS

                    If insured property is contaminated as a direct result of insured physical damage and there is
                    in force at the time of the loss any law or ordinance regulating contamination due to the
                    actual not suspected presence of contaminant(s), then this Policy covers, as a direct result of
                    enforcement of such law or ordinance, the increased cost of decontamination and/or removal
                    of such contaminated insured property in a manner to satisfy such law or ordinance. This
                    Additional Coverage applies only to that part of insured property so contaminated due to the
                    actual not suspected presence of contaminant(s) as a direct result of insured physical
                    damage.


                    The Company is not liable for the costs required for removing contaminated uninsured
                    property or the contaminant therein or thereon, whether or not the contamination results
                    from an insured event.


           K.       ERRORS AND OMISSIONS

                    If physical loss or damage is not payable under this Policy solely due to an error or
                   unintentional omission:


                    1)   in the description of where insured property is physically located;


                   2)    to include any location:


                         a)   owned, leased or rented by the Insured on the effective date of this Policy; or


                         b)   purchased, leased or rented by the Insured during the term of this Policy; or


                   3)    that results in cancellation of the property insured under this Policy;


                   this Policy covers such physical loss or damage, to the extent it would have provided
                   coverage had such error or unintentional omission not been made.


                   It is a condition of this Additional Coverage that any error or unintentional omission be
                   reported by the Insured to the Company when discovered and corrected.


          L.       EXPEDITING COSTS


                   This Policy covers the reasonable and necessary costs incurred:


                   1)    for the temporary repair of insured physical damage to insured property;




  Printed 28-Nov-2018                                                                                       Page 23
  Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 39 of 156 PageID #: 47


       FM5^                                                                                  Account No.
                                                                                               Policy No.
                                                                                                                1-53382
                                                                                                               1048061



                     2)   for the temporary replacement of insured equipment suffering insured physical damage;
                          and


                     3)   to expedite the permanent repair or replacement of such damaged property.


                     This Additional Coverage does not cover costs recoverable elsewhere in this Policy,
                     including the cost of permanent repair or replacement of damaged property.


            M.      FINE ARTS AND VALUABLE PAPERS AND RECORDS


                    This Policy covers insured physical loss or damage to fine arts and valuable papers and
                    records while anywhere within this Policy's TERRITORY, including while in transit.


                    FINE ARTS AND VALUABLE PAPERS AND RECORDS Exclusions: As respects FINE
                    ARTS AND VALUABLE PAPERS AND RECORDS, the following applies:                          '

                     1)   the exclusions in the EXCLUSIONS clause of this section do not apply except for Al,
                          A2, A6, A7, Bl, B2, B3a and B4.


                    2)    the following additional exclusions apply:


                          This Policy excludes:


                          a)    currency, money, securities.


                          b)    errors or omissions in processing or copying of valuable papers and records, but,
                                if physical damage not excluded by this Policy results, then only that resulting
                               damage is insured.


                          c)   deterioration, inherent vice, or wear and tear, but, if physical damage not excluded
                               by this Policy results, then only that resulting damage is insured.


                          d)   fungus, mold or mildew unless directly resulting from other physical damage not
                               excluded by this Policy.


                          e)   loss or damage to fine arts from any repairing, restoration or retouching process.


                    FINE ARTS AND VALUABLE PAPERS AND RECORDS Valuation: On property covered
                    under this Additional Coverage the loss amount will not exceed the lesser of the following:


                    1)    the cost to repair or restore such property to the physical condition that existed on the
                          date of loss.


                    2)    the cost to replace.


                    3)    the value, if any, designated for the item on the schedule on file with the Company.


                   If a fine arts article is part of a pair or set, and a physically damaged article cannot be
                   replaced, or repaired or restored to the condition that existed immediately prior to the loss,



   Printed 28-NOV-201 8                                                                                       Page 24
   Advantage - TE Select - US North America - 2036 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 40 of 156 PageID #: 48

                  i\
       f:                                                                                       Account No.
                                                                                                  Policy No.
                                                                                                                  1-53382
                                                                                                                 1048061



                     the Company will be liable for the lesser of the full value of such pair or set or the amount
                       designated on the schedule. The Insured agrees to surrender the pair or set to the Company.


            N.       INSTALLMENT OR DEFERRED PAYMENTS

                     This Policy covers insured physical loss or damage to personal property of the type insured
                     sold by the Insured under a conditional sale or trust agreement or any installment or deferred
                    payment plan and after such property has been delivered to the buyer. Coverage is limited to
                     the unpaid balance for such property.


                     In the event of loss to property sold under deferred payment plans, the Insured will use all
                    reasonable efforts, including legal action, if necessary, to effect collection of outstanding
                    amounts due or to regain possession of the property.


                    There is no liability under this Policy for loss:


                       1)   pertaining to products recalled including, but not limited to, the costs to recall, test or to
                            advertise such recall by the Insured.


                    2)      from theft or conversion by the buyer of the property after the buyer has taken
                            possession of such property.


                    3)      to the extent the buyer continues payments.


                    4)      not within the TERRITORY of this Policy.


                    INSTALLMENT OR DEFERRED PAYMENTS Valuation: On property covered under this
                    Additional Coverage the loss amount will not exceed the lesser of the following:


                    1)      total amount of unpaid installments less finance charges.


                    2)      actual cash value of the property at the time of loss.


                    3)      cost to repair or replace with material of like size, kind and quality.


            O.      LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND
                    DISPOSAL


                    This Policy covers the reasonable and necessary cost for the cleanup, removal and disposal
                    of the actual not suspected presence of contaminant(s) from uninsured property consisting
                    of land, water or any other substance in or on land at the insured location if the release,
                    discharge or dispersal of such contaminant(s) is a direct result of insured physical loss or
                    damage to insured property.


                    This Policy does not cover the cost to cleanup, remove and dispose of contamination from
                    such property:


                    1)      at any location insured for Personal Property only.




   Printed 28-Nov-20 18                                                                                         Page 25
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 41 of 156 PageID #: 49


       FM5^                                                                                 Account No.
                                                                                              Policy No.
                                                                                                             1-53382
                                                                                                             1048061



                     2)   at any property insured under AUTOMATIC COVERAGE, ERRORS AND
                          OMISSIONS or MISCELLANEOUS PROPERTY coverage provided by this Policy.

                     3)   when the Insured fails to give written notice of loss to the Company within 1 80 days
                          after inception of the loss.


            P.       LAW AND ORDINANCE

                     This Policy covers the costs as described herein resulting from the Insured's obligation to
                     comply with a law or ordinance, provided that:


                     1)   such law or ordinance is enforced as a direct result of insured physical loss or damage at
                          an insured location;


                     2)   such law or ordinance is in force at the time of such loss or damage; and


                     3)   such location was not required to be in compliance with such law or ordinance prior to the
                          happening of the insured physical loss or damage.


                    Coverage A:


                    The reasonable and necessaiy costs incurred by the Insured to comply with the enforcement
                    of the minimum requirements of any law or ordinance that regulates the demolition,
                    construction, repair, replacement or use of buildings, structures, machinery or equipment.


                    As respects insured property, this Coverage A covers the reasonable and necessary costs to:


                     1)   demolish any physically damaged and undamaged portions of the insured buildings,
                          structures, machinery or equipment.


                    2)    repair or rebuild the physically damaged and undamaged portions, whether or not
                          demolition is required, of such insured buildings, structures, machinery or equipment.


                    The Company's maximum liability for this Coverage A at each insured location in any
                    occurrence will not exceed the actual costs incurred in demolishing the physically damaged
                    and undamaged portions of the insured property plus the lesser of:


                    1)    the reasonable and necessary cost, excluding the cost of land, to rebuild on another site;
                          or



                    2)    the cost to rebuild on the same site.


                    Coverage B:


                    The reasonable estimated cost to repair, replace or rebuild insured property consisting of
                    buildings, structures, machinery or equipment that the Insured is legally prohibited from
                    repairing, replacing or rebuilding to the same height, floor area, number of units, configuration,
                    occupancy or operating capacity, because of the enforcement of any law or ordinance that




   Printed 28-Nov-201 8                                                                                     Page 26
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 42 of 156 PageID #: 50

                  i\                                                                           Account No.     1-53382
      F                                                                                          Policy No.    1048061



                       regulates the construction, repair, replacement or use of buildings, structures, machinery or
                       equipment.


                       LAW AND ORDINANCE Coverage B Valuation: On property covered under this Coverage
                       B that cannot legally be repaired or replaced, the loss amount will be the difference between:


                       1)   the actual cash value; and


                    2)      the cost that would have been incurred to repair, replace or rebuild such lost or damaged
                            property had such law or ordinance not been enforced at the time of loss.


                    LAW AND ORDINANCE Exclusions: As respects LAW AND ORDINANCE, the
                    following additional exclusions apply:


                    This Policy does not cover:


                       1)   any cost incurred as a direct or indirect result of enforcement of any law or ordinance
                            regulating any form of contamination.


                    2)      any machinery or equipment manufactured by or for the Insured, unless used by the
                            Insured in its operation at the location suffering the physical loss or damage.


            Q.      LOCKS AND KEYS


                    This Policy covers the reasonable and necessary cost incurred by the Insured to replace
                    undamaged keys and to replace, adjust or reprogram undamaged locks to accept new keys or
                    entry codes as a direct result of insured physical loss or damage.


           R.       LOSS PAYMENT INCREASED TAX LIABILITY


                    This Policy covers the increase in tax liability as described herein incurred by the Insured.


                    Coverage A:


                    The increase in tax liability from an insured loss at an insured location if the tax treatment
                    of:


                    1)      the profit portion of a loss payment under this Policy involving finished stock
                            manufactured by the Insured; and/or


                    2)      the profit portion Of a TIME ELEMENT loss payment under this Policy;


                    is greater than the tax treatment of profits that would have been incurred had no loss
                   happened.




   Printed 28-Nov-201 8                                                                                       Page 27
   Advantage - TH Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 43 of 156 PageID #: 51


      FMS^1                                                                                   Account No.
                                                                                                Policy No.
                                                                                                               1-53382
                                                                                                               1048061



            S.      MACHINERY OR EQUIPMENT STARTUP OPTION

                    After insured machinery or equipment that has sustained insured physical loss or damage is
                    repaired or replaced and such machinery or equipment is undergoing startup, the following
                    applies:


                    If physical loss or damage of the type insured directly results to such machinery or
                    equipment from such startup, the Insured shall have the option of claiming such resulting
                    insured damage as part of the original event of physical loss or damage or as a separate
                    occurrence.



                    This Additional Coverage applies only:


                     1)   to the first startup event after the original repair or replacement; and

                    2)    when the first startup event happens during the term of this Policy or its renewal issued
                          by the Company.


                    For the purposes of this Additional Coverage, startup means:

                     1)   the introduction into machinery or equipment of feedstock or other materials for
                          processing or handling;


                    2)    the commencement of fuel or energy supply to machinery or equipment.


            T.      MISCELLANEOUS PROPERTY


                    This Policy covers insured physical loss or damage to:

                    1)    insured property;


                    2)    property of the type insured that is under contract to be used in a construction project at
                          an insured location:


                          a)   from the time such property is delivered to the Insured or their contractor (with
                               respect to the property under construction) by the manufacturer or supplier;


                          b)   while such property is located at a storage site; and

                          c)   while such property is in transit from a storage site to another storage site or to a
                               construction project at an insured location,


                          that does not include any such property owned or rented by the contractor;

                    while anywhere within this Policy's TERRITORY, including while in transit.

                    This Additional Coverage excludes property covered elsewhere in this Policy.




   Printed 28-Nov-2018                                                                                        Page 28
   Advantage - TF. Select - US North America - 2016 ©201 7 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 44 of 156 PageID #: 52

                                                                                              Account No.       1-53382
                                                                                                Policy No.     1048061



                    MISCELLANEOUS PROPERTY Exclusions: As respects MISCELLANEOUS
                    PROPERTY, the following additional exclusions apply:


                     1)   This Policy excludes:


                          a)   transmission and distribution systems not at a location.


                          b)   property insured under import or export ocean marine insurance.


                          c)   property shipped between continents.


                          d)   airborne shipments unless by regularly scheduled passenger airlines or air freight
                               carriers.


                          e)   property of others, including the Insured's legal liability for it, hauled on vehicles
                               owned, leased or operated by the Insured when acting as a common or contract
                               carrier.
                    2)    This Policy excludes loss or damage directly or indirectly caused by or resulting from
                          the following regardless of any other cause or event, whether or not insured under this
                          Policy, contributing concurrently or in any other sequence to the loss:


                          a)   earth movement for property located in California, in the New Madrid Seismic
                               Zone or in the Pacific Northwest Seismic Zone.


            U.      OPERATIONAL TESTING


                    This Policy covers insured physical loss or damage to insured property during the period of
                    operational testing.


                    This Additional Coverage excludes property, including stock or material, manufactured or
                    processed by the Insured.


           V.       PROTECTION AND PRESERVATION OF PROPERTY

                    This Policy covers:


                    1)    reasonable and necessary costs incurred for actions to temporarily protect or preserve
                          insured property; provided such actions are necessary due to actual, or to prevent
                          immediately impending, insured physical loss or damage to such insured property.


                    2)    reasonable and necessary:


                          a)   fire department firefighting charges imposed as a result of responding to a fire in, on
                               or exposing the insured property.


                          b)   costs incurred of restoring and recharging fire protection systems following an
                               insured loss.




   Printed 28-Nov-2018                                                                                        Page 29
   Advantage - TE Select - US North America - 2016 ©2017 KM Global. Ail rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 45 of 156 PageID #: 53

      nu«*i                                                                                  Account No.      1-53382
                                                                                               Policy No.    1048061



                          c)   costs incurred for the water used for fighting a fire in, on or exposing the insured
                               property.


                    This Additional Coverage does not cover costs incurred for actions to temporarily protect or
                    preserve insured property from actual, or to prevent immediately impending, physical loss or
                    damage covered by TERRORISM coverage as provided in this section of the Policy.


                    This Additional Coverage is subject to the deductible provisions that would have applied had
                    the physical loss or damage happened.


            W.      SERVICE INTERRUPTION PROPERTY DAMAGE

                    This Policy covers insured physical loss or damage to insured property at an insured
                    location when such physical loss or damage results from the interruption of incoming
                    services consisting of electricity, gas, fuel, steam, water, refrigeration or from the lack of
                    outgoing sewerage service by reason of any accidental event at the facilities of the supplier
                    of such service located within this Policy's TERRITORY, that immediately prevents in
                    whole or in part the delivery of such usable service.


                    This Additional Coverage will apply when the period of service interruption as described
                    below is in excess of 24 hours.


                    The period of service interruption is the period starting with the time when an interruption of
                    specified services happens; and ending when with due diligence and dispatch the service
                    could be wholly restored.


                    Additional General Provisions:


                    1)    The Insured will immediately notify the suppliers of services of any interruption of such
                          services.


                    2)    The Company will not be liable if the interruption of such services is caused directly or
                          indirectly by the failure of the Insured to comply with the terms and conditions of any
                          contracts the Insured has for the supply of such specified services.


                    SERVICE INTERRUPTION PROPERTY DAMAGE Exclusions: As respects SERVICE
                    INTERRUPTION PROPERTY DAMAGE, the following applies:


                    1)    The exclusions in the EXCLUSIONS clause in this section do not apply except for:

                          a)   Al, A2, A3, A6, Bl, B2, and


                          b)   B4 with respect to incoming or outgoing voice, data or video, and


                          c)   D 1 except with respect to fungus, mold or mildew.

                    2)    The following additional exclusions apply:




   Printed 28-Nov-201 8                                                                                     Page 30
   Advantage - TE Select - US North America - 2016 ©2017 KM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 46 of 156 PageID #: 54

                  i\                                                                        Account No.      1-53382
      ¥                                                                                       Policy No.    1048061



                            This Policy excludes loss or damage directly or indirectly caused by or resulting from
                            the following regardless of any other cause or event, whether or not insured under this
                            Policy, contributing concurrently or in any other sequence to the loss:

                            a)   earth movement for property located in California, in the New Madrid Seismic
                                 Zone or in the Pacific Northwest Seismic Zone.


                            b)   terrorism.


           X.       TEMPORARY REMOVAL OF PROPERTY

                    When insured property is removed from an insured location for the purpose of being
                    repaired or serviced or in order to avoid threatened physical loss or damage of the type
                    insured by this Policy, this Policy covers such property:

                       1)   while at the premises to which such property has been moved; and

                    2)      for physical loss or damage as provided at the insured location from which such
                            property was removed.


                    This Additional Coverage does not apply to property:

                       1)   insured, in whole or in part, elsewhere in this Policy.

                    2)      insured, in whole or in part, by any other insurance policy.


                    3)      removed for normal storage, processing or preparation for sale or delivery.


           Y.       TERRORISM


                    This Policy covers physical loss or damage to property as described in the INSURANCE
                    PROVIDED provision caused by or resulting from terrorism.


                    Any act which satisfies the definition of terrorism shall not be considered to be vandalism,
                    malicious mischief, riot, civil commotion, or any other risk of physical loss or damage
                    covered elsewhere in this Policy.

                   Amounts recoverable under this Additional Coverage are excluded from coverage elsewhere
                    in this Policy.


                   This Additional Coverage does not cover loss or damage which also comes within the tenns
                   of either item B2a or B2c of the EXCLUSIONS clause in this section of the Policy.

                   This Additional Coverage doe's not in any event cover loss or damage directly or indirectly
                   caused by or resulting from any of the following, regardless of any other cause or event,
                   whether or not insured under this Policy contributing concurrently or in any other sequence
                   to the loss:




   Printed 28-Nov-2018                                                                                     Page 3 1
   Advantage - TE Select - US North America - 2016 ©2017 KM Global, All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 47 of 156 PageID #: 55

                  i\                                                                           Account No.        1-53382
      F,                                                                                         Policy No.       1048061



                       1)   that involves the use, release or escape of nuclear materials, or that directly or indirectly
                            results in nuclear reaction or radiation or radioactive contamination or that involves the
                            discharge, explosion or use of any nuclear device, weapon or material employing or
                            involving nuclear fission, fusion, or radioactive force, whether in time of peace or war
                            and regardless of who commits the act; or


                       2)   that is canied out by means of the dispersal or application of pathogenic or poisonous
                            biological or chemical materials; or


                       3)   in which pathogenic or poisonous biological or chemical materials are released, and it
                            appears that one purpose of the terrorism was to release such materials; or

                       4)   that involves action taken to prevent, defend against, respond to or retaliate against
                            terrorism or suspected terrorism.


           Z.          TRANSPORTATION


                       This Policy covers the following personal property, except as excluded by this Policy, while
                       in transit within the TERRITORY of this Policy:

                       1)   owned by the Insured.


                       2)   shipped to customers under F.O.B., C & F or similar terms. The Insured's contingent
                            interest in such shipments is admitted.


                       3)   of others in the actual or constructive custody of the Insured to the extent of the
                            Insured's interest or legal liability.


                       4)   of others sold by the Insured, that the Insured has agreed prior to the loss to insure
                            during course of delivery including:


                            a)   when shipped by the Insured's direct contract service provider or by the Insured's
                                 direct contract manufacturer to the Insured or to the Insured's customer.


                            b)   when shipped by the Insured's customer to the Insured or to the Insured's contract
                                 service provider or to the Insured's contract manufacturer.


                       Coverage Attachment and Duration:


                       1)   This Additional Coverage covers from the time the property leaves the original point of
                            shipment for transit until the property arrives at the destination.

                    2)      However, coverage on export shipments not insured under ocean cargo policies ends
                            when the property is loaded on board overseas vessels or aircraft. Coverage on import
                            shipments not insured under ocean cargo policies begins after discharge from overseas
                            vessels or aircraft.                                                          •


                    This Additional Coverage:




   Printed 28-Nov-201 8                                                                                        Page 32
   Advantage - TE Select - US North America - 2016 ©2017 l-'M Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 48 of 156 PageID #: 56

                  11                                                                         Account No.      1-53382
      F                                                                                        Policy No.    1048061



                       1)   covers general average and salvage charges on shipments covered while waterborne.


                       2)   insures physical loss or damage caused by or resulting from:

                            a)   unintentional acceptance of fraudulent bills of lading, shipping or messenger
                                 receipts.


                            b)   improper parties having gained possession of property through fraud or deceit.

                    Additional General Provisions:


                       1)   This Additional Coverage will not inure directly or indirectly to the benefit of any
                            carrier or bailee.       -


                    2)      The Insured has permission, without prejudicing this insurance, to accept:


                            a)   ordinary bills of lading used by carriers;


                            b)   released bills of lading;


                            c)   undervalued bills of lading; and

                            d)   shipping or messenger receipts.


                    3)      The Insured may waive subrogation against railroads under side track agreements.

                    Except as otherwise stated, the Insured will not enter into any special agreement with
                    carriers releasing them from their common law or statutory liability.

                    TRANSPORTATION Exclusions: As respects TRANSPORTATION, the following applies:


                       1)   the exclusions in the EXCLUSIONS clause of this section do not apply except for A1
                            through A4, B1 through B4, CI, C3, C5, C6, D1 through D3.


                    2)      the following additional exclusions apply:


                            This Policy excludes:


                            a)   samples in the custody of salespeople or selling agents.

                            b)   property insured under import or export ocean marine insurance.


                            c)   waterborne shipments, unless:


                                 (i) by inland water; or


                                 (ii) by coastal shipments.




   Printed 28-Nov-2018                                                                                      Page 33
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 49 of 156 PageID #: 57


      fm5^                                                                                   Account No.
                                                                                               Policy No.
                                                                                                              1-53382
                                                                                                              1048061



                         d)   waterbome shipments via Panama Canal or to and from Alaska, the Commonwealth
                              of Puerto Rico, and Hawaii.


                         e)   airborne shipments unless by regularly scheduled passenger airlines or air freight
                              carriers.       .


                         f)   property of others, including the Insured's legal liability for it, hauled on vehicles
                              owned, leased or operated by the Insured when acting as a common or contract
                              carrier.


                         g)   any transporting vehicle.


                    TRANSPORTATION Valuation: On property covered under this Additional Coverage the
                    loss amount will not exceed:


                    1)   Property shipped to or for the account of the Insured will be valued at actual invoice to
                         the Insured. Included in the value are accrued costs and charges legally due. Charges
                         may include the Insured's commission as selling agent.


                   2)    Property sold by the Insured and shipped to or for the purchaser's account will be valued
                         at the Insured's selling invoice amount. Prepaid or advanced freight costs are included.


                   3)    Property not under invoice will be valued:


                         a)   for property of the Insured, at the valuation provisions of this Policy applying at the
                              place from which the property is being transported; or


                         b)   for other property, at the actual cash market value at the destination point on the date
                              of loss,


                         less any charges saved which would have become due and payable upon arrival at
                         destination.




  Printed 28-Nov-201 8                                                                                      Page 34
  Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 50 of 156 PageID #: 58

                                                                                           Account No.       1-53382
                                                                                              Policy No.     1048061



                                                          TIME ELEMENT

            TIME ELEMENT loss as provided in the TIME ELEMENT COVERAGES and TIME ELEMENT
            COVERAGE EXTENSIONS of this section of the Policy:


            A.       is subject to the applicable limit of liability that applies to the insured physical loss or
                     damage but in no event for more than any limit of liability that is stated as applying to the
                     specific TIME ELEMENT COVERAGE and/or TIME ELEMENT COVERAGE
                     EXTENSION; and


            B.       will not increase the Policy limit of liability; and


            C.       is subject to the Policy provisions, including applicable exclusions and deductibles,

            all as shown in this section and elsewhere in this Policy.


    1.      LOSS INSURED

            A.      This Policy insures TIME ELEMENT loss, as provided in the TIME ELEMENT
                    COVERAGES, directly resulting from physical loss or damage of the type insured:


                     1)   to property described elsewhere in this Policy and not otherwise excluded by this Policy
                          or otheiwise limited in the TIME ELEMENT COVERAGES below;


                    2)    used by the Insured, or for which the Insured has contracted use;


                    3)    while located as described in the INSURANCE PROVIDED provision or within 1,000
                          feet/300 metres thereof, or as described in the TEMPORARY REMOVAL OF
                          PROPERTY provision; or


                    4)    while in transit as provided by this Policy, and


                    5)    during the Periods of Liability described in this section,


                    provided such loss or damage is not at a contingent time element location.


           B.       This Policy insures TIME ELEMENT loss only to the extent it cannot be reduced through:


                    1)    the use of any property or service owned or controlled by the Insured;


                    2)    the use of any property or service obtainable from other sources;


                    3)    working extra time or overtime; or


                    4)    the use of inventory,


                   all whether at an insured location or at any other premises. The Company reserves the right
                   to take into consideration the combined operating results of all associated, affiliated or
                   subsidiary companies of the Insured in determining the TIME ELEMENT loss.



   Printed 28-Nov-2018                                                                                     Page 35
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 51 of 156 PageID #: 59

                  i\                                                                       Account No.      1-53382
                                                                                             Policy No.    1048061




            C.       This Policy covers expenses reasonably and necessarily incurred by the Insured to reduce the
                     loss otherwise payable under this section of this Policy. The amount of such recoverable
                     expenses will not exceed the amount by which the loss has been reduced.


            D.      In determining the amount of loss payable, the Company will consider the experience of the
                    business before and after and the probable experience during the PERIOD OF LIABILITY.
                    The probable experience will consider any increase or decrease in demand for the Insured's
                    goods or services during the PERIOD OF LIABILITY, even if such increase or decrease is
                    from the same event that caused physical loss or damage starting the PERIOD OF
                    LIABILITY.


    2.      TIME ELEMENT COVERAGES


            A.      INSURED OPTION


                    The Insured has the option to make claim based on either


                    a)    GROSS EARNINGS and EXTENDED PERIOD OF LIABILITY; or


                    b)    GROSS PROFIT,


                    as described in the TIME ELEMENT section of this Policy and subject to the applicable
                    terms and conditions as may be shown elsewhere.


                    Such option may be exercised at any time prior to the conditions set forth in the
                    SETTLEMENT OF CLAIMS clause in the LOSS ADJUSTMENT AND SETTLEMENT
                    section of this Policy.


                    If such claim involves more than one insured location, including interdependency at one or
                    more insured locations, such claim will be adjusted by using the single coverage option
                    chosen above.




           B.       GROSS EARNINGS


                    Measurement of Loss:


                    1)   The recoverable GROSS EARNINGS loss is the Actual Loss Sustained by the Insured
                         of the following during the PERIOD OF LIABILITY:


                         a)   Gross Earnings;


                         b)   less all charges and expenses that do not necessarily continue during the interruption
                              of production or suspension of business operations or services;


                         c)   less ordinary payroll; and


                         d)   plus all other earnings derived from the operation of the business.



   Printed 28-Nov-201 8                                                                                   Page 36
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 52 of 156 PageID #: 60

                  in                                                                        Account No.      1-53382
       f:                                                                                     Policy No.     1048061




                          e)   Ordinary Payroll, including taxes and charges dependent on the payment of wages:


                               (i)   for a period of time of not more than the number of consecutive days shown in
                                     the LIMITS OF LIABILITY clause of the DECLARATIONS section
                                     immediately following the interruption of production or suspension of business
                                     operations or services, and


                               (ii) only to the extent such payroll continues following the loss and would have been
                                     earned had no such interruption happened.


                               However, if an Insured reduces the daily loss payable under Ordinary Payroll, either
                               by:


                               (i) providing gainful employment for, or


                               (ii) paying less than the normal salary rate to,


                               all or part of its employees, then the number of consecutive days of Ordinary Payroll
                               may be extended. However, this provision will not increase the total liability of this
                               Company beyond the amount it would have been liable for Ordinary Payroll costs
                               without this provision. Ordinary Payroll does not cover any portion of salaries or
                               wages included in Gross Earnings.


                    2)   For the purposes of the Measurement of Loss, Gross Earnings is:


                         for manufacturing operations: the net sales value of production less the cost of all raw
                         stock, materials and supplies used in such production; or


                         for mercantile or non-manufacturing operations: the total net sales less cost of
                         merchandise sold, materials and supplies consumed in the operations or services
                         rendered by the Insured.


                         Any amount recovered under property damage coverage at selling price will be
                         considered to have been sold to the Insured's regular customers and will be credited
                         against net sales.


                    3)   In determining the indemnity payable as the Actual Loss Sustained, the Company will
                         consider the continuation of only those normal charges and expenses that would have
                         been earned had there been no interruption of production or suspension of business
                         operations or services.


                   4)    If the Insured would have operated at a deficit had no interruption of production or
                         suspension of business operations or services happened, the following applies:


                         a)    for Gross Earnings, the extent to which charges and expenses would have been
                               earned will be determined by subtracting the operating deficits from the charges and
                               expenses that necessarily continue.




   Printed 28-Nov-2018                                                                                      Page 37
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 53 of 156 PageID #: 61


       fm5^                                                                                   Account No.
                                                                                                Policy No.
                                                                                                                 1-53382
                                                                                                                 1048061



                           b)   for Ordinary Payroll, the extent payroll would have been earned will be determined
                                by subtracting the excess, if any, of the operating deficit over the fixed charges that
                                need to continue from such payroll.


                     5)    There is recovery hereunder to the extent that the Insured is:


                           a)   wholly or partially prevented from producing goods or continuing business
                                operations or services;


                           b)   unable to make up lost production within a reasonable period of time, not limited to
                                the period during which production is interrupted;


                           c)   unable to continue such operations or services during the PERIOD OF LIABILITY;
                                and


                           d)   able to demonstrate a loss of sales for the operations, services or production
                                prevented.


            C.       GROSS PROFIT

                     Measurement of Loss:


                     1)    The recoverable GROSS PROFIT loss is the Actual Loss Sustained by the Insured of the
                           following due to the necessary interruption of business during the PERIOD OF
                           LIABILITY: a) Reduction in Sales, b) Ordinary Payroll and c) Increase in Cost of Doing
                           Business. The amount payable as indemnity hereunder will be:


                           a)   with respect to Reduction in Sales: The sum produced by applying the Rate of Gross
                                Profit to the amount by which the sales during the PERIOD OF LIABILITY will fall
                                short of the Standard Sales. In determining the Reduction in Sales, any amount
                                recovered under property damage coverage at selling price will be credited against
                                lost sales.


                           b)   Ordinary Payroll, including taxes and charges dependent on the payment of wages,
                                during the PERIOD OF LIABILITY only to the extent such payroll would have
                                been earned had such loss not happened.


                                However, if an Insured reduces the daily loss payable under Ordinary Payroll, either
                                by:


                                (i) providing gainful employment for, or


                                (ii) paying less than the normal salary rate to,


                                all or part of its employees, the number of consecutive days of Ordinary Payroll may
                                be extended. This provision will not increase the total liability of this Company
                                beyond the amount it would have been liable for Ordinary Payroll costs without this
                                provision. Ordinary Payroll does not cover any portion of salaries or wages
                                included in Net Profit or fixed charges.



   Printed 2 8-Nov-20 18                                                                                      Page 38
   Advantage - TE Select - US North America - 201 6 ©201 7 FM Global, All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 54 of 156 PageID #: 62

                  111                                                                        Account No.     1-53382
       F                                                                                       Policy No.    1048061




                          c)   with respect to Increase in Cost of Doing Business:


                               (i)   the additional expenditure necessarily and reasonably incurred for the sole
                                     purpose of avoiding or diminishing the reduction in sales and a loss of Ordinary
                                     Payroll which, but for that expenditure, would have taken place during the
                                     PERIOD OF LIABILITY; but


                               (ii) not exceeding the sum produced by applying the Rate of Gross Profit to the
                                     amount of the reduction thereby avoided,


                          all less any sum saved during the PERIOD OF LIABILITY with respect to such of the
                          Insured Fixed Charges as may cease or be reduced because of such interruption of
                          business.


                    2)    For the purposes of the Measurement of Loss:


                          Gross Profit is:


                         The amount produced by adding to the Net Profit the amount of the Insured Fixed
                          Charges, or if there be no Net Profit the amount of the Insured Fixed Charges less that
                         proportion of any loss from business operations as the amount of the Insured Fixed
                         Charges bears to all fixed charges.


                         Net Profit is:


                         The net operating profit (exclusive of all capital receipts and accruals and all outlay
                         properly chargeable to capital) resulting from the business of the Insured at the insured
                         locations after due provision has been made for all fixed charges and other expenses
                         including depreciation but before the deduction of any taxes on profits.


                         Insured Fixed Charges is:


                         All fixed charges unless specifically excluded herein. Ordinary Payroll is not an Insured
                         Fixed Charge.


                         Sales is:


                         The money paid or payable to the Insured for goods sold and delivered and for services
                         rendered in the conduct of the business at an insured location.


                         Rate of Gross Profit is:


                         The rate of Gross Profit earned on the sales during the twelve full calendar months
                         immediately before the date of the physical loss or damage to the described property.


                         Standard Sales is:




   Printed 28-Nov-2018                                                                                      Page 39
   Advantage - TK Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 55 of 156 PageID #: 63

                  11
       F                                                                                      Account No.
                                                                                               Policy No.
                                                                                                              1-53382
                                                                                                              1048061



                          The sales during that period in the twelve months immediately before the date of the
                          physical loss or damage to the described property which corresponds with the PERIOD
                          OF LIABILITY.


                     3)   In determining the indemnity payable as the Actual Loss Sustained:


                          a)   if any fixed charges of the business are not insured hereunder, then, in computing
                               the amount recoverable hereunder as Increase in Cost of Doing Business, that
                               proportion only of the additional expenditure will be recoverable hereunder which
                               the sum of the Net Profit and the Insured Fixed Charges bears to the sum of the Net
                               Profit and all the fixed charges excluding Ordinary Payroll.


                          b)   if during the PERIOD OF LIABILITY goods will be sold or services will be
                               rendered elsewhere than at the insured locations for the benefit of the business,
                               either by the Insured or by others on the Insured's behalf, the money paid or payable
                               in respect of such sales or services will be included in arriving at the amount of sales
                               during the PERIOD OF LIABILITY.


                    4)    The Insured will act with due diligence and dispatch in repairing or replacing physically
                          damaged buildings and equipment to the same or equivalent physical and operating
                          conditions that existed prior to the damage; and take whatever actions are necessary and
                          reasonable to minimize the loss payable hereunder.


                    GROSS PROFIT Exclusions: As respects GROSS PROFIT, the TIME ELEMENT
                    EXCLUSIONS B and C of this section do not apply and the following applies instead:


                    This Policy does not insure against any increase in loss due to damages for breach of
                    contract or for late or noncompletion of orders, or fines or penalties of any nature except
                    fines or penalties for breach of contract or for late or noncompletion of orders.


                    Coverage under GROSS PROFIT for the reduction in sales due to contract cancellation will
                    include only those sales that would have been earned under the contract during the PERIOD
                    OF LIABILITY.



            B.      EXTRA EXPENSE

                    Measurement of Loss:


                    The recoverable EXTRA EXPENSE loss will be the reasonable and necessaiy extra costs
                    incurred by the Insured of the following during the PERIOD OF LIABILITY :


                    1)    extra expenses to temporarily continue as nearly normal as practicable the conduct of
                          the Insured's business;


                    2)    extra costs of temporarily using property or facilities of the Insured or others; and




   Printed 28-Nov-2018                                                                                      Page 40
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 56 of 156 PageID #: 64

                                                                                            Account No.      1-53382
                                                                                              Policy No.    1048061



                     3)   costs to purchase finished goods from third parties to fulfill orders when such orders
                          cannot be met due to physical loss or damage to the Insured's finished goods, less
                          payment received for the sale of such finished goods.


                     less any value remaining at the end of the PERIOD OF LIABILITY for property obtained in
                     connection with the above.


                    If the Insured makes claim in accordance with the terms and conditions of the INSURED
                    OPTION clause, the PERIOD OF LIABILITY for EXTRA EXPENSE coverage will be the
                    PERIOD OF LIABILITY applicable to the Time Element coverage option selected.


                    EXTRA EXPENSE Exclusions: As respects EXTRA EXPENSE, the following applies:


                     1)   TIME ELEMENT EXCLUSIONS C does not apply to item 3 above.


                    2)    The following additional exclusions apply:


                          This Policy does not insure:

                          a)   any loss of income.


                          b)   costs that usually would have been incurred in conducting the business during the
                               same period had no physical loss or damage happened.


                          c)   costs of permanent repair or replacement of property that has been damaged or
                               destroyed. However, this exclusion does not apply to item 3 above.


                          d)   any expense recoverable elsewhere in this Policy.


            C.      LEASEHOLD INTEREST


                    Measurement of Loss:


                    The recoverable LEASEHOLD INTEREST incurred by the Insured of the following:


                    1)    If the lease agreement requires continuation of rent; and if the property is wholly
                          untenantable or unusable, the actual rent payable for the unexpired term of the lease; or
                          if the property is partially untenantable or unusable, the proportion of the rent payable
                          for the unexpired term of the lease.


                    2)    If the lease is cancelled by the lessor pursuant to the lease agreement or by the operation
                          of law; the Lease Interest for the first three months following the loss; and the Net Lease
                          Interest for the remaining unexpired term of the lease.


                    3)    As used above, the following terms mean:


                          Net Lease Interest:
                          That sum which placed at 6% interest rate compounded annually would equal the Lease
                          Interest (less any amounts otherwise payable hereunder).



   Printed 28-Nov-201 8                                                                                    Page 41
   Advantage - TH Select - US North America - 2036 ©201 7 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 57 of 156 PageID #: 65


        FfiT"                                                                               Account No.
                                                                                              Policy No.
                                                                                                             1-53382
                                                                                                            1048061




                          Lease Interest:
                          The excess rent paid for the same or similar replacement property over actual rent
                          payable plus cash bonuses or advance rent paid (including maintenance or operating
                          charges) for each month during the unexpired term of the Insured's lease.


                     LEASEHOLD INTEREST Exclusions: As respects LEASEHOLD INTEREST, the
                     following applies:


                     1)   This Policy does not insure loss directly resulting from physical loss or damage to
                          Personal Property.


                     2)   TIME ELEMENT EXCLUSIONS A, B and C do not apply and the following applies
                          instead:

                          This Policy does not insure any increase in loss resulting from the suspension, lapse or
                          cancellation of any license, or from the Insured exercising an option to cancel the lease;
                          or from any act or omission of the Insured that constitutes a default under the lease.


            D.      RENTAL INSURANCE

                    Measurement of Loss:


                    The recoverable RENTAL INSURANCE loss is the Actual Loss Sustained by the Insured of
                    the following during the PERIOD OF LIABILITY:


                     1)   the fair rental value of any portion of the property occupied by the Insured;


                    2)    the income reasonably expected from rentals of unoccupied or unrented portions of such
                          property; and


                    3)    the rental income from the rented portions of such property according to bona fide
                          leases, contracts or agreements in force at the time of loss,


                    all not to include noncontinuing charges and expenses.


                    RENTAL INSURANCE Exclusions: As respects RENTAL INSURANCE, TIME
                    ELEMENT EXCLUSIONS A does not apply and the following applies instead:


                    This Policy does not insure any loss of rental income during any period in which the insured
                    property would not have been tenantable for any reason other than an insured loss.


   3.      PERIOD OF LIABILITY

           A.       The PERIOD OF LIABILITY applying to all TIME ELEMENT COVERAGES, except
                    GROSS PROFIT and LEASEHOLD INTEREST and as shown below or if otherwise
                   provided under any TIME ELEMENT COVERAGE EXTENSION, and subject to any Time
                   Limit provided in the LIMITS OF LIABILITY clause in the DECLARATIONS section, is
                   as follows:



   Printed 28-Nov-2018                                                                                     Page 42
   Advantage - TK Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 58 of 156 PageID #: 66


      FM5^                                                                                  Account No.      1-53382
                                                                                              Policy No.     1048061




                    1)    For building and equipment, the period:


                          a)   starting from the time of physical loss or damage of the type insured; and


                          b)   ending when with due diligence and dispatch the building and equipment could be:

                               (i) repaired or replaced; and


                               (ii) made ready for operations,

                               under the same or equivalent physical and operating conditions that existed prior to
                               the damage.


                          c)   not to be limited by the expiration of this Policy.


                    2)    For building and equipment under construction:


                          a)   the equivalent of the above period of time will be applied to the level of business
                               that would have been reasonably achieved after construction and startup would have
                               been completed had no physical damage happened; and


                          b)   due consideration will be given to the actual experience of the business compiled
                               after completion of the construction and startup.


                    3)    For stock-in-process and mercantile stock, including finished goods not manufactured
                          by the Insured, the time required with the exercise of due diligence and dispatch:


                          a)   to restore stock in process to the same state of manufacture in which it stood at the
                               inception of the interruption of production or suspension of business operations or
                               services; and


                          b)   to replace physically damaged mercantile stock.


                          This item does not apply to RENTAL INSURANCE.


                    4)    For raw materials and supplies, the period of time:


                          a)   of actual interruption of production or suspension of operations or services resulting
                               from the inability to get suitable raw materials and supplies to replace similar ones
                               damaged; but


                          b)   limited to that period for which the damaged raw materials and supplies would have
                               supplied operating needs.


                    5)    If water:


                          a)   used for any manufacturing purpose, including but not limited to as a raw material or
                               for power;



   Printed 28-Nov-201 8                                                                                     Page 43
   Advantage - TE Select - US North America - 2016 ©2017 1-M Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 59 of 156 PageID #: 67

       pwfttMi                                                                             Account No.        1-53382
                                                                                              Policy No.      1048061




                          b)   stored behind dams or in reservoirs; and


                          c)   on any insured location,


                          is released as the result of physical damage of the type insured to such dam, reservoir or
                          connected equipment, the Company's liability for the actual interruption of production
                          or suspension of operations or services due to inadequate water supply will not extend
                          beyond 30 consecutive days after the damaged dam, reservoir or connected equipment
                          has been repaired or replaced.


                          This item does not apply to RENTAL INSURANCE.


                    6)    For physically damaged exposed films, records, manuscripts and drawings, the time
                          required to copy from backups or from originals of a previous generation. This time
                          does not include research, engineering or any other time necessary to restore or recreate
                          lost information.


                          This item does not apply to RENTAL INSURANCE.


                    7)    For physically damaged or destroyed property covered under DATA, PROGRAMS OR
                          SOFTWARE, the time to recreate or restore including the time for researching or
                          engineering lost information.


                          This item does not apply to RENTAL INSURANCE.


            B.      The PERIOD OF LIABILITY applying to GROSS PROFIT is as follows:


                    1)   The period:


                          a)   starting from the time of physical loss or damage of the type insured; and


                         b)    ending not later than the period of time shown in the LIMITS OF LIABILITY
                               clause of the DECLARATIONS section,


                         during which period the results of the business shall be directly affected by such
                         damage.


                         c)    not to be limited by the expiration of this Policy.


                    2)   For property under construction, the period:


                         a)    starting on the date that production, business operation or service would have
                               commenced if physical damage of the type insured had not happened; and


                         b)    ending not later than the period of time shown in the LIMITS OF LIABILITY
                               clause of the DECLARATIONS section,




   Printed 28-Nov-201 8                                                                                     Page 44
   Advantage - TK Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 60 of 156 PageID #: 68


        FM5^                                                                                Account No.
                                                                                               Policy No.
                                                                                                               1-53382
                                                                                                             1048061



                          during which period the results of the business shall be directly affected by such
                          damage.


                          c)   not to be limited by the expiration of this Policy.


                          The Rate of Gross Profit and Standard Sales will be based on the experience of the
                          business after construction is completed and the probable experience during the
                          PERIOD OF LIABILITY.


            C.      The PERIOD OF LIABILITY does not include any additional time due to the Insured's
                    inability to resume operations for any reason, including but not limited to:


                     1)   making changes to the buildings, structures, machinery or equipment except as provided
                          in the LAW AND ORDINANCE clause in the PROPERTY DAMAGE section.


                    2)    restaffing or retraining employees. However, this item does not apply to additional time
                          needed to train staff to use new machinery or equipment that replaces machinery or
                          equipment that suffered insured physical loss or damage, provided such training is
                          completed within 90 consecutive days after the new machinery or equipment has been
                          installed.


                    If two or more Periods of Liability apply such periods will not be cumulative.


   4.       TIME ELEMENT EXCLUSIONS


            In addition to the exclusions elsewhere in this Policy, the following exclusions apply to TIME
            ELEMENT loss:


            This Policy does not insure:


           A.       Any loss during any idle period, including but not limited to when production, operation,
                    service or delivery or receipt of goods would cease, or would not have taken place or would
                    have been prevented due to:


                    1)    physical loss or damage not insured by this Policy on or off of the insured location.


                    2)    planned or rescheduled shutdown.


                    3)    strikes or other work stoppage.


                    4)    any other reason other than physical loss or damage insured under this Policy.


           B.       Any increase in loss due to:


                    1)    suspension, cancellation or lapse of any lease, contract, license or orders.


                   2)     damages for breach of contract or for late or noncompletion of orders.




   Printed 28-Nov-2018                                                                                      Page 45
   Advantage - TE Select - US North America - 2036 ©201 7 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 61 of 156 PageID #: 69


        FM^                                                                                   Account No.
                                                                                               Policy No.
                                                                                                              1-53382
                                                                                                             1048061



                     3)   fines or penalties of any nature except fines or penalties for breach of contract or for late
                          or noncompletion of orders.


                     4)   any other consequential or remote loss.


            C.       Any loss resulting from physical loss or damage to finished goods manufactured by the
                     Insured, or the time required for their reproduction.


            D.       Any loss resulting from the actual cash value portion of direct physical loss or damage by
                     fire caused by or resulting from terrorism.


   5.       TIME ELEMENT COVERAGE EXTENSIONS

            This Policy also insures TIME ELEMENT loss, as provided by the TIME ELEMENT
            COVERAGES of this Policy, for the TIME ELEMENT COVERAGE EXTENSIONS described
            below.


            CYBER TIME ELEMENT COVERAGE EXTENSIONS


            A.       COMPUTER SYSTEMS NON PHYSICAL DAMAGE

                    This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                     Insured during the period of interruption directly resulting from:


                     1)   the failure of the Insured's electronic data processing equipment or media to operate,
                          provided that such failure is the direct result of a malicious act directed at the NAMED
                          INSURED; or


                    2)    the Insured's reasonable action to temporarily protect the Insured's electronic data
                          processing equipment or media against an actual or immediately impending malicious
                          act directed at the NAMED INSURED, provided such action is necessary to prevent
                          failure of the Insured's electronic data processing equipment or media to operate.


                    For the purposes of this Extension, the Insured's electronic data processing equipment or
                    media can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or Crimea
                    Region of Ukraine.


                    As respects item 1 above, this Extension will apply when the period of interruption is in
                    excess of 48 hours.


                    As used above, the period of interruption:


                    I)    is the period starting when the Insured's electronic data processing equipment or
                          media fails to operate and ending when with due diligence and dispatch, the Insured's
                          electronic data processing equipment or media could be restored to the same or
                          equivalent operating condition that existed prior to the failure.


                    2)    does not include the additional time to make changes to the Insured's electronic data
                          processing equipment or media.



   Printed 28-Nov-201 8                                                                                     Page 46
   Advantage - TE Select - US North America - 2016 ©2017 FM Global, All rights resolved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 62 of 156 PageID #: 70


      FM5^                                                                                  Account No.
                                                                                               Policy No.
                                                                                                             1-53382
                                                                                                             1048061




            B.      OFF PREMISES DATA SERVICES TIME ELEMENT

                    This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                    Insured during the period of interruption at an insured location of off-premises data
                    processing or data transmission services, when the interruption is caused by any
                    accidental event at the facilities of the provider of such services that immediately prevents in
                    whole or in part the delivery of such provided services.


                    For the purposes of this Extension:


                    1)    facilities of the provider of off-premises data processing or data transmission
                          services can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or
                          Crimea Region of Ukraine, and


                    2)   an accidental event to satellites will be considered an accidental event at the facilities of
                         the provider.


                    This Extension will apply when the period of interruption of off-premises data processing
                    or data transmission services is in excess of 24 hours.


                    Additional General Provisions:


                    1)   The Insured will immediately notify the company providing off-premises data
                         processing or data transmission services of any interruption of such services.


                    2)   The Company will not be liable if the interruption of such services is caused directly or
                         indirectly by the failure of the Insured to comply with the terms and conditions of any
                         contracts the Insured has entered into for such specified services.


                    Coverage provided in this Extension is excluded from coverage elsewhere in this Policy.


                    This Extension does not cover Actual Loss Sustained and EXTRA EXPENSE incurred by
                    the Insured covered by COMPUTER SYSTEMS NON PHYSICAL DAMAGE coverage as
                    provided in this section of the Policy.


                    OFF PREMISES DATA SERVICES TIME ELEMENT Exclusions: As respects OFF
                    PREMISES DATA SERVICES TIME ELEMENT, the following applies:


                    1)   Item B4 of the EXCLUSIONS clause in the PROPERTY DAMAGE section does not
                         apply except for B4 with respect to:


                         a)   incoming electricity, fuel, water, gas, steam or refrigerant; and


                         b)   outgoing sewerage.


                   2)    The following additional exclusions apply:




   Printed 28-Nov-2018                                                                                      Page 47
   Advantage - TK Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 63 of 156 PageID #: 71


      FM5^                                                                                 Account No.
                                                                                              Policy No.
                                                                                                             1-53382
                                                                                                            1048061



                          This Policy excludes loss or damage directly or indirectly caused by or resulting from
                          the following regardless of any other cause or event, whether or not insured under this
                          Policy, contributing concurrently or in any other sequence to the loss:


                          a)   earth movement for property located in California, in the New Madrid Seismic
                               Zone or in the Pacific Northwest Seismic Zone.


                          b)   terrorism.


                    As used above, the period of interruption of off-premises data processing or data
                    transmission services:


                    1)    is the period starting with the time when an interruption of provided services happens;
                          and ending when with due diligence and dispatch the service could be wholly restored
                          and the location receiving the service could or would have resumed normal operations
                          following the restorations of service under the same or equivalent physical and operating
                          conditions as provided by the PERIOD OF LIABILITY clause in this section.


                    2)    is limited to only those hours during which the Insured would or could have used
                          service(s) if it had been available.


                    3)    does not extend to include the interruption of operations caused by any reason other than
                          interruption of the provided service(s).


           SUPPLY CHAIN TIME ELEMENT COVERAGE EXTENSIONS


           A.       CIVIL OR MILITARY AUTHORITY

                    This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                    Insured during the PERIOD OF LIABILITY if an order of civil or military authority limits,
                    restricts or prohibits partial or total access to an insured location provided such order is the
                    direct result of physical damage of the type insured at the insured location or within five
                    statute miles/eight kilometres of it.


                    This Extension does not apply to LEASEHOLD INTEREST.


                    The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                    be:


                    The period of time:


                    1)    starting at the time of such physical damage; but


                   2)     not to exceed the time limit shown in the LIMITS OF LIABILITY clause in the
                          DECLARATIONS section,


                   this period of time is part of and not in addition to any PERIOD OF LIABILITY applying to
                   any coverage provided in the TIME ELEMENT section.




   Printed 28-Nov-2018                                                                                     Page 48
   Advantage - TH Select - US North America - 201 6 ©2017 FM Global, All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 64 of 156 PageID #: 72

                                                                                          Account No.      1-53382
                                                                                            Policy No.    1048061



            B.      CONTINGENT TIME ELEMENT EXTENDED


                    This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                    Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                    of the type insured to property of the type insured at contingent time element locations
                    located within the TERRITORY of this Policy.


                    As respects CONTINGENT TIME ELEMENT EXTENDED:


                    1)   Time Element loss recoverable under this Extension is extended to include the following
                         TIME ELEMENT COVERAGE EXTENSIONS:


                         CIVIL OR MILITARY AUTHORITY
                         CONTINGENT TIME ELEMENT EXTENDED
                         DELAY IN STARTUP
                         EXTENDED PERIOD OF LIABILITY
                         INGRESS/EGRESS
                         OFF PREMISES DATA SERVICES TIME ELEMENT
                         ON PREMISES SERVICES
                         SERVICE INTERRUPTION TIME ELEMENT


                    2)   The Insured will influence and cooperate with the contingent time element location in
                         every way and take any reasonable and necessary action to mitigate the loss payable
                         hereunder.


                    3)   TIME ELEMENT EXCLUSIONS C does not apply.


                    CONTINGENT TIME ELEMENT EXTENDED Exclusions: As respects CONTINGENT
                    TIME ELEMENT EXTENDED, the following additional exclusions apply:


                    This Policy does not insure loss resulting from:


                    1)   lack of incoming or outgoing transmission of voice, data or video.


                    2)   earth movement as respects a direct or indirect customer, supplier, contract
                         manufacturer or contract service provider located in California, in the New Madrid
                         Seismic Zone or in the Pacific Northwest Seismic Zone.


                    3)   physical loss or damage caused by or resulting from terrorism, regardless of any other
                         cause or event, whether or not insured under this Policy, contributing concurrently or in
                         any other sequence of loss.


           C.      INGRESS/EGRESS

                   This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                   Insured due to the necessary interruption of the Insured's business due to partial or total
                   physical prevention of ingress to or egress from an insured location, whether or not the
                   premises or property of the Insured is damaged, provided that such prevention is a direct
                   result of physical damage of the type insured to property of the type insured.



   Printed 28-NOV-201 8                                                                                  Page 49
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 65 of 156 PageID #: 73


       FMt^1                                                                               Account No.
                                                                                               Policy No.
                                                                                                             1-53382
                                                                                                             1048061




                    INGRESS/EGRESS Exclusions: As respects INGRESS/EGRESS, the following additional
                    exclusions apply:


                    This Policy does not insure loss resulting from:


                     1)   lack of incoming or outgoing service consisting of electric, fuel, gas, water, steam,
                          refrigerant, sewerage and voice, data or video.


                    2)    picketing or other action by strikers except for physical damage not excluded by this
                          Policy.


                    3)    physical loss or damage caused by or resulting from terrorism, regardless of any other
                          cause or event, whether or not insured under this Policy, contributing concurrently or in
                          any other sequence to the loss.


                    This Policy does not provide coverage under this Extension for more than the number of
                    consecutive days shown in the LIMITS OF LIABILITY clause of the DECLARATIONS
                    section.


            D.      LOGISTICS EXTRA COST


                    This Policy covers the extra cost incurred by the Insured during the PERIOD OF
                    LIABILITY due to the disruption of the normal movement of goods or materials:


                    1)    directly between insured locations; or


                    2)    directly between an insured location and a location of a direct customer, supplier,
                          contract manufacturer or contract service provider to the Insured,


                    provided that such disruption is a direct result of physical loss or damage of the type insured
                    to property of the type insured located within the TERRITORY of this Policy.


                    Measurement of Loss:


                    The recoverable extra cost loss will be the reasonable and necessary extra costs incurred by
                    the Insured of the following:


                    1)    extra costs to temporarily continue as nearly normal as practicable the movement of
                          goods or materials.


                    This Extension will apply when the PERIOD OF LIABILITY is in excess of 48 hours except
                    1 68 hours applies for earth movement and/or flood and/or wind.


                    LOGISTICS EXTRA COST Exclusions: As respects LOGISTICS EXTRA COST, the
                   following additional exclusions apply:


                   This Policy does not insure:




   Printed 28-Nov-201 8                                                                                     Page 50
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 66 of 156 PageID #: 74

                                                                                            Account No.        1-53382
                                                                                               Policy No.     1048061



                     1)   any loss resulting from disruption in the movement of goods or materials between
                          contingent time element locations.


                    2)    any loss resulting from disruption of incoming or outgoing services consisting of
                          electricity, gas, fuel, steam, water, refrigeration, sewerage and voice, data or video.


                    3)    any loss of income.


                    4)    costs that usually would have been incurred in conducting the business during the same
                          period had there been no disruption of normal movement of goods or materials.


                    5)    costs of permanent repair or replacement of property that has been damaged or
                          destroyed.


                    6)    any expense recoverable elsewhere in this Policy.


                    7)    any loss resulting from disruption caused by or resulting from terrorism, regardless of
                          any other cause or event, whether or not insured under this Policy, contributing
                          concurrently or in any other sequence to the loss.


                    8)    any loss resulting from disruption caused by loss or damage from earth movement in
                          California, in the New Madrid Seismic Zone or in the Pacific Northwest Seismic
                          Zone.


                    9)    any loss resulting from disruption caused by physical loss or damage to personal
                          property of the Insured while in transit.


                    The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                    be:


                    The period of time:


                    1)    stalling at the time of physical loss or damage causing the disruption of the normal
                          movement of goods or materials directly between insured locations; or directly between
                          the insured location and the location of the direct customer, supplier, contract
                          manufacturer or contract service provider to the Insured, and


                    2)    ending not later than:


                          a)   when with due diligence and dispatch the normal movement of goods or materials
                               directly between insured locations; or directly between the insured location and the
                               location of the direct customer, supplier, contract manufacturer or contract service
                               provider to the Insured could be resumed; or


                          b)   the number of consecutive days shown in the LIMITS OF LIABILITY clause of the
                               DECLARATIONS section.




   Printed 28-Nov-2018                                                                                       Page 5 1
   Advantage - TE Select - US North America - 20)6 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 67 of 156 PageID #: 75

                                                                                            Account No.      1-53382
                                                                                              Policy No.    1048061



           E.       SERVICE INTERRUPTION TIME ELEMENT


                    This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                    Insured during the period of service interruption at an insured location when the loss is
                    caused by the interruption of incoming services consisting of electricity, gas, fuel, steam,
                    water, refrigeration or from the lack of outgoing sewerage service by reason of any
                    accidental event at the facilities of the supplier of such service located within this Policy's
                    TERRITORY, that immediately prevents in whole or in part the delivery of such usable
                    services.


                    This Extension will apply when the period of service interruption is in excess of 24 hours.


                    Additional General Provisions:


                    1)   The Insured will immediately notify the suppliers of services of any interruption of such
                         services.


                    2)   The Company will not be liable if the interruption of such services is caused directly or
                         indirectly by the failure of the Insured to comply with the terms and conditions of any
                         contracts the Insured has for the supply of such specified services.

                    SERVICE INTERRUPTION TIME ELEMENT Exclusions: As respects SERVICE
                    INTERRUPTION TIME ELEMENT, the following applies:


                    1)   The exclusions in the EXCLUSIONS clause in the PROPERTY DAMAGE section do
                         not apply except for:


                         a)   Al, A2, A3, A6, Bl, B2, and


                         b)   B4 with respect to incoming or outgoing voice, data or video, and


                         c)   D1 except with respect to fungus, mold or mildew.


                   2)    The following additional exclusions apply:


                         This Policy excludes loss or damage directly or indirectly caused by or resulting from
                         the following regardless of any other cause or event, whether or not insured under this
                         Policy, contributing concurrently or in any other sequence to the loss:


                         a)   earth movement for property located in California, in the New Madrid Seismic
                              Zone or in the Pacific Northwest Seismic Zone.


                         b)   terrorism.


                   As used above, the period of service interruption:


                   1)    is the period starting with the time when an interruption of specified services happens;
                         and ending when with due diligence and dispatch the service could be wholly restored
                         and the location receiving the service could or would have resumed normal operations



  Printed 28-Nov-2018                                                                                      Page 52
  Advantage - TK Select - US North America - 20 1 6 ©201 7 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 68 of 156 PageID #: 76

                                                                                           Account No.         1-53382
                                                                                              Policy No.    1048061



                          following the restorations of service under the same or equivalent physical and operating
                          conditions as provided by the PERIOD OF LIABILITY clause in this section.


                    2)    is limited to only those hours during which the Insured would or could have used
                          service(s) if it had been available.


                    3)    does not extend to include the interruption of operations caused by any reason other than
                          interruption of the specified service(s).


            ADDITIONAL TIME ELEMENT COVERAGE EXTENSIONS


            A.      ATTRACTION PROPERTY

                    This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                    Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                    of the type insured to property of the type insured that attracts business to an insured
                    location and is within 1 statute mile/1. 6 kilometres of the insured location.


                    ATTRACTION PROPERTY Exclusions: As respects ATTRACTION PROPERTY, the
                    following additional exclusion applies:


                    This' Policy does not insure loss resulting from:


                    1)    physical loss or damage caused by or resulting from terrorism, regardless of any other
                          cause or event, whether or not insured under this Policy, contributing concurrently or in
                          any other sequence to the loss.


                    The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                    be:


                    The period of time:


                    1)    starting at the time of such physical damage; but


                    2)    not to exceed the time limit shown in the LIMITS OF LIABILITY clause in the
                          DECLARATIONS section.


           B.       CRISIS MANAGEMENT


                    This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                    Insured during the PERIOD OF LIABILITY if an order of civil or military authority limits,
                   restricts or prohibits partial or total access to an insured location, provided such order is a
                   direct result of:


                    1)    a violent crime, suicide, attempted suicide, or armed robbery; or


                   2)     a death or bodily injury caused by a workplace accident;


                   at such insured location.



   Printed 28-Nov-2018                                                                                     Page 53
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 69 of 156 PageID #: 77

                  iii
       f:                                                                                    Account No.      1-53382
                                                                                               Policy No.     1048061




                     For the purposes of this Extension only, a workplace accident shall be considered a sudden,
                     fortuitous event that happens during working hours and arises out of work performed in the
                     course and the scope of employment.


                    This Extension of coverage will apply when the PERIOD OF LIABILITY is in excess of 4
                    hours.


                    CRISIS MANAGEMENT Exclusions: As respects CRISIS MANAGEMENT, the following
                    additional exclusion applies:


                    This Policy excludes loss or damage directly or indirectly caused by or resulting from the
                    following regardless of any other cause or event, whether or not insured under this Policy,
                    contributing concurrently or in any other sequence to the loss:


                    1)     terrorism.


                    The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                    be:


                    The period of time:


                    1)    starting with the time the civil or military authority prohibits access; but


                    2)    not to exceed the time limit shown in the LIMITS OF LIABILITY clause in the
                          DECLARATIONS section.


            C.      DELAY IN STARTUP

                   GROSS EARNINGS or GROSS PROFIT and EXTRA EXPENSE are extended to cover the
                   Actual Loss Sustained incurred by the Insured during the PERIOD OF LIABILITY due to
                   the reasonable and necessary delay in startup of business operations directly resulting from
                   physical loss or damage of the type insured to insured property under construction at an
                   insured location.


            D.     EXTENDED PERIOD OF LIABILITY

                   The GROSS EARNINGS coverage is extended to cover the reduction in sales resulting
                   from:


                   1)     the interruption of business as covered by GROSS EARNINGS;


                   2)     for such additional length of time as would be required with the exercise of due
                          diligence and dispatch to restore the Insured's business to the condition that would have
                          existed had no loss happened; and


                   3)     commencing with the date on which the liability of the Company for loss resulting from
                          interruption of business would terminate if this Extension had not been included in this
                          Policy.



  Printed 28-Nov-2018                                                                                       Page 54
  Advantage - TH Select ~ US North America - 2016 ©201 7 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 70 of 156 PageID #: 78

                                                                                            Account No.      1-53382
                                                                                              Policy No.     1048061




                     However, this Extension does not apply to GROSS EARNINGS loss resulting from physical
                     loss or damage caused by or resulting from terrorism.

                     EXTENDED PERIOD OF LIABILITY Exclusions: As respects EXTENDED PERIOD OF
                     LIABILITY, the TIME ELEMENT EXCLUSIONS B of this section does not apply and the
                     following applies instead:


                     This Policy does not insure against any increase in loss due to damages for breach of
                     contract or for late or noncompletion of orders, or fines or penalties of any nature except
                     fines or penalties for breach of contract or for late or noncompletion of orders.


                     Coverage under this Extension for the reduction in sales due to contract cancellation will
                     include only those sales that would have been earned under the contract during the extended
                     period of liability.


                     Coverage under this Extension does not apply for more than the number of consecutive days
                     shown in the LIMITS OF LIABILITY clause of the DECLARATIONS section.


            E.      INTERRUPTION BY COMMUNICABLE DISEASE


                    If a location owned, leased or rented by the Insured has the actual not suspected presence of
                    communicable disease and access to such location is limited, restricted or prohibited by:


                     1)   an order of an authorized governmental agency regulating the actual not suspected
                          presence of communicable disease; or


                    2)    a decision of an Officer of the Insured as a result of the actual not suspected presence of
                          communicable disease,


                    this Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the Insured
                    during the PERIOD OF LIABILITY at such location with the actual not suspected presence
                    of communicable disease.


                    This Extension will apply when access to such location is limited, restricted, or prohibited in
                    excess of 48 hours.


                    INTERRUPTION BY COMMUNICABLE DISEASE Exclusions: As respects
                    INTERRUPTION BY COMMUNICABLE DISEASE, the following additional exclusions
                    apply:


                    This Policy does not insure loss resulting from:


                    1)    the enforcement of any law or ordinance with which the Insured was legally obligated to
                          comply prior to the time of the actual spread of communicable disease.


                   2)     loss or damage caused by or resulting from terrorism, regardless of any other cause or
                          event, whether or not insured under this Policy, contributing concurrently or in any
                          sequence of loss.



   Printed 28-Nov-201 8                                                                                    Page 55
   Advantage - TK Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 71 of 156 PageID #: 79

                  i\                                                                           Account No.         1-53382
      F                                                                                           Policy No.      1048061




                    The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                       be:


                       The period of time:


                       1)    starting at the time of the order of the authorized governmental agency or the Officer of
                             the Insured; but


                    2)       not to exceed the time limit shown in the LIMITS OF LIABILITY clause in the
                             DECLARATIONS section,


                    this period of time is part of and not in addition to any PERIOD OF LIABILITY applying to
                       any coverage provided in the TIME ELEMENT section.


           F.          ON PREMISES SERVICES

                    This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                    Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                    of the type insured to the following property located within 1,000 feet/300 metres of the
                    insured location:


                       1)    Electrical equipment and equipment used for the transmission of voice, data or video.

                    2)       Electrical, fuel, gas, water, steam, refrigeration, sewerage, voice, data or video
                             transmission lines.


           G.       PROTECTION AND PRESERVATION OF PROPERTY TIME ELEMENT

                    This Policy covers the Actual Loss Sustained by the Insured for a period of time not to
                    exceed 48 hours prior to and 48 hours after the Insured first taking reasonable action for the
                    temporary protection and preservation of property insured by this Policy provided such
                    action is necessary to prevent immediately impending insured physical loss or damage to
                    such insured property.


                    This Extension does not cover the Actual Loss Sustained by the Insured to temporarily
                    protect or preserve insured property from actual, or to prevent immediately impending,
                    physical loss or damage covered by TERRORISM coverage as provided in the PROPERTY
                    DAMAGE section.


                    This Extension is subject to the deductible provisions that would have applied had the
                    physical loss or damage happened.


           H.       RELATED REPORTED VALUES

                    If reported TIME ELEMENT values include:


                    1)       locations used by the Insured (such as branch stores, sales outlets and other plants) but
                             not listed on a schedule under this Policy; and



   Printed 28-Nov-2018                                                                                            Page 56
   Advantage - TE Select - US North America - 201 6 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 72 of 156 PageID #: 80

                   i\
       F                                                                                  Account No.
                                                                                             Policy No.
                                                                                                           1-53382
                                                                                                           1048061




                     2)   a TIME ELEMENT loss would result at such locations,


                     3)   from insured physical loss or damage at an insured location,


                     then this Policy provides, coverage for such resulting TIME ELEMENT loss in accordance
                     with the coverage applicable at such insured location.


            I.       RESEARCH AND DEVELOPMENT

                     The GROSS EARNINGS and GROSS PROFIT coverages are extended to insure the Actual
                     Loss Sustained by the Insured of continuing fixed charges and Ordinary Payroll directly
                     attributable to the interruption of research and development activities that in themselves
                     would not have produced income during the PERIOD OF LIABILITY.


                     The PERIOD OF LIABILITY for this Extension will be the period from the time of direct
                    physical loss or damage of the type insured to the time when the property could be repaired
                     or replaced and made ready for operations, but as respects GROSS PROFIT and Ordinary
                    Payroll such period of time shall not exceed the period of time shown in the LIMITS OF
                    LIABILITY clause of the DECLARATIONS section. Such period of time shall not be
                    limited by the date of expiration of this Policy.


            J.      SOFT COSTS

                    This Policy covers the Actual Loss Sustained incurred by the Insured of soft costs during the
                    PERIOD OF LIABILITY arising out of the delay of completion of buildings and additions
                    under construction directly resulting from physical loss or damage Of the type insured to
                    insured property under construction at an insured location.




   Printed 28-Nov-201 8                                                                                   Page 57
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 73 of 156 PageID #: 81

                                                                                             Account No.        1-53382
                                                                                              Policy No.    1048061



                                       LOSS ADJUSTMENT AND SETTLEMENT


    1.       REQUIREMENTS IN CASE OF LOSS

             The Insured will:


             1)      give immediate written notice to the Company of any loss.


             2)      protect the property from further loss or damage.


             3)      promptly separate the damaged and undamaged property; put it in the best possible order;
                     and furnish a complete inventory of the lost, destroyed, damaged and undamaged property
                     showing in detail the quantities, costs, actual cash value, replacement value and amount of
                     loss claimed.


            4)       give a signed and sworn proof of loss to the Company within 90 days after the loss, unless
                     that time is extended in writing by the Company. The proof of loss must state the
                     knowledge and belief of the Insured as to:


                     a)   the time and origin of the loss.


                     b)   the Insured's interest and that of all others in the property.


                     c)   the actual cash value and replacement value of each item and the amount of loss to each
                          item; all encumbrances; and all other contracts of insurance, whether valid or not,
                          covering any of the property.


                    d)    any changes in the title, use, occupation, location, possession or exposures of the
                          property since the effective date of this Policy.


                    e)    by whom and for what purpose any location insured by this Policy was occupied on the
                          date of loss, and whether or not it then stood on leased ground.


            5)      include a copy of all the descriptions and schedules in all policies and, if required, provide
                    verified plans and specifications of any buildings, fixtures, machinery or equipment
                    destroyed or damaged.


            6)      further, the Insured, will as often as may be reasonably required:


                    a)    exhibit to any person designated by the Company all that remains of any property;


                    b)    submit to examination under oath by any person designated by the Company and sign
                          the written records of examinations; and


                    c)    produce for examination at the request of the Company:


                          (i) all books of accounts, business records, bills, invoices and other vouchers; or


                          (ii) certified copies if originals are lost,



   Printed 28-Nov-2018                                                                                     Page 58
   Advantage - TE Select - US North America - 2016 ©2017 I'M Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 74 of 156 PageID #: 82

        P0p^i                                                                             Account No.    1-53382
                                                                                           Policy No.    1048061




                    at such reasonable times and places that may be designated by the Company or its
                    representative and permit extracts and machine copies to be made.


   2,       CURRENCY FOR LOSS PAYMENT

            Losses will be adjusted and paid in the currency of the United States of America, except in Canada
            where losses will be paid in Canadian currency, unless directed otherwise by the Insured.


   3.       PARTIAL PAYMENT OF LOSS SETTLEMENT

            In the event of insured physical loss or damage determined by the Company's representatives to be
            in excess of the applicable Policy deductible, the Company will advance mutually agreed upon
            partial payment(s), subject to the Policy's provisions. To obtain such partial payments, the Insured
            will submit a signed and sworn Proof of Loss as described in this Policy, with adequate supporting
            documentation.


   4.       COLLECTION FROM OTHERS


            The Company will not be liable for any loss to the extent that the Insured has collected for such
            loss from others.


   5.       SUBROGATION


           The Insured is required to cooperate in any subrogation proceedings. The Company may require
           from the Insured an assignment or other transfer of all rights of recovery against any party for loss
           to the extent of the Company's payment.


           The Company will not acquire any rights of recovery that the Insured has expressly waived prior to
           a loss, nor will such waiver affect the Insured's rights under this Policy.


           Any recovery from subrogation proceedings, less costs incurred by the Company in such
           proceedings, will be payable to the Insured in the proportion that the amount of:


            1)     any applicable deductible;' and/or


           2)      any provable uninsured loss,


           bears to the entire provable loss amount.


   6.      COMPANY OPTION

           The Company has the option to take all or any part of damaged property at the agreed or appraised
           value. The Company must give notice to the Insured of its intention to do so within 30 days after
           receipt of Proof of Loss.


   7.      ABANDONMENT


           There may be no abandonment of any property to the Company.


   Printed 28-Nov-2018                                                                                  Page 59
   Advantage - TK Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 75 of 156 PageID #: 83


         fit*1                                                                            Account No.
                                                                                               Policy No.
                                                                                                              1-53382
                                                                                                             1048061




    8.      APPRAISAL


            If the Insured and the Company fail to agree on the amount of loss, each will, on the written
            demand of either, select a competent and disinterested appraiser after:


            1)      the Insured has fully complied with all provisions of this Policy, including
                    REQUIREMENTS IN CASE OF LOSS; and

            2)      the Company has received a signed and sworn Proof of Loss from the Insured.


            Each will notify the other of the appraiser selected within 20 days of such demand.


            The appraisers will first select a competent and disinterested umpire. If the appraisers fail to agree
            upon an umpire within 30 days then, on the request of the Insured or the Company, the umpire will
            be selected by a judge of a court of record in the jurisdiction in which the appraisal is pending. The
            appraisers will then appraise the amount of loss, stating separately the actual cash value and
            replacement cost value as of the date of loss and the amount of loss, for each item of physical loss
            or damage or if, for TIME ELEMENT loss, the amount of loss for each TIME ELEMENT
            coverage of this Policy.


            If the appraisers fail to agree, they will submit their differences to the umpire. An award agreed to
            in writing by any two will determine the amount of loss.


            The Insured and the Company will each:


            1)      pay its chosen appraiser; and


            2)      bear equally the other expenses of the appraisal and umpire.


           A demand for APPRAISAL shall not relieve the Insured of its continuing obligation to comply
           with the terms and conditions of this Policy, including as provided under REQUIREMENTS IN
           CASE OF LOSS.


           The Company will not be held to have waived any of its rights by any act relating to appraisal.


   9.      SUIT AGAINST THE COMPANY

           No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or
           equity unless:


           1)      the Insured has fully complied with all the provisions of this Policy; and


           2)      legal action is started within twelve months after inception of the loss.


           If under the insurance laws of the jurisdiction in which the property is located, such twelve months'
           limitation is invalid, then any such legal action must be started within the shortest limit of time
           permitted by such laws.




   Printed 28-Nov-2018                                                                                      Page 60
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 76 of 156 PageID #: 84

                   it
       f:                                                                                  Account No.     1-53382
                                                                                            Policy No.     1048061



     10.     SETTLEMENT OF CLAIMS


             The amount of loss for which the Company may be liable will be paid within 30 days after:


             A.      proof of loss as described in this Policy is received by the Company; and


             B.      when a resolution of the amount of loss is made either by:


                     1)    written agreement between the Insured and the Company; or


                     2)   the filing with the Company of an award as provided in the APPRAISAL clause of this
                          section.




   Printed 28-Nov-2018                                                                                   Page 61
   Advantage - TE Select - US North America - 2016 ©2.017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 77 of 156 PageID #: 85

                  i\
         F                                                                                   Account No.
                                                                                               Policy No.
                                                                                                              1-53382
                                                                                                              1048061



                                                    GENERAL PROVISIONS


    1.       CANCELLATION/NON-RENEWAL

             This Policy may be:


             A.     cancelled at any time at the request of the Insured by surrendering this Policy to the
                    Company or by giving written notice to the Company stating when such cancellation will
                    take effect; or


             B.     cancelled by the Company by giving the Insured not less than:


                       1)   60 days' written notice of cancellation; or


                     2)     1 0 days' written notice of cancellation if the Insured fails to remit, when due, payment
                            of premium for this Policy; or


             C.     non-renewed by the Company by giving the Insured not less than 60 days' written notice of
                    non-renewal.


             Return of any unearned premium will be calculated on the customary short rate basis if the Insured
             cancels and on a pro-rata basis if the Company cancels this Policy. Return of any unearned
             premium will be made by the Company as soon as practicable.


   2.        INSPECTIONS

             The Company, at all reasonable times, will be permitted, but will not have the duty, to inspect
             insured property. The Company does not address life, safety or health issues.


             The Company's:


             A.     right to make inspections;


             B.     making of inspections; or


             C.     providing recommendations or other information in connection with any inspections,


             will not constitute an undertaking, on behalf of or for the benefit of the Insured or others. The
             Company will have no liability to the Insured or any other person because of any inspection or
             failure to inspect.


             When the Company is not providing jurisdictional inspections, the Owner/Operator has the
             responsibility to assure that jurisdictional inspections are performed as required, and to assure that
             required jurisdictional Operating Certificates are current for their pressure equipment.


   3.        PROVISIONS APPLICABLE TO SPECIFIC JURISDICTIONS

             A.    If the provisions of this Policy conflict with the laws of any jurisdictions in which this Policy
                   applies, and if certain provisions are required by law to be stated in this Policy, this Policy


   Printed 28-Nov-2018                                                                                      Page 62
   Advantage - TE Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 78 of 156 PageID #: 86


         FM5*"1                                                                             Account No.
                                                                                             Policy No.
                                                                                                            1-53382
                                                                                                           1048061



                     will be read so as to eliminate such conflict or deemed to include such provisions for insured
                     locations within such jurisdictions.


            B.       The Company will provide to the Insured copies of endorsements mandated for use by the
                     laws of provinces in Canada. The endorsements modify this Policy with respect to any
                     insured property located in the province in which the endorsement applies.


            C.       The Company will provide to the Insured copies of endorsements mandated for use by the
                     laws of states in the United States of America. The endorsements modify this Policy with
                     respect to any insured property located in the state in which the endorsement applies.


            D.       As respects the United States, its territories and possessions and the Commonwealth of
                     Puerto Rico, the definition of terrorism is declared null and void and it is agreed that an
                     event defined as a Certified Act of Terrorism under the terms of the SUPPLEMENTAL
                     UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT(S) attached to
                    this Policy shall be considered an act of terrorism within the terms of this Policy. Coverage
                    recoverable under the SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF
                    TERRORISM ENDORSEMENT(S) is excluded from any other coverage under this Policy.
                    Any difference in limit between loss recoverable under the SUPPLEMENTAL UNITED
                     STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT(S) and this Policy is not
                    recoverable under this Policy.


    4.      LIBERALIZATION


            If during the period that insurance is in force under this Policy, any filed rules or regulations
            affecting the same are revised by statute so as to broaden the insurance without additional premium
            charge, such extended or broadened insurance will inure to the benefit of the Insured within such
           jurisdiction, effective the date of the change specified in such statute.


   5.       MISREPRESENTATION AND FRAUD


            This entire Policy will be void if, whether before or after a loss, an Insured has:


            A.      willfully concealed or misrepresented any material fact or circumstance concerning this
                    insurance, the subject thereof, any insurance claim, or the interest of an Insured.


            B.      made any attempt to defraud the Company.


            C.      made any false swearing.


   6.      LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS


           A.       The Company will pay for loss to specified property insured under this Policy to each
                    specified Lender Loss Payee (hereinafter referred to as Lender) as its interest may appear,
                    and to each specified Mortgagee as its interest may appear, under all present or future
                    mortgages upon such property, in order of precedence of the mortgages.


           B.       The interest of the Lender or Mortgagee (as the case may be) in property insured under this
                    Policy will not be invalidated by:



   Printed 28-Nov-2018                                                                                    Page 63
   Advantage - TE Select - US North America - 201 6 ©201 7 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 79 of 156 PageID #: 87

                                                                                            Account No.         1-53382
                                                                                              Policy No.        1048061




                     1)   any act or neglect of the debtor, mortgagor, or owner (as the case may be) of the
                          property.


                     2)   foreclosure, notice of sale, or similar proceedings with respect to the property.


                     3)   change in the title or ownership of the property.


                     4)   change to a more hazardous occupancy.


                     The Lender or Mortgagee will notify the Company of any known change in ownership,
                     occupancy, or hazard and, within 10 days of written request by the Company, may pay the
                     increased premium associated with such known change. If the Lender or Mortgagee fails to
                    pay the increased premium, all coverage under this Policy will cease.


            C.      If this Policy is cancelled at the request of the Insured or its agent, the coverage for the
                    interest of the Lender or Mortgagee will terminate 1 0 days after the Company sends to the
                    Lender or Mortgagee written notice of cancellation, unless:


                     1)   sooner terminated by authorization, consent, approval, acceptance, or ratification of the
                          Insured's action by the Lender or Mortgagee, or its agent.


                    2)    this Policy is replaced by the Insured, with a policy providing coverage for the interest
                          of the Lender or Mortgagee, in which event coverage under this Policy with respect to
                          such interest will terminate as of the effective date of the replacement policy,
                          notwithstanding any other provision of this Policy.


            D.      The Company may cancel this Policy and/or the interest of the Lender or Mortgagee under
                    this Policy, by giving the Lender or Mortgagee written notice 60 days prior to the effective
                    date of cancellation, if cancellation is for any reason other than non-payment. If the debtor,
                    mortgagor, or owner has failed to pay any premium due under this Policy, the Company may
                    cancel this Policy for such non-payment, but will give the Lender or Mortgagee written
                    notice 10 days prior to the effective date of cancellation. If the Lender or Mortgagee fails to
                    pay the premium due by the specified cancellation date, all coverage under this Policy will
                    cease.



            E.      The Company has the right to invoke this Policy's SUSPENSION clause. The suspension of
                    insurance will apply to the interest of the Lender or Mortgagee in any machine, vessel, or
                    part of any machine or vessel, subject to the suspension. The Company will provide the
                    Lender or Mortgagee at the last known address a copy of the suspension notice.


           F.       If the Company pays the Lender or Mortgagee for any loss, and denies payment to the
                    debtor, mortgagor or owner, the Company will, to the extent of the payment made to the
                    Lender or Mortgagee be subrogated to the rights of the Lender or Mortgagee under all
                    securities held as collateral to the debt or mortgage. No subrogation will impair the right of
                   the Lender or Mortgagee to sue or recover the full amount of its claim. At its option, the
                   Company may pay to the Lender or Mortgagee the whole principal due on the debt or
                   mortgage plus any accrued interest. In this event, all rights and securities will be assigned




   Printed 28-Nov-2018                                                                                        Page 64
   Advantage - TK Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 80 of 156 PageID #: 88


        FMT1                                                                               Account No.
                                                                                             Policy No.
                                                                                                            1-53382
                                                                                                            1048061



                    and transferred from the Lender or Mortgagee to the Company, and the remaining debt or
                    mortgage will be paid to the Company.


            G.      If the Insured fails to render proof of loss, the Lender or Mortgagee, upon notice of the
                    Insured's failure to do so, will render proof of loss within 60 days of notice and will be
                    subject to the provisions of this Policy relating to APPRAISAL, SETTLEMENT OF
                    CLAIMS, and SUIT AGAINST THE COMPANY.


            H.      Other provisions relating to the interests and obligations of the Lender or Mortgagee may be
                    added to this Policy by agreement in writing.


   7.       OTHER INSURANCE

           A.       If there is any other insurance that would apply in the absence of this Policy, this Policy will
                    apply only after such insurance whether collectible or not.


           B.       In no event will this Policy apply as contributing insurance.


           C.       The Insured is permitted to have other insurance over any limits or sublimits of liability
                    specified elsewhere in this Policy without prejudice to this Policy. The existence of any
                    such insurance will not reduce any limit or sublimit of liability in this Policy. Any other
                    insurance that would have provided primary coverage in the absence of this Policy will not
                    be considered excess.


           D.       The Insured is permitted to have other insurance for all, or any part, of any deductible in this
                    Policy. The existence of such other insurance will not prejudice recovery under this Policy.
                    If the limits of liability of such other insurance are greater than this Policy's applicable
                    deductible, this Policy's insurance will apply only after such other insurance has been
                    exhausted.


           E.      If this Policy is deemed to contribute with other insurance, the limit of liability applicable at
                   each location, for the purposes of such contribution with other insurers, will be the latest
                   amount described in this Policy or the latest location value on file with the Company.


   8.      POLICY MODIFICATION

           This Policy contains all of the agreements between the Insured and the Company concerning this
           insurance. The Insured and the Company may request changes to this Policy. This Policy can be
            changed only by endorsements issued by the Company and made a part of this Policy.


           Notice to any agent or knowledge possessed by any agent or by any other person will not:


           A.      create a waiver, or change any part of this Policy; or


           B.      prevent the Company from asserting any rights under the provisions of this Policy.




  Printed 28-Nov-201 8                                                                                    Page 65
  Advantage - TE Select - US North America - 2016 ©2017 FM Global, All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 81 of 156 PageID #: 89


         M'                                                                                Account No.    1-53382
                                                                                            Policy No.    1048061



    9.      REDUCTION BY LOSS


            Claims paid under this Policy will not reduce its limit of liability, except claims paid will reduce
            any aggregate during any policy year limit.


    10.     SUSPENSION


            On discovery of a dangerous condition, the Company may immediately suspend this insurance on
            any machine, vessel or part thereof by giving written notice to the Insured. The suspended
            insurance may be reinstated by the Company. Any unearned premium resulting from such
            suspension will be returned by the Company.


    11.     TITLES


            The titles in this Policy are only for reference. The titles do not in any way affect the provisions of
            this Policy.


    12.     ASSIGNMENT

            Assignment of this Policy will not be valid except with the written consent of the Company.


    13.     DEFINITIONS

            The following terms when appearing in boldface in this Policy mean:


            actual cash value:
            the amount it would cost to repair or replace insured property, on the date of loss, with material of
            like kind and quality, with proper deduction for obsolescence and physical depreciation.


            aggregate during any policy year:
            the Company's maximum amount payable during any policy year.


            communicable disease:
            disease which is:


           A.       transmissible from human to human by direct or indirect contact with an affected individual
                    or the individual's discharges, or


           B.       Legionellosis.


           contaminant:
           anything that causes contamination.


           contamination:
           any condition of property due to the actual or suspected presence of any foreign substance,
           impurity, pollutant, hazardous material, poison, toxin, pathogen or pathogenic organism, bacteria,
           vims, disease causing or illness causing agent, fungus, mold or mildew.




   Printed 28-Nov-20 18                                                                                  Page 66
   Advantage - TK Select - US North America - 2016 ©201 7 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 82 of 156 PageID #: 90

                                                                                           Account No.      1-53382
                                                                                             Policy No.    1048061



            contingent time element location:
            A.       any location:


                     1)   of a direct customer, supplier, contract manufacturer or contract service provider to the
                          Insured;                                                   .


                     2)   of any company under a royalty, licensing fee or commission agreement with the
                          Insured;


            B.      any location of a company that is a direct or indirect customer, supplier, contract
                    manufacturer or contract service provider to a location described in A1 above,


            not including locations of any company directly or indirectly supplying to, or receiving from, the
            Insured, electricity, fuel, gas, water, steam, refrigeration, sewage, voice, data or video.


            date or time recognition:
            the recognition, interpretation, calculation, comparison, differentiation, sequencing, accessing or
            processing of data involving one or more dates or times, including the Year 2000.


            earth movement:
            any natural or man-made earth movement including, but not limited to earthquake or landslide,
            regardless of any other cause or event contributing concurrently or in any other sequence of loss.
            However, physical loss or damage by fire, explosion, sprinkler leakage, or flood resulting from
            earth movement will not be considered to be loss by earth movement within the terms and
            conditions of this Policy.                  ,


            electronic data processing equipment or media:
            any computer, computer system or component, hardware, network, microprocessor, microchip,
            integrated circuit or similar devices or components in computer or non-computer equipment,
            operating systems, data, programs or other software stored on electronic, electro-mechanical,
            electro-magnetic data processing or production equipment, whether the property of the Insured or
            not.


           fine arts:
           paintings; etchings; pictures; tapestries; rare or art glass; art glass windows; valuable rugs; statuary;
           sculptures; antique furniture; antique jewelry; bric-a-brac; porcelains; and similar property of
           rarity, historical value, or artistic merit excluding automobiles, coins, stamps, furs, jewelry,
           precious stones, precious metals, watercraft, aircraft, money, securities.


           flood:
           flood; surface waters; rising waters; storm surge, sea surge, wave wash; waves; tsunami; tide or
           tidal water; the release of water, the rising, overflowing or breaking of boundaries of natural or
           man-made bodies of water; or the spray therefrom; all whether driven by wind or not; or sewer
           back-up resulting from any of the foregoing; regardless of any other cause or event, whether
           natural or man-made, contributing concurrently or in any other sequence of loss. Physical loss or
           damage from flood associated with a storm or weather disturbance whether or not identified by
           name by any meteorological authority, is considered to be flood within the terms of this Policy.
           However, physical loss or damage by fire, explosion or sprinkler leakage resulting from flood is
           not considered to be loss by flood within the terms and conditions of this Policy.



   Printed 28-Nov-2018                                                                                    Page 67
   Advantage - TK Select - US North America - 2016 ©2017 FM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 83 of 156 PageID #: 91

                  111                                                                         Account No.       1-53382
       F                                                                                         Policy No.     1048061




            irreplaceable:
            an item which cannot be replaced with other of like kind and quality.


            location:
            A.       as specified in the Schedule of Locations, or


            B.       if not so specified in the Schedule of Locations:

                        1)   a building, yard, dock, wharf, pier or bulkhead (or any group of the foregoing),


                             a)   bounded on all sides by public streets, clear land space or open waterways, each not
                                  less than 50 feet/15 metres wide. Any bridge or tunnel crossing such street, space or
                                  waterway will render such separation inoperative for the purpose of this definition.


            New Madrid Seismic Zone:
            Arkansas. United States of America, counties of:
            Arkansas, Clay, Craighead, Crittenden, Cross, Fulton, Greene, Independence, Izard, Jackson,
            Lawrence, Lee, Lonoke, Mississippi, Monroe, Phillips, Poinsett, Prairie, Randolph, Sharp, St.
            Francis, White, Woodruff


            Illinois. United States of America, counties of:
            Alexander, Bond, Clay, Clinton, Crawford, Edwards, Effingham, Fayette, Franklin, Gallatin,
            Hamilton, Hardin, Jackson, Jasper, Jefferson, Johnson, Lawrence, Madison, Marion, Massac,
            Monroe, Perry, Pope, Pulaski, Randolph, Richland, Saline, St. Clair, Union, Wabash, Washington,
            Wayne, White, Williamson


            Indiana. United States of America, counties of:
            Gibson, Knox, Pike, Posey, Spencer, Vanderburgh, Warrick


            Kentucky, United States of America, counties of:
            Ballard, Caldwell, Calloway, Carlisle, Christian, Crittenden, Daviess, Fulton, Graves, Henderson,
            Hickman, Hopkins, Livingston, Lyon, Marshall, McCracken, McLean, Muhlenberg, Todd, Trigg,
           Union, Webster


           Mississippi. United States of America, counties of:
           Alcorn, Benton, Coahoma, De Soto, Lafayette, Marshall, Panola, Quitman, Tate, Tippah, Tunica


           Missouri. United States of America, counties of:
           Bollinger, Butler, Cape Girardeau, Carter, Dunklin, Iron, Jefferson, Madison, Mississippi, New
           Madrid, Oregon, Pemiscot, Perry, Reynolds, Ripley, Scott, Shannon, St. Francois, St. Louis, City
           of St. Louis, Ste. Genevieve, Stoddard, Washington, Wayne


           Tennessee. United States of America, counties of:
           Benton, Carroll, Chester, Crockett, Decatur, Dyer, Fayette, Gibson, Hardeman, Hardin, Haywood,
           Henderson, Henry, Houston, Humphreys, Lake, Lauderdale, Madison, McNairy, Montgomery,
           Obion, Peny, Shelby, Stewart, Tipton, Weakley




   Printed 28-Nov-201 8                                                                                       Page 68
   Advantage - TK Select - US North America - 2036 ©2017 FM Global. AH rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 84 of 156 PageID #: 92

      P0JWI                                                                              Account No.      1-53382
                                                                                           Policy No.     1048061



            normal:
           the condition that would have existed had no physical loss or damage happened.


           normal cost:
           the cost associated with the movement of goods or materials suffering the disruption that the
           Insured would have incurred had no physical loss or damage causing disruption happened.


           occurrence:

           the sum total of all loss or damage of the type insured, including any insured TIME ELEMENT
           loss, arising out of or caused by one discrete event of physical loss or damage, except as respects
           the following:


           A.       terrorism: occurrence shall mean the sum total of all loss or damage of the type insured,
                    including any insured TIME ELEMENT loss, arising out of or caused by all acts of
                    terrorism during a continuous period of seventy-two (72) hours.


           B.      earth movement: occurrence shall mean the sum total of all loss or damage of the type
                   insured, including any insured TIME ELEMENT loss, arising out of or caused by all earth
                   movement(s) during a continuous period of seventy-two (72) hours.


           off-premises data processing or data transmission services:
           the storage or processing of data performed off-premises of the Insured's property, including the
           transmission of voice, data or video over a single, or combination of, computer or communication
           networks.


           Pacific Northwest Seismic Zone:
           Oregon. United States of America, counties of:
           Benton, Clackamas, Clatsop, Columbia, Coos, Curry, Douglas, Hood River, Jackson, Josephine,
           Klamath, Lane, Lincoln, Linn, Marion, Multnomah, Polk, Tillamook, Washington, Yamhill


           Washington. United States of America, counties of:
           Chelan, Clallam, Clark, Cowlitz, Grays Harbor, Island, Jefferson, King, Kitsap, Kittitas, Lewis,
           Mason, Pacific, Pierce, San Juan, Skagit, Skamania, Snohomish, Thurston, Wahkiakum, Whatcom


          British Columbia (includes Vancouver Island!. Canada:
           South of 50° N latitude and west of 120° W longitude


          period of operational testing:
          the period of time beginning 24 hours prior to the earlier of the following:


          A.       introduction, into a system, of feedstock or other materials for processing or handling;


          B.       commencement of fuel or energy supply to a system,


          and ending with the earlier of the following:


          A.      the expiration date or cancellation date of this Policy.




  Printed 28-Nov-2018                                                                                   Page 69
  Advantage - TE Select - US North America - 2016 ©2017 EM Global. All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 85 of 156 PageID #: 93


       FM5^'                                                                                Account No.
                                                                                              Policy No.
                                                                                                                 1-53382
                                                                                                                1048061



            B.      if specified, the number of consecutive days shown in the LIMITS OF LIABILITY clause in
                    the DECLARATIONS section.


            physical loss or damage to electronic data, programs or software:
            the destruction, distortion or corruption of electronic data, programs or software.


            representative company(ies):
            Factory Mutual Insurance Company, FM Insurance Company Limited or FM Insurance Europe
            S.A.; Affiliated FM Insurance Company; Appalachian Insurance Company or any other company
            issuing a local policy at the direction of the Company.


            soft costs:
            costs over and above those that are normal at an insured location undergoing renovation or in the
            course of construction, limited to the following:


            A.      construction loan fees - the additional cost incurred to rearrange loans necessary for the
                    completion of construction, repairs or reconstruction including; the cost to arrange
                    refinancing, accounting work necessary to restructure financing, legal work necessary to
                    prepare new documents, charges by the lenders for the extension or renewal of loans
                    necessary.



            B.      commitment fees, leasing and marketing expenses - the cost of returning any commitment
                    fees received from prospective tenant(s) or purchaser(s), the cost of re-leasing and marketing
                    due to loss of tenant(s) or purchaser(s).


           C.       additional fees for architects, engineers, consultants, attorneys and accountants needed for
                    the completion of construction, repairs or reconstruction.


           D.       property taxes, building permits, additional interest on loans, realty taxes and insurance
                    premiums.


           terrorism:
           any act, involving the use or threat of: force, violence, dangerous conduct, interference with the
          1 operations of any business, government or other organization or institution, or any similar act,


           when the effect or apparent purpose is:


           A.       to influence or instill fear in any government (de jure or de facto) or the public, or any
                    segment of either; or


           B.      to further or to express support for, or opposition to, any political, religious, social,
                    ideological or similar type of objective or position.


           transmission and distribution systems:
           transmission and distribution systems including but not limited to electricity, gas, fuel, steam,
           water, refrigeration, sewerage, voice, data, and video. Such systems shall include poles, towers and
           fixtures, overhead conductors and devices, underground and underwater conduit, underground and
           underwater conductors and devices, line transformers, service meters, street lighting and signal
           systems.




   Printed 28-Nov-2018                                                                                         Page 70
   Advantage - TE Select - US North America - 2016 ©2017 FM Global, All rights reserved
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 86 of 156 PageID #: 94


       FIT1                                                                                 Account No.
                                                                                             Policy No.
                                                                                                            1-53382
                                                                                                           1048061




            valuable papers and records:
            written, printed or otherwise inscribed documents and records, including books, maps, films,
            drawings, abstracts, deeds, mortgages and manuscripts, all of which must be of value to the
            Insured.


            wind:
            direct action of wind including substance driven by wind. Wind does not mean or include
            anything defined as flood in this Policy.




   Printed 28-Nov-2018                                                                                    Page 71
   Advantage - TE Select - US North America - 201 6 ©201 7 FM Global. All rights reserved
                     Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 87 of 156 PageID #: 95
             pfyj'irioJi'st                                                                                                                                               Account No. 1-53382
                                                                                                                                                                            Policy No. 1048061
                                                                                         SCHEDULE OF LOCATIONS, APPENDIX A




            Location              Index/                                                                                                                M.lll      Postal
                                                               Name                   Building No.                Street               City                                          Country
                 No.-          Record No.                                                                                                                Prov      Code

            01               (055589.90-56               ilndianapolis         iBuiiding #121          1850 S Sigsbee St           |lndianapolis 146241-3640 i Indiana          United States of       !
                                                         {International.       t                                                                 i                              America                I
                                                         [Airport
                                                                                   Building #124


        j                                                I                         Building #124A                                                                                                      i
                                                                                   Building #125
                                                                                                                                                                                                       I
                                                                                   Building #126
                                                         i
                                                                                   Building #127

                                                         i                     [Building #15           1945 S Banner Avenue                          46241-3633

                                                                                   Loading Bridges                                                                                                     1
                                                                                   Building #2        2000 S Banner Avenue                           46241-3619
                                                                                                                                                                                                   J
                                                                               {Building #5
                                                                               iBuiiding #6

                                                                                   Building 4A                                                                                                         1




                                                                                   Building #112      2349 Aviation Drive                            46241-3729
                                                                                                                                                                                                       I
                                                                                   Building #53       12475 S Hoffman Rd                             46241-3646
                                                                                                                                                                                                       i
                                                     ;
                                                                                   Storage/Vehicles   [2500 S High School Rd                         4624.1-4902

                                                                                   Building #130      (2621 S High School Rd                         46241-4921


                                                     i
                                                                               Building #24           {2625 S High School Rd
    i
                                                                               Building #1 16         (2638 Cargo Drive                              46241-4933

                                                                               Building #122          2640 Cargo Drive

                                                                               Building #173          2640 S Hoffman Rd                          46241

                                                                               Building #25           2643 Cargo Drive                           46241-4963
{
                                                                               iBuiiding #146         2730 Cargo Drive                           46241-4904

                                                                               {Building #190         365 1 W Perimeter Rd                       46241
                                                                                                                                                                            ;




                                                                               [Building #27          5452 Pierson Drive                         46241-4217

                                                                               Building #18           6050 W Raymond St                          46241-4204
                                                                                                                                                                                                   !
                                                 !
                                                                               Building #117          6390 Turner Drive                          46241-4966
i
                                                                               Building #11 8
                                             i                                                                                                                                                     [
                                                                               Building #119
                                                                                                                                                                                                   !
                                                                               Building #102          6427 Pierson Drive                        46241-4218
                                             1
                                             !                             [Building #137             6435 Pierson Drive

                         I                                                 {Building #28A             6549 Pierson Drive                        46241-4220
                                                                                                                                                                                                   i
                         i                                                 {Building #28                                       i
                                                                                                      6551 Pierson Drive                                                                           !
                                                                                                                               i
                         I                   ;
                                                                           I Building #23             6620 Pierson Drive                        46241-4221
                                                                           !

                         |                                                 {Building #17              6700 Pierson Drive                        46241-4223




                                                                                                           Page 1 of 5
            Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 88 of 156 PageID #: 96
                                                                                                                                                          Account No. 1-53382
    p.\J 510 Si 3 1
                                                                                                                                                            Policy No. 1048061
                                                                       SCHEDULE OF LOCATIONS, APPENDIX A




    Location                Index/                                                                                                  State/         Postal
                                                      Name          Huiltlni" So.                       Sti cct           City                                   Country
       No.                Record No.                                                                                                 Prov          Code

                                                                iBuilding #100         (6701 Beechcraft Drive                    146241-3659

                                                                Building #1                6801 Pierson Drive                    46241-4226
                                             i
                                                                Building #1 05             682 1 Pierson Drive
                                                                                                                                               I
                                             I
                      i

                                                                Building #205              685 1 Pierson Drive

                                             1                  (Building #200             6871 Pierson Drive
                      i
                      i                                         i Building #270/27 1       692 1 Pierson Drive                   46241-4208                                      r
                      !
i                     (                                         (Building #3               7001 Pierson Drive                    46241-4233

                                                                ! Building #147            7050 S Access Rd                      46241-8206

                                             i                  (Building #7               7051 Pierson Drive                    46241-4233

                                                                (Building #148         (7100 S Access Rd                         46241-8206

                                                                (Building #1 1 RW          7 1.49 N Perimeter Rd                 46241
                                                                Lighting Vault


                                                                Building #10               7 1 5 1 N Perimeter Rd                46241

                                             I                  Building #80               7739 Cross Wind Drive                 46241-3703

                                                                Other Fencing              7800 Col H Weir Cook Mem              46241-8003
                                                                                           Drive


                                            i
                                                                Runway Lighting

                                         i
                                         !
                                                                Signature Fuel Farm j
                                                                                                                      I
                                                                D
                                         !
                                                                Yard Lighting          |
                                                                                                                      I
                                                                                       i

                                                                Girls Schl Rd. Fuel




                  !
                                                                Farm A

                                                                H. B'craft IAB Fuel
                                                                                                                      I
                                                                                                                                                                             I
                                                                                                                                                                             ;

                                                                Farm C
                                         i                      Landscaping
                  I


                                                                (Building #75              7815 Head Wind Drive                  46241-3726

                                        [                       Building #622          (7899 S Service Rd                        46241-421 1
                                                                                                                                                                             i
                                        i
                                                                Building #603              8300 North Service Rd                 46241-4210
                                                                                                                                                                             I
                                                                ARFF Station #1

                                                 Indianapolis                          (2500 S High School Rd                    46241-4902
                                        (International
                                        (Airport - Non
                                                                                                                                                                             I
                                        Terminal
                                          (Property
                                 .   . . J




                                                                                                Page 2 of 5
                    Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 89 of 156 PageID #: 97
             Pj^GfpMl                                                                                                                                                            Account No. 1-53382
                                                                                                                                                                                   Policy No. 1048061
                                                                                   SCHEDULE OF LOCATIONS, APPENDIX A




         Location                      Index/                                                                                                                State/       Postal
                                                               Name           Building No,                        Street                  City                                                  Country
              No.                    Recotd No.                                                                                                              Prov         Code

        02                       i055593.30-01            (Eagle Creek   .'East Side Hangar (3 4101 Dandy Trl                        (Indianapolis       i46254-9200 (Indiana              (United States of
                                                          (Aviation      imetal hangar)                                              j                   i            I                    America
                                 |
                             1                            I
                                                                          East Side
                                                                          Hangar/Offce
                                 I                                                                                                   !
                                                                          Electrical District
                                                                          Panel Building

                                                                          IAA Mail. Bldg.
                             i
                                                                          4977 #101
                                                          I               IAA original
                                                                          Hangar/Terminal

                                                                          Outdoor Fence and 4                                                                         ]
                                                                          Gates



                                                      !                   Regulator Building

                                                                          T-Hangar #1

                             !                                            T-Hangar #2               !

                                                                          T-Hangar #207
                             f
                                                                          T-Hangar #208


                                                                         jT-Hangar #209

                                                                          West Side (2 T-                                                                                                                          I
                                                                         : Hangars)

                                                                         [West Side Corp
                                                      i                  {Hangar #1

                                                                          West Side Corp
                                                                                                                                                                                       f
                         !

                                                                                                                                                                                   I
                         I                                                Hangar #2
                         I
                         !                                                West Side Terminal

                                                  i                      /FBO Expansion                                                              [                                                         I
    I
                         i
        03                   055589.90-58                 IAA Midfield                              N Access Rd                      Indianapolis    [46241-8206      [Indiana             United States of
                                                  {Terminal                                                                                                                                America

                                                                         7800 Airport               {7800 Col H. Weir Cook Mem                       {46241-8010
    )                                                                    Terminal Dr.               Drive
                                                                                                                                                     !
    ;                                             I
                                                  i                      7801 Airport
                                                                                                                                 1

                                                                                                                                                                                                               {
                                                                         Terminal Dr.
                                                                         [Parking Facility

I                    i                                                   ! 8081   Airport                                                                                          !
                     1                            i
                                                                         [Terminal Dr.                                                                                                                         !
                                                                         CEP - Utility
                                                                         I Connector
!
                     1                                                   De-icing Facility                                                                                                                     !

[                                                                        Fencing/Signage        i

                                                                         IT & Security
                     i
                                                                         Equipment

                                                                         Misc. Utilities




                                                                                                         Page 3 of 5
               Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 90 of 156 PageID #: 98
                                                                                                                                                                                   Account No. 1-53382
                iSl
    y
     FMx4                                                                                                                                                                           Policy No. 1048061
                                                                                    SCHEDULE OF LOCATIONS, APPENDIX A




    Location                   Index/                                                                                                                      State/          Postal
                                                           Name                 Building No;                       Street                City                                             Counti y
         No.                Record No.                                                                                                                     Piov            Code

                                                                             North Access Rd.    18 1 87 N Access Rd                                    46241-8206


                                                                                                     80B1 ColH Weir Cook Mem                            46241-8011
                                                                                                     Drive                                                                                                   I
                                                                         s


                                                                             [Outdoor Lighting       17800 Col H Weir Cook Mem                          46241-8010
                                                                                                     Drive                                                                                                   i


                      i                                                  | Public Art
                                                  I                          I Acquisitions                                                                                                                  1
                                                                                                                                                                                                     -       i
    04                    055942.28-01                Indianapolis           Corporate Hangar        9913 Willow View Rd             Fishers            46038-2151       Indiana     United States of
                                                      Metropolitan           #303                                                                                                    America
                                                      Airport
                                                                             Electrical Vault

                                                                             Fuel Farm
                                                                                                                                                                                                             1

                                                                             Maintenance &
                                                                                                 !                                                                                                           i

                                                                             Storage #101
                                                                                                                                                                                                             i
                                                                         j Outdoor Fencing.
                                                                                                                                                                                                             I
                                                                         iT-Hangars 304 &
                                                                             1305
                                                                         iT-Hangars 404, 405 [
                                                                          & 406                  !
                                                                         (T-Hangars 407 &        |
                                                                         i 408

i()5                      055655.00-01                Indianapolis           indianapolis            3867 N Aviation Way         * Greenfield           46140-9640 Indian,-.          United States of
:
                                                      Regional Airport       Regional Airport                                                                        I                America
                                                                                                 i
    06                (055522.01-01               {Downtown                  Building & Garage (51 S New Jersey St                   Indianapolis       46204-3721       Indiana     [United States of
                                                  [Heliport
                                                                                                                                                                     !               America
                                                                                                                                                                                                         ...J
                                                                                                                                                                                                             i

    07                    055 389.90-1 0          [indianapolis              Park Garage             2500 S High School Rd           Indianapolis   (46241-4902 (Indiana             (United States of       I
                                                  (International                                                                                    (                1               America                 I
                                                  (Airport -
                                                  {Terminal
                                                                                                                                     Indianapolis   (4624 1 -361 2 (Indiana           United States of
                                                                                                                                                                                                             i
    08                    055589.90-41.           [Indianapolis              IMC- Building #170 (2825 W Perimeter Rd
                                                  [International                                                                                                                     America
                                                  (Airport -                                                                                                                                                 f
                                                  (Indianapolis
                                                  (Maintenance
                                                      Center
                                              .




    09            (001906.57-01                   (Hendricks             iT-IIangars                 2749 Gordan Graham Rd           Danville           46122-8493       Indiana     United States of
                                                  (County Airport                                                                                                                     America

                                                                             Terminal Building
                  !
                                                                         (Lighting               I                                                                   I
                                                                         (Maintenance                                                                                1
                                                                         (Building
                  i
                                                                         (Fuel System
                                                                                                 :
                                                                                                 i                               !                                                                           i
                                     . ....   .1
(10               (003651.22-01                                          (8050 Midfield          ! Midfield     Service Rd       (Indianapolis (46241-3638 (Indiana                  United States of
                                                                         (Service Rd.
                                                                         ;
                                                                                                 i
                                                                                                 •
                                                                                                                                 :
                                                                                                                                 ;
                                                                                                                                                    (
                                                                                                                                                    ;
                                                                                                                                                                     :
                                                                                                                                                                     :
                                                                                                                                                                                     America                 !
'11               (055589.90-57               (Midfield                  (Runways, taxi ways, (7800 Col H Weir Cook Mem          (Indianapolis      (46241-8010      (Indiana        United States of
                  I                                                                                                                                                                  America
                  !
                                              [Terminals -               (roadways, apron        (Drive                                             (                [
                                              (Runways Only              [pavement               (                                                  ;                (




                                                                                                             Page 4 of 5
          Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 91 of 156 PageID #: 99
 7|U dotal                                                                                                                   Account No. 1-53382
                                                                                                                              Policy No. 1048061
                                                  SCHEDULE OF LOCATIONS, APPENDIX A




Location           Index/                                                                                State/      Postal
                                  Name      Building No.               Street              ( its                                    Country
     No          Record No.                                                                              Prov        Code

12           1000021.57-03               IBuilding #63     7337 W Washington St    ilndianapolis 146231-1328 1 Indiana         United States of
                                                                                   i                                           America
             j
                                         Building #64
                              1

13                                       Building #180     4249 Scott Rd               Indianapolis   46241        Indiana     United States of   j
                                         Safely                                                                                America            j

14                                                         3799 Mid Lot Dr         ilndianapolis      46241        Indiana     United States of
                                                                                                                               America            1
                                                                                   S

16
                              I          Building #60      1910S Girls School Rd       Indianapolis   46241-3637   Indiana     United States of
                                                                                                                                                  j
                              <

                                                                                                                               America




                                                                Page 5 of 5
             Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 92 of 156 PageID #: 100
     FM'CToiil                                                                                                                                             Account No. 1-53382
                                                                                                                                                                   Policy No. 1048061
                                                                   SCHEDULE OF VEHICLES, APPENDIX B




                    \ssci                     Sci i.il Numlu'i                        Description                                  Class    Manufacturer                   Model


         1 1FADP5AU5FL109515           S                         |2015;(0800);FORD;CMAX;HYBRID;5 DOOR                          iTRUK       FORD                    ICMAX HYBRID
                                       i
                                                                  800


         "1FD0X5GT3GEA83960                                       20 16;(075 1 );FORD;F-550;4X2;SUPER                          TRUK        FORD                    F-550
                                       )                          CHASSIS;6.7POWER STROKE;BUCKET
                                                                  TRUCK;TECH(0751)                                                                             I
         1FM5K8AR2HGA36203                                        20 1 7(0023 )Sl ) V;FORD;BXl'l,( 11! KR;P( )1 .ICE           TRUK        FORD                [EXPLORER
                                                                  INTERCEPTOR;AWD;4DR.;BLACK;APD(OCAR-
                                       ,                          0023)
         i l''M5 K 8AR2JGA20640            1FM5K.8AR2JGA20640 20!8(0027)SIjV:FORl):EXPl.CIRIiR;PC)l.ia;                        ; TRUK      FORD                    EXPLORER
                                                                  INTERCEPTOR;AWD;BLACK;APD(PO"LC-
                                                                  0027)
         1FM5K8AR7GGA19122                                        20I6(0022)SUV;IORD;EXP1.0RiiR;A\YD;4DR;                      TRUK        FORD                    EXPLORER
     !
                                                                  A,P.D(SUVH-0022)                                                                                 (K.8AT)
                                                                                                                                                                                           !
     S1FM5K8AR8JGA32369                    1 FM5K8AR8JGA32369 2018(0028)SUV;FORD;EXPLORER;POLICE                               TRUK        FORD                    EXPLORER                1
     i                                                            INTERCEPTOR;AWD;BLACK;APD(POLC-
                                                                  0028)                                                _
     j 1 FM5K8AR9GGA1 9 1 23                                      201 6(002 l)SUV;FORI):F.XPLORIvR:A\VD:4DR:                   TRUK        FORD                [EXPLORER
                                                                  APD(SUVIT-002 1 )
                                                                                                                                                               I                           I
                                                                                                                                                                                           I
         1 FM5K8ARXHGB54659                                       2017(0025)SUV;.FORD:EXPLORER;POLICE;A                        TRUK        FORD        " EXPLORER
                                                                  WD;4DR;BLACK; APD K-9(S U VH-0025)                                                                                       I
                                                                                                                                                                                           1
    ; I FM5KSD86HGB54662 f                                        20 1 7(0008)SUV;FORD;EXPLORB;XLT;4WD;4D TRUK.                            FORD                jEXPLORER XLT|
                                                                  R;BLUE;APD;ASST CH1EF(SUVH-0008)
                                                                                                                                                               i
         1FM5K8D88HGB61399                                        20 17(0837)8 UViFORD; EXPLORER                               TRUK        iFORD                   EXPLORER


                                   !                             XLT:4WD;4DR:GRAY;ENG(SUVH-0837)


         1FM.5K8D8XHGA98306                                      2017(1 100)SUV;FORD;EXPLORER;AWD;4DR;                         TRUK        FORD                    EXPLORER
                                                                 WHITE;E&W(SUVH-1 100)

                                   ]-                                                                                                                                              i
         1 FMJU2AT4GEF 1 30 1 5                                  2016(0026)SUV;FORD;E'XPEDIT10N;4WD;4DR; TRUK                              FORD                    EXPEDITION
                                   i                             BLACK;APD(SUVH-0008)                        .


    1 1 FMPU 1 6L04LB 7025 5       f                             2004(0904)FORD EXPEDITION                                     TRUK        FORD                [expedition'
                                                                 XLT;4X4; W/PLOW;0904(NO
    I.                                                           PLO W?)AUCTION2017 OR DUPLICATE?
         1 FMPU 1 6L24LB70256              1FMPU16L24LB70256 200 !(0020)SUV;FORD;F.XPBI)rriON                                  TRUK        FORD                [EXPEDITION
                                   j                             XLT;4WD;4-DOOR;BLACK;APD(SUVH-0020)

         1 FMPU16L74LA1 73 10                                    2004(0632)SUV;FORD;EXPEDITION                                 [TRUK       FORD                    EXPEDITION
                                                                 XLT;WHITE;GARAGE SERVICE
                                                                 TRUCK(SUVH-0632) AUD2016+
                                                                                                                                                                                       I
         1 FMU 1 6559EB03269                                     2009;(0903);SUV;FORD;EXP1:.DIT10N                             TRUK        FORD                    EXPEDITION
                                                                 XLT ;4X4;(S UVH-0903) AUD20 1 6+
                                                                                                                                                                                       j
                                                                                                                                                               XLT


         1 FTB F2B 63 HEE5 5 136   i 1FTBF2B63HEE55136 j2017(0601)FORD;F-250;SUPR DUTY XL;REG                                  TRUK        FORD                    F-250 SUPER
                                                       |CAB;4X4;2DR;LIFT GATE;WHI.TE;AAM(PKUP-                                                                 DUTY XL
                                                                 [0601)
     1 FTEW I E80GFB7 1 332                                      201 6j(0686);FORb;F-i 50;4X4;SUPERCREW                        TRUK        FORD        If- 150
                                                                 CAB;AIRF1ELD MAINTENANCE;PKUP-0680                                                        I

ll FTEW1E82GFB71333                                              20 1 6;(0763);FORD F- 1 50;4X4;SUPERCREW                  [ TRUK          FORD                F-150
!                                                                CAB;PKUP;SUPV;BLD ;-0763                                  j
                                                                                                                                                                                   i
                                                                                                                           !




                                                                                      Page 1 of 54
                Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 93 of 156 PageID #: 101
                                                                                                                                                   Account No. 1-53382
                                                                                                                                                            Policy No. 1048061
                                                                 SCHEDULE OF VEHICLES, APPENDIX B




                     Asset                      Serial Number                      Description                         Class        Manufactuici                      Model


        ! 1 FTEW1E85FFB68442                                    I2015(0648)FORD;F-1 50;SUPERCREW;4X4;3.5      1TRUK                I FORD                  [F-150-
        i
                                                                |ENO;(PKUP-0648) AUD2016+

            1FTEW1E89HFA65589                                    20 1 7(080 1 )TRUCK;FORD;F-                       TRUR            FORD                    1 - i SO               |
                                                                 150;SUPERCREW;4X4;4DR;WHITE;ENG(PKUP-                                                 ! SUPERCREW                i
                                                                 0801)                                                                                 I
            1 FTEW 1 E89HFA65592                                 201 7( ! 1 0 1 }TRUCK;FORD:F-      '              TRUK            FORD                (F-150                     !
                                                                 150;SUPERCREW;4X4;GRAY;E&W(PKUP-                                                      [SUPERCREW
                                                                 1101)
            1 FTEW1 EF0GKF563 1 5                                20 1 6(0630)FORD;F- 1 50;4X4;SUPERCRKW            TRUK            FORD                    1-150 W1E6             i
                                                                 CAB;GARAGE SUPV;(PKUP-0630) AUD2016+


            1 FTEW 1EF0HFC3 1867                                 20 1 7(02 1 0)TRUCK;FORD;F-                       TRUK            FORD                    F-150                  I
                                                                 i50;SUPERCRE\V;4X4;4DR;WHITE;OPS(PKUP-                                                (SUPERCREW
                                                                 0210) AUD2016-
                                                                                                                                                                                  !
            1 FTEW 1EF2GKF563 1 6                               201 6;(0765);FORD;F- ! 50;4X4;SUPKRCRF.W           TRUK            FORD                [F-150 W1E6                j
                                                                CAB;SUPV;TECH;0765                                                                                                !
                                                                                                              j.
            1FTEW1 EF4GKF563 17                                 2016;(0212);TRUCK;FORD;F-                          TRUK            FORD                    F-150 WIEfi        1
                                                                 1 50;4X4;SUPERCREW CAB;GREY;OPS(0212)                                                                        i

            1 FTEX1 E8 1 FKE69620                               201 5;(0208);TRUCK;FORD;F-                     TRUK                FORD                    F-150
                                                                 150;4X4;SUPERCAB;SUPER1NTENDENT(0208)


            1FTEX1EM5CFA75300                                   20 1 2;(0738);TRUCK;FORD;F- 1 50;4X4;SUPER.    TR.UK               FORD                    F-150
                                            !                   CAB;TECH SHOP(0738)


            1 FTFW 1EF 1 CFA75299                               20 12(0833)TRUCK;FORD;F- 1 50;4X4:CREW         TRUK                FORD                    F-150
                                                                CAB;ENG(0833)

                                        L                                                                                                              |
            1 FTFW1 EFXDKD93 849                                20 1 3(0626)TRUCK;FORD;F-1 50;4X4;CREW         TRUK                FORD                ! F-150
                                                                CAB;AAM(0626) AUD2016 I-                                                               j
                                                                                                                                                   \
            1 FTRW 1 4 W54KB58967       j                       2004(0802);TRUCK;FORD;F-1 50;4X4;CR.BW         TRUK                FORD            (F-150
                                                                CAB;WHITE;ENG(0802)
                                                                                                                               i                   f


        1 FTSX2 1 Y4 8EB 672 8 5                                2008(0696)FORD;F-250;4X4;SUPER CAB             TRUK                FORD            [F-250
                                                                                                                                                                              !
                                                                GARAGE(PKUP-0696); AUD2016-
                                                                                                                                                                              j
        1 GB4KYCG8.I F 1 65980            1 GB4KYCG8J1T 65980 201 8( 1 607)C1 1EVY;SD A'HRADO 3500;CRKW        TRUK                CHEVROLET       [SILVERADO
                                        |                     CAB;4X4;4DR;WI-11TE;GGF(DUMP-1607)
                                                                                                                                                                              i
                                                                                                                                                           1500


        1 GC 1 KUEG2 J F262242          j 1GC1KUEG2JF262242     201 8(040 1)CHEVY;S1LVERAD0 2500;CREW          TRUK                CHEVROLET               SILVERADO
                                        |                       CAB;4X4;4DR;WHITE;AOC(PKUP-040 1 )                                                         1500

    ! 1 GC4KY CG 1 HF2 1 9626                                   20 1 7(1 609)TRUCK;CH£VY;3500HD;CREW           TRUK                CHEVROLET               3500HD
                                                                CAB;4X4;4DR;WHITE;REL9(PKUP- 1 609)
    [                                                                                                                          i

    ! 1GCDT138568279262                                         2006;(0948);CHEVROLET;COLORADO;P1CK            TRUK            (CHEVROLET          [COLORADO
                                                                UP;4X4;CREW CAB;PRK(PKUP-0948)                     -           !                   i
                                                                AUD20I6-
        1 GCRKSE7 5DZ251875                                     20r3;(0668);TRUCK;CHEVROLEf;SILVERADO TRUK                         CHEVROLET       (SILVERADO LT :
                                    (                           LT;4WD;AA.M;(0668) AUD2016-          (

iiGCUKNECO.lF 169963                ( IGClTKNECOff 169963 j2018(0805)CIlEVY;SILVERADO 1500[CREW               TRUK             [CHEVROLET          [SILVERADO
:                                   I                           lcAB;4X4;4DR;WHlTE;ENG(PKUP-0805)                                                          1500




                                                                                   Page 2 of 54
             Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 94 of 156 PageID #: 102
                aI                                                                                                                                              Account No. 1-53382
        PA
                                                                                                                                                                     Policy No. 1048061
                                                                    SCHEDULE OF VEHICLES, APPENDIX B




                     Asset                         Serial Number                          Description                                  t lass    Manufacturer               Model


         1 GCUKN.EC9JF 1 3 774 1           UGCUKNEC9JF.1 37741 j20l8(02I7)CHEVY;SILVERADO 1500;CREW                             ITRUK           CHEVROLET       i SILVERADO
                                                                   jCAB;4X4:4DR;WHITE;OPS(PKUP-02 1 7)                          j                                   1.500
                                           i
        1GCVKNECXJZ200848                      1 GCVKNECXJZ20084   201 8(0948)CHEVY;SILVERADO; 1 500;DOUBLE |TRUK                               CHEVROLET           SILVERADO
                                               8                   CAB;4X4;4DR;LIFTGATE;WHITE;AAM(PKUP-|                                                            1500
                                                                   0948) '                              |
        1 1GNSKAE09BR336401                                        201 1 (0905)SUV ;CHEVY TAHOE;4X4;SCOTT                           TRl'K       CHEVROLET           TAHOE
                                                                   D;(SUVH-0905) AUD20 1 6+
                                                                                                                                                                                               I
        1 GNSKBE0 1 BR302068                   1 GNSKBE0 1 BR302068 201 1(0904)SUV;CHEVY;TAHOE                                      TRUK        CHEVROLET       | TAHOE LT
                                                                   SSV;4X4;WHITE;FTRE INSPECTOR PT(F1RE-
                                                                   0904)                                                                                        !
        1 GNSKFKC5JR32423 8                \ 1 GNSKFKC5JR324238 20 1 S(0902)SCV;C1 1EV V:TA110E:4X4;W1HTE;D TRUK                                CHEVROLET           TAHOE SSV
                                                                                                                                                                                           i
                                       |                           EPUTY CHIEF(FIRE-0902)                                                                                                      i

' 3 C6TR5 J26FG 630875                                             2015;(1102)DODGE                                                 TRUK        DODGE               2500                       !
                                                                                                                                                                                               3
                                                                   RAM;CREWCAB;4X4;DUAL FUEL;GAS AND
                                                                   NATUREL GAS (1 1 02)                                                                         1
        3GCUKREC9GG275245                                          20H>(BC9):C;ilEVY;SILVHRAI)O;4\VD;CREW                           TRUK        CHEVROLET       ! SILVERADO
                                                                   CAB B09
                                                                                                                                                                                           i
    S3GCUKREC9JG462959                 I3GCUKREC9JG462959 2018(0905)CHEVY;S1LVERADO 1500;CREW                                       TRUK        CHEVROLPT           SILVERADO
                                       !                           !CAB;4X4:4DR;WHITE;AFD(PKUP-0905)                                                                1500
1                                                                                                                                                                                              !
        9A 194340                                                  20 1 5?:(0637).LIFT;TRUCK;FORKS 60                               TRUK        CROWN               C5 1050-50
                                                                   INCHES;PROPANE;AAM;(0637)
                                                                                                                                                                                           I
    | GR0 1 .OVAN.SERV.A624                                        2014;FORD;CUTAWAY;E-350;SUPER                                    TRUK        FORD                FORD
                                                                   DUTY;GARAGE                                                                                      CUTAWAY E-
    i                                                                                                                                                                                      I
    i GR01.SUVH.ADMN.010                                                                                                                                   .        350
                                                                   20 1 0;SUV;FORD;EDGE;4DR;AWD;LIMITED;A                       TRUK            FORD                FORD
    I4                             i                               DMN


        GR0 i .TRUK.BUCK.0634                                      2008(0634)TRUCK;FORD;F-                                      TRUK            FORD                F-350
                                                                   350;DURALIFT;BUCKET TRUCK;ATS(BUCK-
                                   i                               0634) AUD2016+                                                                                                          !
        GR01 .TRUK.BUCK.0750                                       20()9:i'ORD;F-550;4X2;SUPERCAB;BUCKF f                       TRUK            FORD            F-550 DIESEL
                                                                   TRUCK;6.4 DIESEL;TECH SHOP
                                                                                                                                                                                           i
        GR0I .TRUK..BUCK.0752 i                                    2002 ; FR 1.0 G H'l 1 . 1 N l.i R ; LI I 'T ALLjBUCKET       TRUK            FREIGHTUNER     FL80 I AN/1 II >-7.6
                                   ;

                                                                   TRUCK; DIESEL; TECII SHOP                                j                                   2E


IGR01.TRUK.BUCK.0758                                               2009;FORD;F-350;4X4;SUPERCAB;BUCKET                          TRUK            FORD            F-350 DIESEL
i                                                                  TRUCK;6.4 DIESELjTECH SHOP


    GROI TRl 'K. DUMP. 0604                                        2663;STERLING;LT 9500;TANDEM;DUMP                            TRUK            STERLING        LT 9500
                                                                   SPREADE.R;D1ESEL;A.FM


j GR0 1 .TRUK. DUMP. 0605 1                                        2003;STEKI ,ING:LT 9500:1 ANDEALDUMP                         TRUK            STERLING        LT 9500
                                                                   SPREADER;DIESEL;AFM


    GROI .TR I.'K. DUMP. 0007                                      2005;VOLVO;TANDEM;RADIAL DUMP                                TRUK            VOLVO           VHD64B
                                                                   SPREADER;AFM


    GR0ETRUK.DUMP.060X                                             201 1 ;INTERNATIONAL;TANDEM;RDS;DUMP; TRUK                                   INTERNATIONA 7600
                                                                   4X2;DIESEL;AAM                                                                                                      !

                                                                                          Page 3 of 54
           Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 95 of 156 PageID #: 103
                                                                                                                                      Account No. 1-S3382
                                                                                                                                              Policy No. 1048061
                                                            SCHEDULE OF VEHICLES, APPENDIX B




                 Asset                     Serial Number                    Description                  Class-        Manufacturer               Model


        iGR01.TRUK.DUMP.0610!                              |1999;STERLING;TANDEM;DUMP;DIESEL;SAL ITRUK                ! STERLING          ILT 9501 -S
                                                           T;APM


        GR01.TRUK.DUMP.0611 |                              20 1 1 ;1NTERNATI0NAL;S1NGLE;RDS;DUMP;4    TRUK            INTERNATIONA 7500
                                                           X2;DIESEL;AAM


                                                                                                                                          :
        GR01.TRUK.DUiviP.06! 4 ]                           201 l;INTERNATIONAL;TANDEM;RDS;DUMP; TRUK                  INTERNATIONA .7600
                                                           4X2;D.IESEL;AAM


    iGR01.TRUK.DUMP.0616                                   2008;lNTF.i< NATION AL;TANDEM;RAD1AL       TRUK            INTERNATIONA 17600 SBA 6X4
                                                           DUMP;DI.ESEL;AFM


    jGR01.TRUK.DUMP.0641                                   2008;FORD;L-750 XL; SUPER                  TRUK            FORD                1-750 4X2
                                                           DUTY;DIESEL;SALT;AFM
                                       f
    I

    fGR01.TRUK.DUMP.0643 \                                 2009;FORD;L-750; XL;SUPER DUTY(CAT         TRUK            FORD                F-750 4X2
                                                           ENGINE);DIESEL;SALT;AFM


    .GU0I.TRUK.DUMP.0646
                                                           i 20 1 2;FORD;F-550;XL;SUPER               TRUK            FORD                (F-550
                                                           i DUTY;TURBO; DIESEL; AFM
    i
        GRO 1 .TRUK.DUMP.0688                              (2015;FORD;F-350 CREW CAB DUMP             TRUK            FORD                F-350
                                                           ]bED;AFM;D1ESEL-(688)

        GR0.1 .TRUK.DUM.P. 1.605                           2008;FORD;F-350;SU.PER                     TR.UK           FORD            (F-350 SUPER
                                                           DUTY ;4X4;DUMP;EAGLE CREEK                                                 (DUTY
i
( GR01 .TRUK. DUMP. 1606                                   2008;FORD;F-350;SUPER          .           TRUK            (FORD           (F-350 SUPER
!                                                          DUTY;4X4;DUMP;METROPOLITAN                                                 (DUTY                      j


(GRO 1 .TRUK. DUMPil 608 f                                 2004;FORD;.F-350;SUPER                     TRUK            (FORD           (F-350//X376
                                                           DUTY;4X4;DUMP;INDY REGIONAL


        GRO l.TRUK.DUMP. 1610
                                       I                   2004;VOLVO;TANDEM.;DUMP;METROPOL1T         TRUK
                                                                                                                                      !
                                                                                                                                          V! 11)6411
                                                                                                                      (VOLVO
                                                           AN;D.IESEL                             .


        GR0l.TRUK.DUMP.16i 1 (                             2004; VOL VO;TANDEM;DUM.P;DTESEL;lNDY      TR.UK           VOLVO               V! 11)6411

                                                           REGIONAL
i
        GR01.TRUK.DUMP.1612                                2004;VOLVO;TANDEM;DUMP;EAGLE               TRUK            VOLVO               VHD64B
                                                           CREE.K;DIESEL

                                                                                                                                                                 I
jGR0I.TRUK.DUMF.5001                                       2002;FORD;i-:!50;DU.MP;GORDON              TRUK            FORD                F-350
                                                           | GRAHAM ;DIESEL HENDRICKS CO

        GR01.TRUK.DUMP.5002                                (2003;STERLING;L                           TRUK            STERLING            L 750
                                                           |750;SINGLE;DUMP;GORDON;DIESEL,                                            i




IGR01.TRUK.FTBD.0753 i
                                   I                       (HENDRICKS CO
                                                           2008;FORD;F-356;4X4;SUreRDUTY;LlFT         (TRUK
                                                                                                                  I
                                                                                                                      FORD            (F-350
                                                           GATE.vBUILD.ING MAINTENANCE
                                                                                                                                      !
    GR01.TRUK.FTBD.0954                                    2008;FORD;F-350;SUPER DUTY                 TRUK            FORD                F-350 SUPER
                                                                                                                  I                                          (
                                                           ;4X4;FT.B.D:.PARK;DIESE.L                                                  (duty
                                   (

    GR0i.miK.LlFT.0645             (                       (2015;FORD;F-550;SUPER CREW;LIFT           TRUK        (FORD               (F-550
                                                           |GATE;DIESEL;AFM
                                                                                                                                                             (




                                                                              Page 4 of 54
       Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 96 of 156 PageID #: 104
                                                                                                                           Account No. 1-53382
p;\.| SipW
                                                                                                                                   Policy No. 1048061
                                                     SCHEDULE OF VEHICLES, APPENDIX B




             Asset                  Serial Number                    l)t      ton                  Class    Manufacturer                   Model


1GROI.TRUK.PANT.0162 1J8BE5B 16767300762            !2006;CHEVROLET;T1LTMASTER;JCL;PA1NT;    ITRUK         SCHEVROLET          15500 W55042-Hd
                                                     AFM
                                j                                                                                                                  .J
    GR01.TRUK.PKUP.0098                              2005;CHEVY;TRUCK;4X4;SUPER CAB;AOC.         TRUK      CHEVROLET           j SIERRA 1 500

                                                                                                                                                   j
•GROI .TRUK.l'KUP.0213 (                            2005;TRUCK;FORD;F-150;4X4;CREW               TRUK      FORD                jF-150               I
                                                     CAB;OPS
i
iGR01.TRUK.PKUP.0214                                201 1 ;TRUCK;FORD;F-l 50;4X4;CREW            TRUK      FORD                IF-150
                                                     CAB;TECH:NOW GR01 .TRUK. PKUP.0609
                                I
iGR01.TRUK.PKUP.02 15                               20 1 4;FORD;F- 1 50;4X4;SUPERCREW            TRUK      FORD                    F- 150 XL
                                                    CABjKElTHS TRUCK                                                                                i

jGR01.TRUK.PKUP.0603 j                              2004;TRUCK;FORD;F- 1 50;4X4;CREW         | TRUK        FORD                    F-150
!                                                   CAB;AAM
                                t                                                                                                                   !
    GROLTRUK.PKJUP.O669]                            201 l:TRUCK;FORD;F-                          TRUK      FORD                |F- 150
                                                     1 50;4X4;CREWCAB;AAM


(GR01 .TRUK.PKUP.0617 j                             2007 ;FORD;F-250;4X4;EXT CAB;APM         ITRUK         FORD                    F-250


                                                                                             I
jGR01.TRUK.PKUP.0629                                2002;FORD;F-350;4X4;CREW                     TRUK      FORD                    F-350
                                j                   CAB;D1ESEL;APM
                                                                                                                                                    I
    GRO 1 .TRUK.PKUP.0648                           2004(0648)FORD                           [TRUK         FORD                    RANGER
                                                    RANGER;4X4,BLACK; AFM;20 1 70.9AUCTION                                                          I
                                                    AUD20) 6- (-OTHER RANGER)
[GR01 .TRUK.PKUP.0673 [                             20 1 3;FORD;F- 1 50;4X4;SUPERCREW            TRUK      FORD                    F-150
                            !                       CAB;STOCKROOM


GRO l.TRUK.PKUP .0674                               20 1 3;FORD;F- 1 50;4X4;CREW;C AB;TECH       TRUK      FORD                (F-150
                                                    SHOP
                                                                                                                                                    !
| GR01 .TRUK.PKUP.0699                              20 1 3(0699)FORD;F-                          TRUK      FORD            jjF-T50
                                                    1 1 50;4X4;CREW;CAB; AAM(PKUP-0699)                                                            I
                                                    IAUD2016+                                                                  !
GROl.TRUKJ'KUP.0749 !                               |2008;fRUCK;FORD;F-i 50;4X4;CREW             TRUK      IFORD                   F-150            I
                            i                       |CAB;BUILDING MAINTENANCE;
                                                    | SOLDAUCT1ON20 1 61006
IGR01.TRUK.PKUP.0755 !                              20 1 2;T1U ICK;FORD;F- 1 50;4X4SUPER         TRUK      FORD                    F-150
                                                    |CAB;BU1LD1NG MAINTENANCE

GR01.TRUK.PKUP.0760                                 2008;FORD;F-250;4X4;CREW CAB;BUILD1NG        TRUK      FORD                    F-250
                                                                                                                                                   |
                                                    MAINTENANCE


iGR0LTRUK.PKUP.0761                                 2014;FORD;F-150;4X2,EXT CAB;TECH SHOP        TRUK      FORD            IF-150



GRO l.TRUK.PKUP. 0762                               |2068;TRJUCK;FORD;iF-150;4X4;CREW            TRUK      FORD            (F- 1 50
                                                    |CAB;BUILDING MAINTENANCE MARK
                                                    IMAKENZIE; AUD2016+ .
[GR01.TRUK.PKUP.0789                                !2008;TRUCK;FORD;F-1 50;4X4;CREW '       ITRUK         FORD            (F-150
                                                    j CAB ;B UILDING MA1NTA1NCE ADMIN                                      I




                                                                      Page 5 of 54
            Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 97 of 156 PageID #: 105
           GloTal                                                                                                                                Account No. 1-53382
                                                                                                                                                     Policy No. 1048061
                                                                 SCHEDULE OF VEHICLES, APPENDIX B




                    Asset                Serial Number                            Description                    C lass           Manufacturer               Model


        GR01.TRUK.PKUP.0835                                  I2004;TRUCK;FORD;F-1 50;4X4;CREW                  TRUK           FORD               F-150
                                                                 CAB ENGINEERING


        j GR01 .TRUK.PKUP.0839 1                                 2008 ;TRUCK;FORD;F- 1 50;4X4;CREW             TRUK               FORD               F-150
                                                                 GAB;ENGINEER1NG


    | GR01.TRUK PkuP.0847 i                                      20 1 4;FORD;F- 1 50;4X4;CREW CAB              TRUK               FORD               F-150
                                                                 ENGINEERING                                                                                              j

    IGR01.TRUK.PKUP.0951                                 .       2012;SD;F-250;4X4;REG CAB;PARKING             TRUK               FORD               F-250




    [GR01.TRUK.PKUP.0953                                         2012;SD;F-250;SUPER DUTY XL;4X4;REG           TRUK               FORD           [F 250 SUPER        "j
    i                                                            CAB;PARKING                                                                     [DUTY XL                 j
                                 1
        GR01.TRUK.PKUP.0960                                  |2015;FORD;F-250;4X2;REG CAB PICKUP               TRUK               FORD           [F-250

                                                             I
        GR01.TRUK.PKUP.0963                                      20'5;FORD:F-!50:KE( I CAB;4X2 PICK UP         TRUK               FORD           IF- 150

                                     I

        GR01 .TRLK.PKUP.!103 j"                              [2011 ;FORD;F-250;4X.4;CREW CAB SS                TRUK               FORD               F-250
                                                             j SRW;WETLANDS                                                                                               !
                                                                                                                                                                          !
        GR01 .TRUK.PKUP. 1 609                               1 2004;FORD;F-250 Xl.;4X4;lli:i JPORT             TRUK               FORD               F-250 XL
                                                                                                                                                 1                        >




        GR0l.TRUK.SKMI.O665 !                                 AO I l ;IN'i LRNATIONA!.;7600:'I ANDnM;Sl All; iTRUK                INTERNATIONA (7600
                                                             (DIESEL; AAM                                    i
                                                                                                                                                 I
    [GR01.TRUK.SUVH.0002 ;                                       20 1 2;SUV;FORD;EXPLORER;XLT;SECURITIZ        TRUK               FORD           [EXPLORER

    I                                j                           E                                                                               t

        GR0! .TRUK.SUVH.C004                                     2015(0004)SUV;FORD;EXPLORER;LliMITED;4        TRUK           [FORD                  EXPLORER
                                                                 DR;FTZ(SUVH-0004)                                                               [LIMITED
    I                                                                                                                                            [MAGNETIC M
i GR0i.TRUK.SUVH.0005 !                                          200 1 ; S UV;FOR.D;EXPEDIT10N; AIRPORT        TRUK           [FORD              [expedition
                                                                 SECURITY                                                     I

i GR0 1 .TRUK.SU VII. 00 ! T1                                    2014(001 1)SUV:F0RD;EXPL0RER;4X4;P0L1C        TRUK               FORD           [EXPLORER
                             i                                   E;CHIEF(SUVH-00 1 1 ) AUD20 1 6+
                                 I
                                                                                                                                                                          !
[GR01.TRUK.SUVH.00I2                                             20 1 2;SU V;FORD;ESCAPE:4X4;4                 TRUK               FORD               FORD ESCAPE
                                                                 DOOR;POLICE;K9 RODNEY                                                           :2012


jGR01.TRUK.SUVH.0017                                         1 20 1 5 (00 lk)S UV;FORD;EX P LORER;AWD ;4D R; fTRUK                FORD               EXPLORER
                                                             |APD(SUVH-0017)                               |

IGR01.TRUK.SUVH.0600                                     ' j 20 1 5(0600)SUV;K)RlkEXPLORER;AWD;WHIT TRUK                  [FORD                      EXPLORER        1
                                                             [E; AIRFIELD l(SUVH-0600) AUD2016+
!
[GR01.TRUK.SUVH.0900                                             20 1 2(0.900)SUV;CHEVY;TAHOE;SPEC1AL          TRUK               CHEVROLET      ITAHOE 2012
                                                                 SERVICE;4X4;PRK(SUVH-0900) AUD2016+
                                                                                                                          I
[GR01.TRUK.SUVH.0902 i                                       [201 1 ;SUV;CHEVY;TAHOE                           TRUK       [CHEVROLET             [TAHOE LT
                                                             |lT;4X4;DEPUTY; CHIEF                                                                                    j




                                                                                   Page 6 of 54
         Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 98 of 156 PageID #: 106
                                                                                                                                                    Account No. 1-53382
                                                                                                                                                        Policy No. 1048061
                                                                  SCHEDULE OF VEHICLES, APPENDIX B




               Asset.                       Serial Number                           Description                          Class       Manufacturer               Model


    GR0i.TRUK.TRAN.0014                                          |2010;FORD;TRANS1T CONNECT;CARGO                     TRUK           FORD               TRANSIT
                                                                  VAN;IT                                                                                CONNECT              i


    iGR01.TRUK.UTIL.0635                                          2008 ;FREIGHTLINER;MORGAN                       | TRUK             FREIGHTLINER       10240629-MT-45
                                                                  OLSON;VAN;DlESEL;TECH SHOP
                                                                                                                                                                             i

    (GR01.TRUK.UTIL.0658                                         2008(0658)FORD;F-350;SUPER .                         TRUK           FORD           iF-350
                                                                 DUTY;CRAN.E;WELDER;GA.RAGE(UTIL-0658)
                                                                 AUD2016+
    GR0 1 .TRUK. WRKR.0695                                       :!()13;INTliRNATIONAL;7600; WRECKER; DIBS            TRUK           INTERNATIONA 7600
                                                                                                                                                                             i
                                                                  HL;GARAGH
    GR0 1-0NE W-PKUP-02 1 4                                       20 1 3(02 1 4)TRUCK;FORD;F-                         TRUK           FORD               F-150
                                                                  150;SUPERCREW;4X4;4DR;YELLOW;OPS(PK                                                                        !
                                                                 UP-0214)
    28789-10                            28789-10                 20 1 3(1 79)S.lGN:fRAILER                            TR.LR          WAUSAU-            X BOX                !
                                                                 MOUNTED;WAUSAU;RUNWAY                                               EVF.REST           ASSEMBLY             \
                                                                 CLOSURE;LIGHTED;AAM(SIGN-TLMT- 1 79)
    28789-7                             128789-7                 2oi:Hixo).siGM;'rRAiU':R                             TRLR           WAUSAU-            X BOX
                                                                 M.OUNT.ED;WAUSAU;RUNWAY                                             EVEREST            ASSEMBLY
                                                                 CI..OSURH;LJGI 1TEI);AAM(S!G.N-T! ..V1T- 1 80)
    3CVC52028G2543512                                            20 1 6;(0 1 52j;PJ TRAILER ;CARHAUi.FR               TRLR                              PJ TRAILER
                                                                                                                                                        C8223

                                                                                                                                 1
    4P5C82231G30 17753                                           201 6;(0 1 5 1 );PJ TRAILER;CARHAULER                TRLR                              PJ TRAILER -
                                                                                                                                                        C8223
                                                                                                                  i
    4YMUL08 1 8EG033460                                          20 1 4;(0 1 50);CARRY-ON TRAILER UTILITY         I TRLR                                5X8,SP
                                                                 LANSCAPE                                         !
                                                                                                                                                    i                        i
    541FD 1 828GM000531                                          2016(0140)TRAILER;APPALACHIAN;DUAL                   TRLR
                                                                                                                                                                             I
                                    I                            AXLE; WOOD DECK;RAMPED;7?

                                                                                                                                                    J
    5F1 1 S101 XII 1006874          !5 Ft I S 1 0 1 XH 1006874   2017(1 10l))SUlN;Ti<AII..E!<                         TRLR                          iWTSP-LSA
                                    i                            j MOUNTED; WAN CO;ARROW                                                            i
                                                                 IbOARDLIGI-ITEDjAAM^SIGN-TMAB-I 100)                                                                    !
    7FNUG2026.1 1 007929                7FNUG202 6J 1 007929     2018(1111 )TRAILER;UTIUTY;AMliRICAN                  TRLR           AMERICAN           UG202            i
                                                                 MANUFACTURING;UG202;HYDRAULIC;AAM                                   MANUFAC.
                                                                 (TRLR-1.111)                                                        OPERA.
    GR01.TRLR.inBD.1202                                          GAR TRAILMOBILE TRAILER                              TRLR
                                i

lGR01.TRLR.LOBY.0665                                             201 .1 GAR LOWBOY TRAILER                            TRLR                                               !
                                                                                                                                                                         j

iGR01.TRI.RXOBY.1140                                             GAR;L0WB0Y;TRA1LER;AAM                               TRLR
                                                                                                                                                                         !
i

iGR01.TRLRNACC.3001 I                                            R@W GAR. UTILITY TRAILER { N ACC                 I TRLR
                                                                 [WAGON}
!
    GR0 1 .TRI..R.SARS.OOO 1                                     i2007;SARSYS TRAILER FRICTION UiSTER             I TRLR


jGR01.TRLR.TANK.0687                                             (GAR TRAILMOBILE TANK TRAILER                    (TRLR


                               J.




                                                                                    Page 7 of 54
        Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 99 of 156 PageID #: 107
                                                                                                                                Account No. 1-53382
FM5" a I                                                                                                                                Policy No. 1048061
                                                       SCHEDULE OF VEHICLES, APPENDIX B




              Asset                   Serial Number                   Description                       Class    Manufacturer                  Model


    GR01.TRLR.UT1L.0012                               jTRAILER;2003;POLlCE BOMB                     TRLR                                VN7
                                                       SQUAD;POLICE


    GR01 .TRLR.UTIL.0020                               POLICE RADAR TRAILER PORTABLE                TRLR
                                                                                                                                                           !
                                                                                                                                                               I
    jGR0LTRLR.UTlL.0O29                                2009 NOMANCO TRAILER WITH COLD           j TRLR
                                                       WATER PRESSURE WASHER 8 FT BY 5 FT       !
                __                !
    GK6l.TRLR.UTIL.0030                                NOMANCO TRAILER                      .       TRLR




    GRO 1 .TRLR.UTIL.0 1 05                            HAZ-MAT DHCON TRAILER SPECIAL OPS            TRI .R
                                                                                                                                                           i
                                                       ERT TRAILER
                                                                                                i
                                                                                                                                                       i
    GR01.TRLR.UTIL.0113                                NOMANCO UTILITY TRAILER                  TRLR




    jGROLTRLR.UTI.L.OU6
                                  j
                                                       GAR TRAIL KING TRAILER
                                                                                                !
                                                                                                    TRLR
                                                                                                                                    f
                                                                                                                                    t
                                                                                                I
    GRO 1 .TRLR.UTIL.0 1 22                            GAR DOLITTLE TRAILER                         TRLR
                                                                                                                                                           !

    GR01. TRLR.UTIL.0 164                              NOMANCO TRI-AXLE TRAILER                     TRLR
                                                                                                                                                           |
    GRO 1.TRLR.UTIL.0 193                              GAR BOAT TRAILER                             TRLR




    GR01.TRLR.U1II, 0645                               GAR PAINT CART TRAILER                       TRLR




    GRO 1 .TRLR.UTIL.068 1                            GAR CIRCUS WAGON                              TRLR




iGR0LTRLR.UTlL.0684                                   jGAR VERMEER TRAILER.                         TRLR        ROADRUNNER          j

!                                                                                                                                                          j
jGR01.TRLR.UTIL.0701                                  NORMANCO UTILITY TRAILER WITH                 TRLR        PJ TRAILER              W510               !
                                                      HOTSEY AND TANK                                                                                      I
                              j
    GR01 .TRLR.UTIL.0758                              ' EZ TRAIL TRAILER                            TRLR




    GR01.TRLR.UTIL.il 18                              GAR BLUEGRASS TRAILER WETLANDS                TRLR
                              I


    GR01.TRLR.UTIL.il 19                              GAR 2001 ROADRUNNER TRAILER                   TRLR                                29GN2015
                                                      WETLANDS


iC3R01.TRLR.UTlL.ii41                                 (GAR 2012 PJ TRAILER 83" CHANNEL          TRLR                            j 83" CHANNL
                              !                       |UTILITY[WETLANDS]                                                        (utility
                                                                                                                                i                      ;

! GRO 1 .TRLR.UTIL:2087       j                       200!; WATER TANK TRAILER                  TRLR                            [TRAILER '




                                                                      Page <8 of 54
                  Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 100 of 156 PageID #: 108
                       II                                                                                                                                               Account No. 1-53382
                                                                                                                                                                                Policy No. 1048061
                                                                          SCHEDULE OF VEHICLES, APPENDIX B




                            Asset                    Serial Number                        Description                                   Class        M mill a tin 1 1                  Model


            iGR01.TRLR.UTlL, 3002                                        NUWAY TRAILER                                                TRLR
                                                                     !
                                                                     !

            jGR01.TRLR.UnL.3003                                          1 995 ;TRAILER;3 003 ;FUEL RECOVERY;INDY                     TRLR
                                                                         REGIONAL                                                 [

            iGR01.TRLR.UTIL.6001                                         2009:NOMANCO TRAILER:20FT, 16,000 GVW                    [TRLR                                         WT10224


            !                                                                                                                                                                                          i
                GR01.TRLR.UTIL.6002                                      2009:NOMANCO INCLOSED TRAILER 14,000                         TRLR                                      WUAC8020               1
                                                                         GVW
                                                                                                                                                                            I
                GRO 1 .TRLR. UTIL.6003                                   2009;NOMANCO;TRAIL£R WITH COLD                           [TRLR                                     [NOMANCO               i
                                                                         WATER PRESSURE WASHER 8XSFT


                GR01 .TRLR.WAGN.6004                                     2009;30 TON MULT1 PURPOSE                                    TRLR                                      1074                   s


                                                                         WAGON;NAAC
                                                 !                                                                                                                                             -{
                SPH 30 106     '                                         4 TON ASPHALT HOT BOX TRAILER (0647)                         TRLR                                  HOT BOX



                1GNSK2E00DR372213
                                                 I                       20l3(090(.i)SUV;CllEVY: I'Al IOE;4X4;!'IRK           [TRUK                 CHEVROLET                   TAHOE LS
                                                                         INSPECTOR(SUVH-0906)                                 [
                                                                     |
        i
        j 3GCUK.REC3GG275306                                         [201 6(0901 )CHEVROLET;PlCKUP;SILVERADO; [TRUK                                 CHEVROLET                   SILVERADO
                                                                     [4WD;CREW CAB;FIREHOUSE 1(PK.UP-                         i                                                 1500
                                                                         090I)AUD2016            .                            I
            G.R01 .FIRE.TRUK.09.95                                       2blO;PIERCE;PUMPER;FIRE;DIESEL ST-2                  [TRUK                 PIERCE                      SABER
                                                                                                                                                                                CHASSIS, PUC


            GR01.TRUK.FIRE.0980                                          2005;TRUCK;FORD;F-1 50 STX;4X4;EXT                           TRUK          FORD                    [F-150 STX
                                                                         CAB;FIRE
                                                                                                                              i
            GRO 1 .TRUK.F1R.E.099 1                                      2007:OSHKOSH;SNOZZLE;STR1KER                         [TRUK                 OSHKOSH                     STA3000S
    I                                        I                           3000S;FIRE;DIESEL               ,
                                                                                                                                                                                                   !
    i GRO I [TRUfC. FIREi0992 ;                                      2003;OSHKOSH;STR1KER 1500S;FIR.E;DTESEL                      TRUK              OSHKOSH.                STA1500



            GRO 1 .TRUK.FIRE.0993                                    2006;OSHKOSH;STRIKER 1 500S;FIRE;DIESEL                      TRUK          [OSHKOSH                    STA-1500
                                                                                                                                                                                               1
                                                                                                                                                i
    i
j GRO LTRUki FIRE 0994                                               2007:;PIERCE;ARIAL;FIRE;DIESEL                       [TRUK                     PIERCE              [PLATFORM -
                                                                                                                          I                                             [ALUM.
                                                                                                                                                                        i
IGR01.TRUK.FIRE.0997                                                  2005;STERLIN(i:llAZMAT;MRL;Cn'Y OF'                 [TRUK
                                                                     jlNDIANA;DIESEL                                                                                                           f

        GRO 1 .TRUK.FIRE.0998                                        |2005;FORD;F-550 XLT;4X4;BRUSH-                  [TRUK                         FORD                    F550XLTDRW         j
i                                                                    | FIRE;FIRE;D1ESEL

[ GR01 .TRUK, FIRE. 0999                 i                           [201 0;OSKOSH;4500;STR1KER ST1-                      [TRUK                     OSHKOSH                 STI-4500
                                                                     [4500;DIESEL FIRE ST-2


iGROl .TRUK.FIRE. 1 990                                              [20!5;(AC990);OSKOSH;SNOZZLE;STRIKER             [TRUK                         OSHKOSH.                GLOBAL
                                                                     3000;6X6;F)R£;(AC990);ST-1                       [                                                     STRIKER 3000




                                                                                          Page 9 of 54
       Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 101 of 156 PageID #: 109
           II                                                                                                                                    Account No. 1-53382
                                                                                                                                                     Policy No. 1048061
                                                             SCHEDULE OF VEHICLES, APPENDIX B




                Asset                Serial Number                               Description                         Class        Manufacturer               Model


     GRO 1 .TRUK.FTBD.0996                                  1 1 999;FORD;F-550;FOAM                               TRUK           FORD                F-550 DIESEL
                                                             SUPPORT;FIRE;DIESBL


     15GGB181 1X1070308           15GGB181 1X1070308         2017(0925)BUS;GILLIG;EBUS;ELECTRIC                   0BUS           GILLIG              G18B102N4
                                                                                                                                                 I
                                                             CONVERSION(SHUT-0925)PARKING
I.
5 1 5GGB 1811X1 0703 1 1      I15GGB181 1X107031 1           2017(929)BUS;GILLIG;EBUS;ELECTRIC                    OBUS           GILLIG          fG18B102N4
I                             j                              CONVERSION(SHUT-0929)PARK1NG                                                        f

     I5GGB 1813X1070309           15GGB1 81 3X1070309        20 1 7(927)131 JS;CHi LICL.Hm JSiilJ -IXTFRIC:       0BUS           GILLIG          [G18B102N4
]                             I                              CONVERSION(SHUT-0927)PARKING
                                                                                                                                                 i
j 1 5 GGB 1 8 1 4X 1 070299   ! 1 5GGB 1 8 1 4X 1 070299     2017(0926)BUS;GILLIG;EBUS;ELECTR1C                   0B US          GILLIG              :G18B102N4
!                             I                              CONVERSION(SHUT-0926)PARKJNG


j 1 5GGB1 8 1 9X1070301       j 1.5GGB1 81 9X1 070301       20 1 7(0924)BUS;GILLIG;EBUS;ELECTRIC                  0BUS           GILLIG          lG18Bi02N4
                                                             CONVERSION(SHUT-0924)PARKING


     15GGB181XX .1070307          1 5 GGB 1 8 1XX1 070307    20 1 7(0928)BUS;GILLIG;EBUS;ELECTRI.C                0BUS           GILLIG          [G18B102N4
                                                            CONVERSION(SHUT-0928)


     1GB6G5BG5E1 107466                                     20 1 4;(09 1 6);CHEVROLET;ARBOC 1 3+3                 OBUS           CHEVROLET           ARBOC
                                                                                                                                                                          1I
                                                            RENTAL SHUTTLE BUS 9 1 6


! 1N9MNAC67GC084057                                         2016;(0922);ELDORADO;SHUTTLE; BUS                     OBUS           ELDORADO            (EZ RIDER
                                                            EZRM;220WB;ISB 6.7L 922                                                                  2)(ISB 6.7L)


1 1 N9MNAG67GC084058 1                                      201 6;(0923);ELDORADO;SHUTTLE; BUS                    OBUS           ELDORADO            EZ RIDER 2
                     i                                      EZRM(220WB)ISB 6.7L 923                                                                  ISB6.7L;35FOOT


    1N9M.NAC67GC084059                                      20 1 6;(092 1 );E.LDORADO;SHUTTLE BUS                 OBUS           ELDORADO            EZ RIDER 2;
                                                            EZRM;220WB;ISB 6.7L 921                                                                  35FOOT


lGR01.0BUS.SHUT.0001                                         1 994;BLUEBIRD;SCHOOL                                OBUS           B LUE BIRD          TCFE
                                                            BUS;DIESEL;PARKING AUD2016+                                                                                   i
                                                                                                                                                                          !
iGR01.0BUS.SHUT.0002                                         1 994;B.LUEB1RD;SCH00L                               OBUS           BLUE BIRD           SCHOOL BUS
                                                            BUS;DIESEL;PARKING                                                                       TCFE                 i
                                                                                                                                                                          !
| GRO 1 .OBUS.SHUT.0003                                     1994;BLUEBIRD;SCHOOL                                  OBUS           BLUEBIRD        j SCHOOL BUS
                                                            BUS;DIESEL;PAR.KING                                              I                       TCFE
                                                                                                                                                 !
(GRO 1 .0BUS.SHUT.O9 1 9                                    2005;ELDORADO;EZ RIDER                                OBUS           ELDORADO            EZ RIDER II
                                                            n;SHUTTLE;NATURAL GAS;PARK1NG                                                            BODY#
                                                                                                              |
gro!.obus.sih:to920                                         2:005 ;ELDORADO;EZ RIDER                              OBUS           ELDORADO            EZ RIDER II
                                                            II;SHUTTLE;BODY# 950398;NATURAL                                                          BODY# 950398
                                                            GAS;PARKING
jGR01.OBUS.SHUf.0932 T                                      2008;ELDORADO/THOR;EZ RIDER II                        OBUS           ELDORADO            EZ RIDER II
                                                            | MAX; LOW FLOOR;SHUTTLE;BO.DY#                                                          MAX BODY#
                                                                                                                                                                      i
                                                            |28061;PARKING;DIESEL                                                       .            28061
iGROI.0BUS.SHUT.O933                                          2ii09;!-:i..DORADO. rilOlLLZ RIDER II               OBUS           ELDORADO            EZ RIDER II      !
                                                            | MAXjLOW FLOOR;SHUTTLE;BODY#                                                            MAX BODY#
                                                            |28062;PARKING;DIESEL                                                                128062
(GR01.0BUS.SHUT.0934 ;                                      |2009;ELDORADO/THOR;EZ RIDER II                       OBUS           ELDORADO        JEZ RIDER II
                                                            |MAX;LOW FLOOR;SHUTTLE;BODY#
                                                            1 2 8063 ;PARKING;DIESEL
                                                                                                                                                 (MAX BODY#
                                                                                                                                                 (28063
                                                                                                                                                                      I

                                                                                 Page 10 of 54
          Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 102 of 156 PageID #: 110
        7M<GloM!                                                                                                                                  Account No. 1-53382
         1
                                                                                                                                                      Policy No. 1048061
                                                                         SCHEDULE OF VEHICLES, APPENDIX B




                   Asset                         Serial Number                                Description                 Class    Manufacturer             Model


     iGR01.0BUS.SHUT.0935                 i                             l20lO;ELDORADO/THOR;EZ RIDER II                0BUS       i ELDORADO          EZ. RIDER II       i
                                                                        MAX; LOW                                                                  (max low
                                          i                       ...
                                                                        FLOOR;SHUTTLE;PARKING;DlESEL
                                                                                  I)0RA!)0,TM0R.);ZU|)))..R    n                         .            FLOOR
    IGR01.0BUS.SHUT.0936                                                                                               0BUS       ELDORADO            EZ RIDER II
                                          1                             MAX;LOW                                                                       MAX LOW
                                                                        FLOOR;SHlJTTLE;PARKING;DIESEL                                                 FLOOR
    iGR01.0BUS.SHUT.O937 j                                              20 1 4;SdORADO/Th6R;E-Z RIDER 11               0BUS       ELDORADO            H Z RIDER II
                                                                        MAX;LOW                                                                       MAX LOW
    !                                                                   FLOOR;SHUTTLE;PARKING/DIESEL                                                  FLOOR              j
        GR01.0BUS.SHUT.0938                                             201 ^ELDORADO/THOR;E-Z                 II      jOBUS      ELDORADO            EZ RIDER II        '
                                                                        MA.X;LOW                                                                      MAX LOW            I
 !
                                                                        FLOOR;SHUTTLE.PARK.'ING/DIESEL                                       _        FLOOR
 | GRoI.RENT.0B US 0913 i                                               20I();I ORI);K-                            "   iOBUS      FORD                E-450 SUPER
                                                                        450;STARCRAFT;BUS;PARKING;RENTAL                                              DUTY


        GROl.RHNT-0BUS.09i4                                             1 20 1 3 ; FORD ; E-3 5 0;S UPER               OBUS       FORD                E-3 50 SUPER
                                                                        DUTY;BUS;PARKING;RENTAL                                                       DUTY


        1 FBAX2CM.7HKA 1 50 1.3                                         20 1 7(0759)VAN;FORD:TRANSIT                   OVAN       FORD                TRANSIT
                                                                        WAGON ; WHITE; ATS(UTIL-0759)                                                 WAGON


. 1 1-BZX2YM71 IKA59766                                                 2017(0957)VAN;FORD;T.RANSIT                    (IVAN      FORD                TRANSIT
                                                                        WAGON;WHITE;PRK(UTIL-0957)                                                    WAGON


        1 FBZX2ZM0HK.B27341           ['                                20 1 7(0.952)VAN;.FORD;TRANSIT                 0VAN       FORD                TRANSIT
                                                                        WAGON; WHIT.E;PRK(UTlL-0952)                                              1 WAGON

        1F1YR2ZM6JKA2980')                    1 FTYR2ZM.6JKA29809 201 8(0030) VAN;FORD;T.RANSIT                        0VAN       FORD            {FORD TRANSIT
j                                                                       WAGON;WHITE;APD(POLC-0030)

        1GAWGFFG4G1 330525                                              20 1 6:(0907);CHEVROLET;VAN;EXPRESS;2500 0VAN             CHEVROLET       S2500
                                                                        ;AFD;0907

I.
1 1GAZGYFG0B1 111787                                                    [201 1 (083 1 ) VAN;CHEVROLBT;EXPR.ESS;3500;   0VAN       CHEVROLET       [EXPRESS 3500          i
                                                                        jENG(UTIL-0831)
                                                                                                                                                  f


j 2C4RDGBG2GR397 1 75                 ;                                 2016;(091.0);DODGE;GRAND CARAVAN;4DR           OVAN       DODGE               GRAND
                                      !                                 WAGON SE;PARKING;09 1 0                                                       CARAVAN S.E


(2C4RDGBG4GR390678                                                      2016;(0917);DODGE;GRAND CARAVAN;4DR            OVAN       DODGE               GRAND
                                                                        [WAGON SE;PARK.ING;0917                                                       CARAVAN SE
                                                                                                                                                      RTKH53
iGROl.OVAN. UTIL.0940                                                   201 l;CHEVROLET;EXPR£SS LT;G3500;PASS          OVAN       CHl-iVROl.K'r " " EXPRESS LT
                                                                        VAN;PARKING                                                               [G3500


 GR01.0VAN.UTIL.0014                                                    2010;FORD;TRANS                                OVAN       FORD            I[TRANS
                                  i                                                                                                                                  !
                                                                        CONNECT (UTILITY ;VAN;1T                                                      CONNECT
                                                                                                                                                                     !
GK0I .OVAN'.! "nL.0''59                                                 2007;FORD;ECONOLINE 1 50;TERMINAL              OVAN       FORD                E-150 VAN
                                                                        SERVICES: SOL.DAUCTION201 61 006                                                             !
                                                                                                                                                                     !
[GR0i.0VAN.UTIL.0902              i                              " 20 1 1 ;CHEVROLET;EXPRESS                           OVAN       CHEVROLET       [EXPRESS LT "
                                                                   jLT;G2500;PA.RKING                                                             [2500
                                                                                                                                                                     !
[GR01 .OVAN. UTIL.0952                                                  2008;FORD;ECONOLINE E-350 CLUB                 OVAN       FORD            [E-3 50
                                                                        WAGON;PARKING;GREY                                                        [ECONOLINE
                                                                                                                                                  [CLUB WAGON        !




                                                                                              Page 1 1 of 54
               Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 103 of 156 PageID #: 111
    P^lara!                                                                                                                                  Account No. 1-53382
                                                                                                                                              Policy No. 1048061
                                                                   SCHEDULE OF VEHICLES, APPENDIX B




                     \ssel                   Serial Number:                        Description                      Class    Muiml'arlurrr          Model


         GR01.0VAN.UTIL.0957                                      j2006;FORD;ECONOLINE;350 CLUB              :ovan          FORD             1E-350
                                                                  jWAGON;PARKING;WHITE                                                       jECONOLINE
                                                                                                                                              CLUB WAGON
        I NMOLS6ANOATO 1 0707                                     ! 20 1 0(00 1 4)VAN;FORD;TRANSlT           I0VAN          FORD              TRANSIT
                                                                                                                                                                         !
                                                                  jCONNECT;SILVER;lT(UTIL-00 14)                                              CONNECT


                                                                                                             I0VAN          FORD             : TRANSIT
                                        |v                        iCONNECT;SILVER;IT(UTlL-0014)                                               CONNECT


            1 G 1 RA6E44FU 105055                                 20 1 5;(0 1 0 l);CHEVY;VOLT;ELEC/GAS;HBRD,A I0CAR         CHEVROLET         1RC68                      i
                                                                  DMINI STR ATION HYBRD 101                                                                              I
                                                                                                                                                                         1
        iGR01.0CAR,OFTZ.0010                                      2005;FORD;FIVE HUNDRED;FTZ                     0CAR       FORD              FIVE HUNDRED

                                        t
        J;
        IG.R01.0CAR.ADMN.010I                                     2006;FQRD;TA.URUS SE;ADM. PARKING              0CAR.      FORD             : TAURUS


                                                                                                                                                                 .




         (iR0l.0CAK.IIBRD.01O2                                                                                   0CAR       FORD              FUSION

                                                                                                                                                                         I
    i
    iGR01.0CAR.POLC.0014                                          20 14;FORD;C AR;TAURUS;APD                     0CAR.      FORD              TAURUS                     I
    !

        GR01.0CAR.POLC.0029                                       2009;CAR;FORD;CROWN                            0CAR       FORD              CROWN
                                                                  VICTOR! A;POLICE;K9-3 AUD201 6+                                             VICTORIA 2009


    lGR01.0CAR.POLC.0032                                          201 1 ;CAR;FOR,D;CROWN VICT0RIA;P0L1CE         0CAR       FORD              CROWN                      i
                                                                                                                                              VICTORIA 2012 j

        GR01.0CAR.POLC.0034                                       2008;CAR;FORD;TAURUS;POLICE                    0CAR       'FORD             FORD TAURUS |
                                    i                                                                                                         AWD 2008                   j

    lGR01.0CAR.POLC.0035                                          2009;CAR;FORD;CROWN VICTORTA;POLICE; I0CAR                FORD             CROWN                       |
    :
                                                                  SOLDAUCTION201 6 1 006                     I                                VICTORIA 2009 I

        GR0l.0CAR.POLC.0037         :                             2009;CA.R;;FORD;CROWN VICTORIA-POLICE          0CAR       FORD              CROWN                      |
                                                                                                                                              VICTORIA 2009 j
                                                                                                                                                                         i
    iGR0L0CAR.POLC.0038' 1                                        201 1 ;CAR;FORD;CROWN VICTORIA;POLICE          0CAR       FORD             i CROWN
                                                                                                                                                                         !
                                                                                                                                             ;VICTORIA
                                                                                                                                              201 171*711   __           ,
        GRO1.0CAR.WRCK..O033                                      |2007;CAR;FORD;CROWN VICTORIAjPOLICE           0CAR       FORD             [CROWN         j
                                                                                                                                             [VICTORIA 2007 [

I GR0 1 -OCAR-POLC-OO 1 5                                         2014;FORD;CAR;TAURUS;APD AUD2016+              0CAR       FORD              FORD TAURUS

i



j GR01 .BLWR.SNOW.06 1                                            1 993;ROLBA;SNOW                               BLWR       ISANDS
|9                                                                BLOWER;TRUCK;APM;DlESEL


;GR()1.BLWR.SNOW.067                                          i'l992;ROLBA;SNOW                                  BLWR       SANDS
        8                                                     IBLOWER;TRUCK;APM;DIESEL
:




    (iRO 1 . BLWR. SNOW. 3 00 |                               12001 ;OLATHE;SNOW B LOWER ;TOR.O                  BLWR
                                                                                                                                                                     !
14
                                                              I   MOUNTED;METRO




                                                                                   Page 12 of 54
         Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 104 of 156 PageID #: 112
                                                                                                                          Account No. 1-53382
                                                                                                                           Policy No. 1048061
                                                       SCHEDULE OF VEHICLES, APPENDIX B




             Asset                 Serial Number                    Description               Class        Manufacturer          Model


 lGR01.BROM.TCMT. 1609                             !2004;SWEEPSTER;BROOM;8 FT;TRUCK         BROM          SWEEPSTER
                                                       M.OUNTED;HELIPORT
 L.
 I GR0 1 .BROM.TCMT. 1610                              2004;M-B;BROOM;14 FT;TRUCK           BROM          M-B
 i                                                     MOUNTED;METROPOLITAN                                                               i

 I GR0 1 .BROM.TCMT. 1612                              2004;M-B;BROOM;14 FTjTRUCK           BROM          M - B
                                                       MOU.NTED;EAGLE CREEK


     GR01 .BLWR.SNOW.068                               2004;QSHKOSH;SNOW                    BLWR          [OSHKOSH         OSHKOSH        |
     2                                                 BLOWER;TR.UCK;APM.;DIESEL


     GROl.BLWR.SNOW.Oi 1                               2004;TROY B1LT;SN0W                  BLWR          TROY BILT        31AS6BN271 1
     2                                                 BLOWER;PUSH;METRO


     GR01 .BLWR.SNOW.207                               GAR RYAN PUSH SNOW BLOWER;EAGLE      BLWR          RYAN
     1                                                 CREEK
                                                                                                                                          s
 . GK0 1 .BLWR.SNOW.207                                GAR RYAN PUSH SNOW BLOWER;EAGLE      BLWR
s2                                                     CREEK


f;GR01.TRUK.BROM.0623                                  2006;OSHKOSH;M-B;BROOM               BROM          OSHKOSH          HB2718         1
                                                       TRUCK;APM;D1ESEL

                                                                                                                                          !
I GR01 .TRUK.BROM.0632                                 2007;OSHKOSH;M-B;BROOM               BROM          OSHKOSH          HB2718
                                                       TRUCK;APM;D1ESEL                                                                   i
                                                                                                                                          i
 GR01.1RUK.BROM.0621 ]                                 2009;INTERNATIONAL:SWEEPSTER;BROOM   BROM          INTERNATIONA 56001 4X4
                                                       TRUCK;APM;D1ESE


 GR01JBLWR. SNOW 067 j         '                       2009;KODTAK;SNOW                     BLWR          KOD1AK           CR 700D
                                                                                                                                          i
 9                                                     BLOWER;TRUCK;DIESEL;APM


 GRO 1 .BLWR.SNO W.069                                 2009;KODIAK:SNOW                     BLWR          KODIAK           CR700D         i
17                                                     BL0WER;TRUCK;DIESEL;1NDY REGIONAL

                                                   L
 GR01 .TRUK.BROM.0639                              )2010;WAUSAU;BROOM TRUCK;D1ESEL;APM BROM               WAUSAU          SSD3131
                           !

 GRO 1 .MULT.SNOW.065                              [20 1 3;M-B;MULT1-                       MTSR          M-B              MBS
 1                                                 iTASKING;BROOM/PLOW;DIESEL:AFM

 GRO 1 .MULT..SNOW.065 1                           2013;M-B;MULTI-                          MTSR          M-B              MB5
:2                                                 TASKING;BROOM/PLOW;DIESEL;AFM
                           !

! GRO I. MULT.SNOW.065                             2013;M-B;MULT1-                          MTSR          M-B             MB 5
13                                                 TASKlNGjBROOM/I'LOWjDJESELiAFM


IGR01. MULT.SNOW.065 |                             20 1 3;M-B;MULTI-                        MTSR      IM-B                MBS
i4                                                 TASK1NG;BR00M/PL0W jDIESEL; APM
                                                                                                      i


jGROl. MULT.SNOW.065 i                             2013;M-B;MULTI-                          MTSR          M - B           MBS
Is                                                 TASKING;BROOM/PLOW;DIESEL;AFM
                                                                                                                          f
GRO 1. MULT.SNOW.065                               2013 ;M-B;MU.LTI-                        MTSR      [M-B                ImB5
6                                                  TASKING;BROOM/PLOW;;DIESELAFM




                                                                    Page 1 3 of 54
        Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 105 of 156 PageID #: 113
                                                                                                                                          Account No. 1-53382
FM5>»                                                                                                                                             Policy No. 1048061
                                                               SCHEDULE OF VEHICLES, APPENDIX B




             Asset                       Serial Number;                        Description                    Class        Manufacturer                  Model


    GR01.MULT.SNOW.065                                        !2013;M-B;MU.LTI-                            MTSR           M-B                     MB5
    7                                                         TASKING;BROOM/PLOW;DlESEL;AFM

i                                                                                                                                                                i
    GR01.MULT.SNOW.06S                                        2013;M-B;MULTI-                              [MTSR          M-B                     MBS
                                     !                                                                                                        I
    8                                                         TASKlNG;BROOM/PLOW;DIESEL;AFM
                                                                                                                                              !

                                                              201 3;M-B;MULTI-                             1MTSR          M-B                     MBS
j GRO 1 .MULT.SNOW.065
19                                                            TASKING;BROO.M/PLOW;DIESEL;APM                                                  I


UiROl.BLAD.SNtlW'.SOOl                                        GAR WOODS SNOW GRADER BLADE REAR             BLAD           WOODS                   9674
                                                              10 FT RB1010
i
    GR01 BLWR SNOW.OIO j '                                    GAR ARIEN'S SNOW BLOWER PUSH                 [BLWR          ARIENS
                                                                                                                                              i
    9
                                                                                                                                              I
    G.R01 JBLWR.SNOW.Ol 1                                     GAR JOHN DEERE BLOWER PUSH                   BLWR.          JOHN DEERE          (JOHN DEERE
    0


iGR01.BLWR.SNOW.011                                           2004;TROY BILT;SNOW BLOW.ER;PUSH;M.T         BLWR           TROY B.I.LT             31AS6BN27I i
il                                                            COMFORT


    ( 1UOI .B1.WR.SNOW.070                                    GAR CUB CADET SNOW BLOWER                    BLWR           CUB CADET           CC521
    0


    GR0l.BLWR.SNOW.096 [                                      GAR. TORO;PUSH SNOW B LOW ER;PAR KIN G       BLWR           TORO                38630/ POWER
    6                                                                                                                                         :MAX 828LXE


    GRO 1 .BLWR. SNOW.208                                     GAR SNOW BLOWER PUSH                         BLWR.
!4


;GK0I .B1AVR.SNOW.208                                     [GAR RYAOL SNOW BLOWER PUSH                      BLWR
18                               i
                                                          i
i GRO 1 .BLWRBNOW 209 'I                                  [GAR CUB CADET SNOW BLOWER                       BLWR           CUB
    7


jGR01.BLWR.SNOW.500 j                                         GAR. BLOWER PULL TYPE TRACTOR                .BLWR                                  SA-92

j!                           !                                MOUNTED 92 IN;IIENDRIX           .


GRO 1 .BROM.TCMT.0197 i .                                     SWEEPSTER BROOM FOR MOWER 131                BROM           SWEEPSTER           [M2405A


                             [
GR01 .BROM.TCMT.0621                                          GAR 2009;SWEEPSTER;20 FT;BROOM FOR           BROM           SWEEPSTER       [S3120CCB1ND05
                                                              1NTL TRUCK 621
                                                                                                                                          I
j GRO 1 .BROM .TUM T.068!                                     GAR 2000 SWEEPSTER 1 2 FT BROOM FOR      ! BROM             SWEEPSTER               D32P12
                                                              TRACTOR 681                              i

[GR01.BROM.TCMT.0682                                          GAR 2001 SWEEPSTER 12 FT BROOM               BROM       [SWEEPSTER                  D32CT2
                                                              TRACTOR. 0682
                                                                                                                      i
GROl.BROM/lT MT.O0S4                                      [GAR 2006 SWEEPSTER 16 FT BROOM TRAC         [BROM              SWEEPSTER       [TR1216CNNIND ;
                                                          [MOUNTED 0684                                |

[GRO 1 [br.OM.TCMT.0686 I                                 |GAR;2006;SWEEPSTER; 1 6 FT BROOM TRAC       [BROM              SWEEPSTER       [TR1216CNN1ND i
                                                          jMOUNTED 0686                                !                                  I




                                                                               Page 14 of 54
                Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 106 of 156 PageID #: 114
                  SI                                                                                                                       Account No. 1-53382
        I. i.
                                                                                                                                                   Policy No. 1048061
                                                                     SCHEDULE OF VEHICLES, APPENDIX B




                       Asset                       Serial; Number                         Description         Class        Manufacturer'                 Model


            GRO 1 .BROM.TCMT.0952                                   iGAR 2006 BC'S PROFESSIONAL BROOM      BROM                                    732

                                                                                                                                                                        i
        j GRO 1 .BROM.TCMT. 1106!                                   GAR 2001 SWEEPSTER 12 FT BROOM         BROM            SWEEPSTER           [D32C12
                                                                    TRACTOR 1 106
        |                                   :
                                                                                                                                               !
        [GROLBROM.TCMT.161 1 !                                      2004;M-B;BROOM; 1 4 FT;TRUCK           BROM            M-B




        iGR01.BROM.TCMT.5001
                                                                    MOUNTED;MOUNT COMFORT


                                                                    GAR 2002 SWEEPSTER 12 FT BROOM         BROM            SWEEPSTER
                                                                                                                                               I   D32M12ST.ND
        ;
                                            !
                                            i                       TRACTOR;HEND.RICKS


            GRO 1 .BLWR.SNO W.066                                   20 1 4;M-B;MB4;HIGH SPEED SNOW         BLWR            M-B                     MB4
            1                                                       BLOWER;TRUCK;DIESEL;AFM


            GR01.BLWR.SNOW.066                                      201 4;M-B;MB4;HIGH SPEED SNOW          BLWR            M-B             ;MB4
            2                                                       BLOWER;TRUCK;DlESEL;AFM


            08-0265                                                 20 1 7(0650)M-B;MULTI-                 MTSR            M-B                     MB5
                                                                    TASKlNG:BROOM/PLOW/SPREADER;DIESEL;                                    !                            i
                                                                                                                                                                        1
                                                                    AAM(SNOW-0650)                   __
            08-0266                                                 2017! 0660) M-B ; M 1 1 L 1 1-         MTSR            M-B                     MBS
                                                                    TASKING;BROOM/PLOW/SPREADER;DlESEL;
                                                                    AAM(SNOW-0660)
            1K147B10121                     !                       TROY Bll.TAVALK BEHiND;SNOW            SNOW                            ! 3 1 AH5SQ57 1 1 26 1
                                                                    BLOWER(09 1 8)                                                         |9588                    I

            1100291                     ill 00291                   (2017)LAND;PRIDE;FINISH MOWER (692)    MOWR            LAND PRIDE


        201804060077                    1201804060077               20 18(0 110) AIR                       A1RC            SULLAIR                 185D DPQ KXI4F
                                                                    COMPRESSORjSULLAIR; TRAILER
                                                                    MOUNTED;GREEN; A AM(AIRC-0 1 1 0)
'       [170600000164316                i 1 70600000 1 643 1 6      (2017)C11A1.1 .HNGERd.II-TS; 13,500    LIFT        i                           CLHM-135
                                        i                           jLBS;COLUMN (3)


            170600000164318                     170600000164318     ((201 7)CHALLENGER.;L1FTS;1 3,500      LIFT                                    CLHM-135
                                                                    | lBS;COLUMN (4)
                                                                                                                                                                    i
        11756000000164220           1 1 706000000 1 64220           (20 17)CHALLENGER;L1FTS; 1 3,500       LIFT                            (challenger
                                    '                               LBS;COLUMN (1)                                                                                  !
                                                                                                                                           I                        l
                                                                                                                                                                    i
        [1706000000164230                       1706000000164230    (2017)CHALLENGER;LIFTS; 1 3,500        LIFT                            [CLHN-135
                                                                                                                                                                    i
                                                                    LBS;CO.LUMN (2)


        042079                                                      (722)AR1ENS 36 INCH POWER BROOM        BROM            ARIENS              ARJENS 926515 ]
                                                                    HYDRO, (NEW) WALK BEHIND SNOW                                              (722)                I
                                                                    BROOM
    (08010920268944485              (                               1605 MVP PLUS 8.5 V PLOW               [PLOW      " (WESTERN               8.5 MVP PLUS




        11090480-162050                                             601 HOTSY PRESSURE WASHER 2000 PSI     (WASH       HOTSY               (980SS
    !




        1 1090890- 100 1 26                                         (0602)LANDA PRESSURE WASHER 3000 PSI   PRESSURE                            PITW4-3000G
                                                                    MAX TEMP 225




                                                                                          Page 15 of 54
          Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 107 of 156 PageID #: 115
                 3
                                                                                                                                                Account No. 1-53382
                                                                                                                                                    Policy No. 1048061
                                                               SCHEDULE OF VEHICLES, APPENDIX B




                     Asset                   Serial Number                          Description                     Class        Manufacturer              Model


    1 160930A5418W                         160930A5418W       20 1 7(060 1 )CONVEYOR;DOYLE;MATERIAL;ST CONV
                                                              AINLESS; AAM(CONV-060 1 )
                                       f                                                                                                        I
        161970                                                722 IIOTSY PRESSURE WASHER 3500PSI                 WASH                           (1280SSG             i




        1647300035                                           LAZER LINE STRIPER (3012)                           PANT                               TITAN POWER -
                                                                                                                                                    LINER4955PL


        1 A051K80025                                          TROY B1LT ROTOR TILLER (0002)                      TIER           TROY B1LT           21 A-682P766

    i
        1C.9SY1010H1418378                                    20 1 7(0 1 60)CRACK                                CKSL           CRAFC.O             SSI25D
                                                              SEALER;CRAFCO;TRAILER
                                                              MOUNTED; AAM(CKSL-0 1 60)                                                                              I
        IL06120MVGH856029                                     20 i 7(0699 )T R ACTO R ;J O! IN               |TRAC              JOHN DEERE          6120M
                                                              DEERE;6I20M;GREEN;DIESEL;AAM(FARM-
                                                              0699)                                                                                                  S
        1 L06 1 3 0RHG.K8 607 98                              20 1 6;(06 1 5);TR ACTOJUOI IN                 iTRAC              JOHN DEERE          6130R
                                                              DEERE;6 1 30R;DIESEL;EAGLE CREEK;(061 5)                                                               1


        1 L06 1 30RJFK8295 1 2                                2015 (069 8)TRACTOR;J OHN                  Ttrac                  JOHN DEERE          6130R
                                                              DEERE;6 1 30R;DIESEL;METRO;(FARM-0698)                                                                 I

        1P0CX20FCDP0161 31                                    201 6(0698)MOWBR;DECK;JOHN                         MOWR           JOHN DEERE          CX20
|                                                             DEERE;CX20;MOWER;METRO(DECK-0698)
                                                                                                                                                                     I
                                                                                                                                                V
        1 POCX20FLHP025042                                   2017(61 5)MOWER;DECK;JOHN                       [MOWR              JOHN DEERE          CX20             I
                                                              DEERE;CX20;EC(DECK-06 1 5)                                                                             |
                                                                                                                                                i
                                                                                                                                                                    '1
        1 T071 0LXJGF30 1 508                                 20 1 6;(0672);JOHN DEBRB;LOADER;BACK-          il-DER             JOHN DEERE      (71 0L
                                                                                                                                                                     I
                                                             IIOE;710L;DIESEL;AAM;(0672)                     J
i                                      )
i 1 TC 1 550DEGS020040                                       2015(061 5)MOWER;RlDlNG.;JOHN                       MOWR           JOHN DEERE          1550
                                                              DEERE; 1 550;72-IN;GGA(RDNG-
                                                             06 1 5)HENDR1CKS CO
] 1TCI550DVFS010763                    j                     201 5(0685)MO WER;RIDING;JOHN                       MOWR           JOHN DEERE      j 1550"              !
                                                             DEERE;1550;F1NISH;DIESEL;GREEN;EC(RDN
                                                             G 0685)
        2014-0023            ""        (2014-023                                                                 SIGN           WAUSAU              RCM
                                                                                                                                                                    1
                                                             (201-0(1 75C)SIGN;TRA1LER
                                                             MOUNTED;WAUSAU;RUNWAYCLOUSURELI                                                    ASSEMBLY
1                                                            GHTED;AM;S1GN(TLMT- 1 75C)
(2014-022                                                     (2014)SI(tN:WAI;SAU;EVERHST;TRAI! liR        SIGN                 WAUSAU              RCM              ]
                                                              MOUNTED;RUNWAY                             |                                          ASSEMBLY
                                                              CLOSURE;AAM(SIGN.TLMT. 1 75B)              I
    2016648363                                               |2015(0644)MOW£REERRIS;IS5100Z;R1DING;7     (MOWR                  FERRIS          (IS 5100Z
                                                             (2-IN;RED?;AAM(0644)
                                                                                                                                                !
                                                             ion i a
1290792621                                                                                                                      STIHL               MS290            i
                                                             ((WETLANDS)


    304681                                                   120 1 6;( 1 401 ); TANK ;DELTA                  TANK               DELTA           (484000
                                                             |CONSOLIDATED;PORTABLE; 1 00 GALLON;                               CONSOLE).
                                   ;                         (DIESEL ;TERM MAINT.                                               IN! )l 'ST.     [
                                   i '
(4500Y-AJ03910                                               |2015(0633)MOWER;R1DING;VENTRAC;4500Y; (MOWR                       VENTRAC             4500Y
                                                                                                                                                i
                                                             72-1 X ; A A .VI i R DNG-063 3 ')           I
                                                                                                                            (



                                                                                     Page 16 of 54
           Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 108 of 156 PageID #: 116
PM Olai-al                                                                                                                                      Account No. 1-53382
                                                                                                                                                     Policy No. 1048061
                                                             SCHEDULE OF VEHICLES, APPENDIX B




                  Asset                     Serial Number                     Description                           Class        Manufacturer              Model

                                                                                                                                                                    !
    I4500Y-AJ04942                                          ;201 6(063 1)M'OWER;RIDING;VENTRAC;4500Y; [MOWR                 fVENTRAC            I4500Y
                                                             72-IN ;AAM(RDNG-063 1 )                         j
    !
    1 5AJLS 1 0 1 2GB321 803                                 20 1 6;(01 73);L1GHT;GENERAC                        LITE       [GENERAL            [MLT6SMD
                                                             MLT6SMD;PORTABLE;TRA1LER;AAM;(0 1 73)
    I                                                                                                                                           I
    j 5AJLS 1 0 1 4GB32 1 804                                20 1 6;(01 74);LIGHT;GENERAC                    fLITE          [GENERAC            [MLT6SMD
                                                             MLT6SMD;PORTABLE;TRAILER;AAM;(0174)                                                !

        6917-5                                               (2007)SIGN;BATTS;TRA1LER                  "     [SIGN                              LIGHTED X
    !                               i                       MOUNTBDjRUNWAY CLOSURE;AAM(SIGN-                 l                                  i
                                                             TLMT.I75A)                _               _                                        j                   j
    [7A288273                                                2015;(4(K)i );.fA(.:i<;?AI.Lij'i';\VALKIE:ELECTRI LIFT             CROWN                WP3045-45
                                                             C;4,500 LBS MAX
                                                             CAPAC1TY;STOCKROOM;(400 1 )                                                        I
    [7A288274                                                2015;(4002);jACK;I'ALLHT;WA!.KIE;nLF.CTRI           L1IT           CROWN                WP3045-45
                                                             C;4,500 LBS MAX
                                                             CAPACITY;STOCKROOM;(4002)
    i-.                                                                                                                                         [2750 RXBDJ         !
    [8929GM                                                  (0140) 20 16 CM ME 2750 RXBDL9TRACKED               LIFT
    i                                                       AERI AL 90 FOOT LIFT)
                                                                                                                                                I                   1
    ! A5KC2GDBCHG03 6907                A5KC2GDBCHG03690 2017(0779)ATV;KUBOTA;RTV-X1 100CW-                      OATV           RTV-X1 1 OOCW-HiNO
                                        1                   H;36907;DEISEL;ORANGE;ABM(KUBO-0779)                                / 36907         1
                                                                                                                                                                    \
                                                                                                                                                !.

        A5KC2GDBLGG030650                                   201 7(0755)ATV;KUBOTA;RTV-                           OATV           KUBOTA          :RTV-X1 1 01IC      i
                                                            XI 1 OOC;DE)SEL;ORANGE;APM(KUBO-0755)
                                                                                                                                                                    !
L
1B820A09B03                                                 ELECTRIC UTILITY CART 36 VOLTS;0006                  CART                                               1


JB820A09B04                                                 ELECTRIC UTILITY CART 36 VOLTS;0005                  CART                               B820A




[B820A09B07                                                 ELECTRIC UTILITY CART 36 VOLTS;0004                  CART                           [B820A
                                                                                                                                                [
                                                                                                                                                                    I

        ('5021171/1407                                      20 1 5;SCHULTE;26.FTMOWER DECK                       MOWR       [SCHULTE                5026
                                                                                                                                                                    !
                                                            (681)IND;REGIONAL
                                                                                                                            !                                       |
        CP2733-2-03986                                      2016(0642)MOWER;RIDING;FERRIS;IS5100Z;7 MOWR                        FERRIS              IS5100Z/??
                                                            2-IN;RED;AAM(RDNG-0642)                                                                                 I

        EACT- 166544:           [EACT- 1665441              (2017)EU:2000I:HONDA:PORTABLE 120V                                  HONDA               NO
                                                            GEN(924)


        IT 1093                                                                                                  SCRB                           [BOOST 28
                                                            ;24V
                                                                                                                                                i
;

    GR01.0ATV.AUCT.0754 j                                   2002;JOHN DEERE;GATOR;.APM                           OATV
                                                                                                                                                1

    GROi .OA rV.GA':'R.(!026                                2000;JOHN DEERE;GATOR;APM                            OATV           JOHN DEERE      [GATOR 4X2
                                I
    GR01.0ATV.GATR.0754                                     20 1 3(07 54)ATV ;JOHN                               OATV           JOHN DEERE      1 GATOR 4X2
                                                            !dEERE;GATOR;DEISEL;GR£EN;ABM(KUBO-                                                  i
                                                            [0754)




                                                                               Page 1 7 of 54
           Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 109 of 156 PageID #: 117
    PM incf.ii                                                                                                                   Account No. 1-53382
                                                                                                                                         Policy No. 1048061
                                                            SCHEDULE OF VEHICLES, APPENDIX B




                   Asset                   Serial Number                  Description                    Class    Manufacturer                 Model


    i GR01.0ATV.GATR.il 09                                 !2003;JOHN DEERE;GATOR;6X4;HELIPORT       iOATV       JOHN DEERE          'GATOR



    iGR01.0ATV.GATR.ll 15                                  2006;JOHN DEERE;GATOR;APM                  0ATV       JOHN DEERE              GATOR 6X4
                                                                                                                                                          i


    jGR01.0ATV.GATR.il 16 j                                1994;JOHN DEERE;GATOR;APM                  0ATV       JOHN DEERE              GATOR 6X4            |

    (GR01.0ATV.GATR.il 17                                  2006;JOHN DEERE;GATOR;4X2;INDY             0ATV       JOHN DEERE              GATOR 4X2
                                                           REGIONAL
                                                                                                                                                              i
        GRO 1.0ATV GA'i'R. 1118                            2004:K)HN DKERF.;GATOR:\VKTLANDS          (OATV       JOHN DEERE              GATOR HPX
                                       I                                                                                                 OPS
    I
    lGR01.0ATV.GATR.il 19 j                                2006;JOHN DEERE;GATOR; EAGLE CREEK        OATV        JOHN DEERE              GATOR 4X2



        ( IRQ I 0ATV.GATR. 1 6 1 0 (                       200S;J011N DEEREjGATOR TS;4X2;METRO       OATV        JOHN DEERE          (GATOR TS
                                                                                                                                     I
                                                                                                                                                         J
        GRO 1.0ATV.GATR. 5004                              2013(5004)ATV;JOHN                        (OATV       JOHN DEERE              GATOR TS
                                                           DEERE;GATOR;DEISEL;GREEN;GGA(KUBO-
                                                           5004) HENDRICKS COUNTY
        GR01.0ATV.KUB0.0037 j                              2009;KL'ilOTA;RTV 11 OOiPOLJCHjDIHSEL     OATV        KUBOTA                  RTV 1100



        GRO 1 .0ATV.KUBO.0778                              2009;KUBOTA;RT'V 1 100;DIESEL;BUI.LDING   OATV        KUBOTA                  RTV1100
                                                           MAINTENANCE
                                                                                                                                                          i
        GR01 .0ATV.KUBO.0949                               20 1 3(0949)ATV;KUBOTA;RTV-               OATV        KUBOTA                  RTV 1100
                                   1                       1 1 00;DEISEL;ORANGE;PRK(ICUBO-0949)


lGR01.0ATV.KUBO.U05                                        2012(1 105)ATV;KUBOTA;RTV-
                                                           1 1 00;DEISEL;ORANGE?;E&W(KUBO- 1 1 05)
                                                                                                     OATV        KUBOTA                  RTV 1100
                                                                                                                                                          Ii
(GRO l.OATV.KUBO. 1130 j                                   2009;KUBOTA;RTV 1 100;APM;D1ESEL          OATV        KUBOTA                  RTV 1 100        !
| GRO 1 0ATV. KUB O 1 131                                  2009;KUBOTA;RTV 1 100;DIESEL;AFM          OATV        KUBOTA              RTV II 00


                                   !
                                                                                                                                                       ...i
(GRO l.OATV.KUBO. 1132 j                                   2009;KUBOTA;RTV 1 100;D1ESEL:APM          OATV        KUBOTA                  RTV 1100         i

!
    GROl.OATV.KUBO.1133                                    2009;ICUBOTA;RTV 1 100;D1ESEL;APM         OATV        KUBOTA              RTV 1100




    GRO I .OAT V.POl R. I U 7                              2001 ;POLARIS;RANGER;AFM'                 OATV        POLARIS             RANGER
                                                                                                                                 (A99RF50AA

iGR01.0ATV.TRAC.0965                                       2009;TORO;POLAR TRAC; ATV;DIESEL;TS       | OATV      TORO            (POLAR TRAC
                                                           GROUNDS                                                               (30371
                                                                                                                                 I
j GRO 1 .0ATV.TRAC6007 (                                   2009;TORO                                 (OATV       TORO            (POLAR TRAC
                                                           POLAR;TRAC/MOWER;ATV;DlESEL;AFM                                           30363




                                                                          Page 18 of 54
          Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 110 of 156 PageID #: 118
                                                                                                                        Account No. 1-53382
PffGToMi
                                                                                                                                Policy No. 1048061
                                                    SCHEDULE OF VEHICLES, APPENDIX B




                Asset              Serial Number                     Description            Class        Manufacturer                  Model


    iGR01.OATV.TRAC.6008                           12009;PO.LAR ;TRAC                    0ATV           TORO                POLAR TRAC
                                                   /MOWER; ATV ;DIESEL;AFM                                                      30363
    1
    iGR01.0GEN.WELD.0001                           MILLER;BOB CAT;GENERATOR/WELDER       GENR           BOBCAT              P2166-1 10770




    iGR0i.0HAY.BALR.0163                           GAR JOHN DEERE ROUND BALER            0HAY           JOHN DEERE




jGR01.0HAY.BALR.0195                               JOHN DEERE SQUARE BALER               0HAY           JOHN DEERE          j


                                                                                                                            !
        GR01.0HAY.COND. 1125                       J.D. HAY CONDITIONER                  011AY          JOHN DEERE              926 MO-CO



                                                                                                                                                   !
IGR01.0HAY.DISC.0183                               KRAUSE DISC                           0HAY           KRAUSE



i GR01.0HAY.DISC.il 26                             OLD RED DISC                      '(MAY

                                                                                                                        i
ijGR01.OHAY.DRIL.0185                              GAR VAN BRUNT DRILL                   0HAY           VAN BRUNT                              1

I                                                                                    ;                                  !
iGR01.0HAY.ELEV.0i 86 |                            HAY ELEVATOR                          0HAY
                                                                                                                        !
                                                                                                    I
j GR01.01IAY.1-ORK.2081                            HAY FORK FOR FRONT LOADER             0HAY           JOHNDEERF.




    GR01 .0HA Y.RAKE.O 1 84 I                      HAY RAKE LIFT HARROW                  0HAY




    GR01.0HAY.RAKE. 1 123                          J.D. HAY RAKE 74                      OHAY           JOHN DEERE




j GROi.OilAY.RAKK.l 124                            GAR J.D. HAY RAKE 74                  0HAY           JOHN DEERE
                                                                                                                                               I
                                                                                                                                               i
                                                                                                                        i
|GR01 .0HAY.RAKE. 1 127                            J.D. GRASS TRACKER                    0HAY           JOHN DEERE

                               !
iGR01.0HAY.SEED.II 17                              i 996 BR1LLION SEEDER                 OHAY           BRIL1.ION               S512
                                                                                                                        i
                                                                                                                                               :




GR0). 011AY. STACK. 1 1 1                          NEW HOLLAND HAY STACKER               OHAY
6                                                                                                                                              j

iGROI.OHAY.TETR.l 121                              ENOAGRICOLA ROSSI TETHER              OHAY           ENOAGRICOLA         G4 UJ

                                                                                                                                               I
;GR01 .0HAY.TETR. 1 122 T                          J.D. TETTER 752                       OHAY       JOHN DEERE
                                                                                                                                               !

jGR01.0HAY.TILR.H24                                HUSKY TILLER PRO 6.5                  TIER       jlfUSKEE                21 A-4565131




                                                                     Page 19 of 54
         Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 111 of 156 PageID #: 119
                                                                                                                             Account No. 1-53382
FM5" 'at                                                                                                                             Policy No. 1048061
                                                         SCHEDULE OF VEHICLES, APPENDIX B




               Asset                    Serial Number                 Description                    Class    Manufacturer               Model


    GRO1.0HAY.WAGN.0I9                                  KORY FARM HAY WAGON                      OHAY        KORY FARM

    1°
    IGR01.0HAY.WAGN.019                                 KORY FARM HAY WAGON                      lit 1AY     KORY FARM
     1
                                    !
jGROl ,0HAY WAGN 01 9                                   KORY FARM HAY WAGON                      OHAY        KORY FARM
    2


                               -
    GR01.0HAY.WAGN.il 1                                 JOHN DEERE HAY WAGON                     OHAY        JOHN DEERE
    4


    GR01.0HAY.WAGN.1 11                                 JOHN DEERE HAY WAGON                     OHAY        JOHN DEERE
    5
                                                                                                                                 t
    G R0 1 . A1 RC.COM P. 000 1 j"                      000 1 1NGERSOLL RAND AIR COM P R.ESSOR   AIRC        INGERSOL            .VlOOhl.vP             i
                                                        120 GAL BLD 2 BOILER ROOM


    GR01.AIRC.COMP.0002 :                               0002 INDGELSOLL RAND AIR COMPRESSOR AIRC             INGERSOL
                                                                                                                             ![7100E15-P
                                                        ] 120 GAL GARAGE NEAR BOLT BIN
                                                                                                                                                        I
                                                                                           -     !
    GR0 1 . AIRC.PORT.0 150                             -GAR CHAMPION AIR COMPRESSOR             AIRC        CHAMPION
                                                                                                                                                            ;




    GR0 1 . A IRC.PORT.0902                             GAR;AIR;BOSS;26;GAL;PORTABLE;COMPRE      AIRC        AIR. BOSS       [82425PAT/80902
                                                        SSOR                                                                 [52753

L                                                                                                                            i
;GR01. AIRC.TLMT.01 10                                  GAR SULLAIR AIR COMPRESSOR.              AIRC        SULLAIR
                                                                                                                                                    j

    GR01.AUGR.FARM.0I07                                 GAR FARM KING AUGER                      AUGR        FARM KING




1GR01.BLWRI.EAF.0902
                                t
                                                        GARjTROY BILT;LBAF BLOWER,               BLWR        TROY BILT               T.B4SC
                                                                                                                                                    !
                                                                                                                                                    ;




1
                                                                                                                                                    i
{GR01 .BLWR.LEAF.2026 i                                 JACOBSON LEAF BLOWER.                    BLWR        JACOBSON
                                                                                                                                                    J.




                                                                                                                                                    :


    GR0 1. BLWRl LEAF. 2047 ]                           I GAR ECHO PB-1000 LEAF BLOWER           BLWR.       ECHO




(GR0i.BLWRLEAF.2048                                     HOMEL1TE BACKER BLOWER                   BLWR                        IHOMELITE              i
                                                                                                                             i
                                                                                                                                                    1
! GROLBLWRHCMT.0951 1                                   GAR 2006 TROY BILT WALK BEHIND           BLWR                        196 1773 1AS6BN2
                                                        BLOWER                                                               (711                   ;




GR0 1 .BOAT.OOOO.0 1 94                                 GAR POND BOAT                            BOAT
                                                                                                                                                   i


                                                                                                                             i
GR0LBROM.TCMT.0i97                                      S WEEPSTER BROOM FOR MOWER 1 3 1         BROM        SWEEPSTER       JM2405A




(GR01 .BUCK.TCMT.0 1 36                                 GAR FARM HAND LOA.DER;EAGLE CREEK        BUCK




                                                                      Page 20 of 54
           Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 112 of 156 PageID #: 120
FILM'S I                                                                                                                             Account No. 1-53382
                                                                                                                                             Policy No. 1048061
                                                                   SCHEDULE OF VEH ICLES, APPENDIX B




                  Asset                        Serial Number                     Description                 Class    Manufacturer                  Model


    IGR01.CH1P.0000.0111                                       SOAR VERMEER CHIPPER                      CHIP
    i




                                                                                                                                                            I
        <iR01.CHlP.0000.0112                                   |2015;WOODS;CHIPPER;8100;WETLANDS         CHIP        WOODS                   8100
    !                                                          !                                                                                            I
        GR0 1 .OMNT.PORT.OOO I .                                   PORTABLE CEMENT MORTOR MIXER          CEMT        STOW MFG                20H




        GR01 .COMP.NTGA.500 1                                      COMPRESSOR                            COMP


                                           I                                                                                             I
        GR0 1 .CRAN. LIFT. 000 1                                   5 TON COFFIN OVERHEAD CRANE           LIFT        COFFIN                                 |
                                                                                                                                                            >




        GR01 .CRAN.LI.FT.0002                                      HURRICANE 10 TON OVERHEAD CRANE       LIFT        HURRICANE               BRE-707

                                                                                                                                                            i
        GR01.DISP.APM.F.5001                                       UNLEADED DISPENSER                    DISP
                                                                                                                                                            I
IGR01.DISP.APMF.5002                                               DIESEL DISPENSER #2                   DISP



1 GR0I .DISP.APMF.5003                                             DIESEL DISPENSER #3                   DISP


                                                                                                                                                            i
        GR01 .DI.SP.NTGA.500! [                                    DISPENSER                             DJ.SP                                              I


jGR01.DISP.SAFA.5001                                               DISPENSER                             DISP


!
jGROI.EIJiC.UTIL.0001                                                                                    iCART       j COLUMBIA PAR ;EX2 i -T-24

                                       ;
    GR01.ELEC.UT1I..0OO?               j                           2010 ELECTRIC UTILITY CART            CART        COLUMBIA PAR j

                                                                                                                                                            j
I   GR0 1 .FLCT.APMF.5001                                          FUEL CONTROL SYSTEM FL500             FLCT




    GR01.GENR.BKUP.0170 !                                      GAR GENERAC GENERATOR IMC                 EGEN        GENERAC         (6974020200
                        i
                                                                                                                                     I                      I
|GR01,GENR.BKUP.1007 j                                         AF LIGHTING MF VAULT EMERG BACKUP         EGEN                                573F82526AF    1
                                                               GENERATOR


    GR0 1 .GENR. B KIP. 1008 f                                 FIREHOUSE STATION #2 EMERG BACKUP     i EGEN
                                                               GENERATOR                             (                               I

                                   i
    GR01.GENR.BKUP.1010                                        j AF LIGHTING NORTH VAULT EMERG       lEGEN                           1KTTA19G2
                                                               (BACKUP GENERATOR                     (

    GROi .GEXR.BKI P. 10! 1 j                                  BLDG 2 AFM EMERG BACKUP GENERATOR (EGEN               GENERAC         (20A 02060 S




                                                                                 Page 21 of 54
        Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 113 of 156 PageID #: 121
                                                                                                                                   Account No. 1-53382
                                                                                                                                           Policy No. 1048061
                                                        SCHEDULE OF VEHICLES, APPENDIX B




              Asset                    Serial Number                 Description                          Class    Manufacturer.                 Model


                                                                                                                                                              !
     GR01.GENR.BKUP.t012 I                             IGAR CATERPILLAR GENERATOR                       EGEN                           JD30P3




 iGR01.GENR.BKUP.1013 j
                                   i                    GAR CATERPILLAR GENERATOR                       EGEN      CATERPILLAR              D150P1




 jGROl.GENR.BKUP.1014 j                                 GAR CATERPILLAR GENERATOR                  | EGEN                                  D30P3




     GR01.GENR.BKUP.1015                                GAR CATERPILLAR GENERATOR B802 Old " EGEN                                      ID30P3             i
                                   !
                                                        STT


     GR01.GENR.BKUP.r016                                GAR CATERPILLAR GENERATOR                       EGEN                               D20P1




     GR0I .GENR. BKLP. 101 7                            FIREHOUSE STATION #1 EM ERG BACKUP              EGEN      CAT                      LC6
                                                        GENERATOR
                                                                                                                                       I


jGR01.GENR.BKUP.1018 j                                  AOC/EOC EMERG BACKUP GENERATOR                  EGEN      KOHLER                   900REOZDB
                                                                                                                                                          \
I
jGR01.GENR.BKUP.I019                                    MAIN TERMINAL SOUTH EMERG BACKUP                EGEN      CUMMINS                  DQGAB-5768637 j
                                                        GENERATOR                                                                                         i
                                                                                                                                   j
jGR01.GENR.BKUP.1020 j                                  M AIN TERMINAL NORTH EMERG BACKUP               EGEN      CUMMINS          ]DQGAB-5768637 j
                                                        GENERATOR
T.
                                   i
i GR0 LGENR.BKU.pj 1021                                 PARKING GARAGE EMERG BACKUP                     EGEN      j KOHLER                 1000RE0ZDB
                                                        GENERATOR


iGR01.GENR.BKUP.1022 j                                  PARCS BLDG EMERG BACKUP GENERATOR EGEN                    i KOHLER                 80REOZD



iGR01.GENR.BKUP.1023                                    AOA FIRE HYDRANT TANK AND PUMP             jEGEN          CUMMINS                  450-0DFE.I
                                                                                                                                                          i
                                                       {HOUSE CUMMINS 450KW(20 13)                 'i
                                                                                                                                                          j
jGR01.GENR.BKUP.1025                                   jBLD 60 GENERATOR, OLD ATA BLD              jEGEN
                                                                                                   i
                               S
     GR0 1 .GENR.BKUP. 1 027                            BLDG 3 EMERG BACKUP GENERATOR                   EGEN      OLYMPIAN                 D50P3     1


                               i
jGR01.GENR.BKUP.1028 j                                 BLDG 8 1 0 DEICING WEST CONTROL VAULT            EGEN      KOHLER
                               ?

                                                                                                                                                          !

jGR0i.GENR.PORT.01 17 ;                                GENERAL 3500 WATT PORTABLE                       GENR      GENERAC                  01313-0
                                                       GENERATOR


jGR0LGENRj.PORT.0118 j                                 IKUBOTA GENERATOR                       j GENR
                                                                                                                                                          i




j GR0 1 .GENR.PORjf.0 119 {                            jKUBOTA GENERATOR                       Igenr
                                                                                               i




jGR01.GENR.PORT.0120                                   IgXR POWER BOSS 5500 GENERAC ATM                 GENR      GENERAC          ;0 1642-1


                                                                                                                                   i




                                                                     Page 22 of 54
      Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 114 of 156 PageID #: 122
                                                                                                                    Account No. 1-53382
      f-Gfabal
                                                                                                                         Policy No. 1048061
                                                      SCHEDULE OF VEHICLES, APPENDIX B




                 Asset            Serial Number                    Description              Class    Manufacturer            Model


    GR01 .GENR.PORT.01 21                         jGAR POWER BOSS 5500 GENERAC. AFM       GENR      GENERAC         [01642-1

                                                                                                                    i
jGR01.GENR.PORT.0122                                  GAR POWER BOSS 5500 GENERAC         GENR      [GENERAC        [01642-1
                                                                                                                                          j
                                                      HELIPORT                                                      j

[GR0i.GENR.PORT.0140 j                                ONAN PORTABLE GENERATOR             GENR                      |                     I
                                                                                                                    i
i
                                                                                                                                          1
[GR01.GENR.PORT.0177                                  GOODALLCAR START                    GENR
                                                                                                                    !
                                                      GAR PORTABLE GENERATOR              GENR
[GR01. GENR.PORT.01 97                                                                                                                    i
                                                                                                                                          i
| GR0 1 .GENR. PORT. 1012                             GAR PORTABLE GENERATOR              GENR

                                                                                                                                          j
                                                                                                                                          i
jGROl GENR.PORT. 1021                                 JD GAR PORTABLE GENERATOR.          GENR      JOHN DEERE      | GEN-3000- 1 JHO

                                                                                                                                     .... !
jGR01.GENR.PORT.1141                                  GAR PORTABLE GENERATOR; WETLANDS    GENR      GENERAC         [006110
                              (

IGROLGENR.PORT.1142                                   GAR. PORTABLE GENERATOR; WETLANDS   GENR      GENERAC             0061102
                                                                                                                                          !


jGR01.GENR.PORT.2011                                  GAR ROBIN R600 GENERATOR            GENR


                                                                                                                                          !
    GR0 1 .GEXR.POR'l .2012                           GOODALL GENERATOR                   GENR


                                                                                                                    .1                    i
    GR0 1 .GENR.PORT.2053                             GAR HONDA GENERATOR MOUNT           GENR                      [ES6500
                                                      COMFORT


GR01 .GENR.PORT.2065                                  HONDA GENERATORjEAGLE CREEK         GENR




GR01.GENR.PORT.2066                               (E.S 6500 HONDA GEN;MOUNT COMFORT       GENR                       [ES-6500




GR01.GENR.PORT.2074                                   GAR PORTABLE GENERATOR              GENR


                                                                                                                    I
[GR01.GENR.PORT.2076                                  GAR GIANT GENERATOR                 GENR                      T

                                                                                                                                          !
GR0i.GENR.PORT.20S9 j                                 HONDA EB2200 GENERATOR              GENR                                            !

                                                  j
GR01.GENR.PORT.2090                               (HONDA EB2200 GENERATOR                 GENR




[GR01.GENR.PORT.209j!                             (DEWALT DG6000B GENERATOR               GENR      DEWALT
                                                                                                                    j
                                                                                                                                          i
                     i                                                                                                                    !




                                                                   Page 23 of 54
           Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 115 of 156 PageID #: 123
                                                                                                                                                          Account No. 1-53382
    FM'5^'i\                                                                                                                                                  Policy No. 1048061
                                                                   SCHEDULE OF VEHICLES, APPENDIX B




                 Asset                        Serial Number                       Dcsci iplion                   Glass                     Manuiacturei            Model


        GR01 .GENR.TKMT.0992                                      | GENERAL PPM ON PORTABLE GENERATOR IGENR                                                   P220G1/10832C


                                                                                                                         .......
                                                                                                                                       I
        jGR01.GNDR.PAVE.0127 j                                    GAR ALITEC GRINDER FOR SKID ST             GNDR
                                                                                                                                                          I                       I
    jGR01.GNDR.PAVE.0632                                          GAR BARTELL PAVEMENT GRINDER               GNDR
    !

        GR01 .GOLF.CART.0001                                      2013;CLUB;CAR;GOLF CART;PROPERTIES         CART                                             CLUB CAR



                                                                                                                                                                              1
        GR0 1 .GOLF.CART.0002                                     2006 CLUB CAR GOLF CART                    CART                                         CLUB CAR
                                                                                                                                                                              !
                                                                                                                                                                              i
    jGR01.GOLF.CART.0003                                          2005 EV.I ELECTRIC CART/YELLOW             CART
                                                                  CONCOURSE STORAGR RO
                                                                                                                                                                              [
    jGR0.LGRDR.ROAD.0671                                          j 1 972;CA.TERPILLAR;GRA.DER;APM;D1.ESEL   GRDR                                         !

                                                                                                                                                                              I
                                                                                                                                                                              I
        G.R.01.GRDR.TCMT.2061                                     iGAR FORD GRADER BLADE                     GRDR




        GR0 1 .GRDR.TCMT.2062                                     LAND PRIDE DIRT BOX                        GR.DR




        GR01 .LDER.BUCK.0.1.79                                    GAR SKID STEER BUCKET                      LDER


                                          I
        GR01 .LDER.BUCK.O 1 80                                    GAR SKID STEER BUCKET                      LDER                                                             1

                                          I
    • GR0 1 .LDER .B ! .'CK.O ! 8 1                               GAR FRONT LOADER BUCKET                    LDER

                                                                                                                                                                              !
                                                                                                                                                                              i
    j
jGR01.LDER.FRNT.0620 j                                            1 992;JOHN DEER.E;.LOADER;DIESEL;APM       LDER                                             RSB20


                                                                                                                                                                              !
jGR01.LDER.FRNT.0640                                              2008 ;NEW H OLLAND ; LOADER ;DIESEL;AFM    LDER




        GR01 .LDER.SKST.0659                                      1989;GEHL;SKID STEER;D1ESEL;APM            LDER                                             # 4615


                                                                                                                                                                              !
        GR01.LDER.SKST.0660                                       2008;GEHL;SKID STEER;DIESEL;APM            LDER                          GEHL           jGEHL

                                      !
jGR01.LDER.SKST.0670                                              1 994;GEHL;SKID sfEER;blESEL;HELIPORT      j LDER                jGEHL
i
                                                                                                                                   j
    ( 1 R0 1 . i .1 )ER.,SKST.095X    :                           1995;GEHL;SK1D ST£ER;APM;DIESEL            LDER                                         [4615
                                                              I                                                                    i
                                      t
jGR01.LDER.SKST.1120                                          [2003(1 120)BOBCAT;SKID                        LDER                  I BOBCAT               '753
                                                              |STEER;D1ESEL;E&W
                                                                                                                                   j




                                                                                  Page 24 of 54
        Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 116 of 156 PageID #: 124
             "a!                                                                                                                         Account No. 1-53382
    K
                                                                                                                                                 Policy No. 1048061
                                                            SCHEDU LE OF VEHICLES, APPENDIX B




                   \\sct                   Serial Number                  Description                    Class            Manufacturer                Model


    jGR01.LDER.TCMT.0001                                   jGAR 2000 JOHN DEERE 541 LOADER            LDER               JOHN DEERE          !54l


                                                                                                                                                                    !
    GR01.LDER.TCMT.0681                                    GAR 2000 FRONT LOADER FOR TRACTOR          LDER               JOHN DEERE
                                                           681
                                                                                                                                             1
    GR01 .LDER.TCMT.2086                                   GAR WOODS DUAL LOADER BUCKET               LDER


                                                                                                                                         i
    GR0 1 .LIFT. 1 MAN .600 1                              20 FOOT JLG 20MVL                                             JLG                     20MVL
                                                                                                                                                                    !

    GR01.L1FT.1MAN.6002                                    20 FOOT                                    LIFT               JLG                     20MVL
                                                                                                                                                                    i

                                                                                                                                         J.
    G.R0 1 . LIFT. 1 M AN . 6003                           20 FOOT                                    LIFT               JLG                     20MVL


                                                                                                                                             t
    GR0 1 . LIFT. A UTO . 0 3 03                           MOHAWK LIFT SMALL 2 POST SURFACE           LIFT           | MOHAWK                ! SYSTEM 1
                                                           LIFT


jGR01.LIFT.AUTO.0304                                       MOHAWK LIFT LARGE 2 POST SURFACE           LIFT           j MOHAWK                    TP 26
                                                           LIFT                                                                          !
                                                                                                  I                  I
    GK0I .LIFT.AI ITO.03 17                                ROTARY LIFT 4 POS T SURFACE            (LIFT                                          SM300-201!
!

                                                                                                                                                               J
[GR0 1 .LIFT.AUTO. 03 18                                   GAR WEAVER TWIN POST LIFT SM               LIFT

                                                                                                                                                                    !
                                                                                                                                                                    I
                                                                                                                                                                    !
lGR01.LIFT.AUTO.0333                                       GAR ROTARY LIFT                            LIFT                                                          I

                                                                                                                                                                    I
(GR0 1 .LIFT. AUTO. 0334               j                   GAR ROTARY "LIFT 2 POST 1 2,000 LBS        LIFT               ROTARY                  SPO12N310


                                       i
    GR01.LIFT.AUT0.0335                                    1 0,000 LB ROTARY 2 POST LIFT              LIFT               ROTARY                  SP010N500

                                                                                                                                                                i

    GR01 .LIFT.AUTO.0336                                   72000 LB PORTABLE LIFTS 4 POST             LIFT               MOHAWK                  RP 18006




    GR01.L1FT.BUCK.6001                                    91 FOOT                                    LIFT               DENKA           [DKNSMK28              j
                                                                                                                                         j
                                   i                                                                             [
    GR01 .LI1T.BUCK.6002                                   45 FOOT 2 MAN BUCKET                       LIFT       (JLG                        4 50'A SERIES 2

                                   !                                                                                                                            !

GR01.LIFT.BUCK.6003                I                       46 FOOT                                    LIFT           JLG                 (E400AJPN
                                                                                                                 i


; GR01 (LIFT.BUCK.6004                                     38 FOOT                                    LIFT               SNORKEL             AB 38 NARROW |



(GR01.LIFT.BUCK.6005                                       6005;E300AJP; PORTABLE LIFT: 44FT REACH (BUCK             JLG                     BOOM LIFT




                                                                          Page 25 of 54
       Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 117 of 156 PageID #: 125
                                                                                                                                            Account No. 1-53382
                                                                                                                                                    Policy No. 1048061
                                                              SCHEDULE OF VEHICLES, APPENDIX B




              Asset                      Serial Number                       Description                    Class            Manufacturer                  Model


    GRO 1 .LIFT.DNKA.600 1                                   DYNKA ELECTRIC POWERED LIFT             LIFT                                           DL28N




    GR01.LIPT.FORK.0106                                      GAR CROWN ELECTRIC FORK LIFT            LIFT




    GROl.LIFT.FORK.Ol 14                                     HYSTER FORK LIFT                        LIFT

                                     I
                                                                                                                                                                       !
    GR01 .LIFT.FORK.0 1 82                                   GAR TRACTOR MOUNTED FORK                LIFT


                                                                                                                                                                       [
    GR01.LIFT.FORK.0686                                      GAR CATERPILLAR FORK LIFT               LIFT                                       iT-50 -D

                                                                                                                                                                   i
                                                                                                                                                !
    GR0LL1FT.FORK.0786                                       GAR DATSUN FORK LIFT(786)               LIFT                                                          ]

L
lGR01.LIFT.FORK.2082                                         FORK ATTCII. FOR FRONT LOAD             LIFT
                                                                                                                                                                       I
                                 1.
JGR01.LIFT.FORK.6001                                         FORK LIFT                               LIFT                   YALE                . GLC050 VX NVR •
!                                                                                                                                               1V085                  i

    GR01 .LIFT.FORK.6002                                     YALE FORKLIFT 2013                      LIFT               ! YALE                      GI.C05OVXNVR
                                                                                                                                                    V085               !
                                 i                                                                                      |                       ;
    GR01.LIFT.PORT.0172                                      GAR PORTABLE SCAFFOLD                   LIFT
                                                                                                                        I

    GR01.LIFT.PORT.0176                                      SKY JACK LIFT SL3B 1 2/32               BUCK               i                           SUB 12/32
                                                                                                                                                                   i
                                                                                                                                                I
|GR0 1 .LIFT.SCIS.600 1                                      26 FOOT                                 LIFT               IJ'LG                   [2630ES                I


    GRO 1.L1FT.SCIS. 6002                                    26 FOOT                                 1.11- 1                JLG                     2630L,S



                                                                                                                                                                   i
(iR01.LIFr.SCIS.6003                                         32 FOOT                                 LIFT                   SNORKEL             1S3246



| GRO ixiFKSCIS. 6004                                        19 FOOT                                 LIFT                   SNORKEL             is 1 930
                             j


[GR01.LIFT.TCMT.2057                                         GAR FORK ATTCFI. FOR SKID STEER         LIFT

                             i                                                                                      I                                              !
                                                                                                                                                                   i
GR01. LIFT. WLCH.0 108                                       GAR BROWNIE WHEELCHAIR LIFT #4          LIFT                   BROWNIE         (SERIES ONE
                                                                                                                                                                   J


( GRO 1. LIFT WLCH.0 177     [                               GAR PORTABLE WHEELCHAIR LIFT WHITE ( LIFT
                                                             CANOPY                              |
                                                                                                                    i                       i
GROl.LIFT.WLCII.lOOO                                     I GAR MOBKIFT AXR- WHEELCHAIR LIFT          LIFT           I AEI

                                                         |
                                                                                                                                            I




                                                                            Page 26 of 54
            Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 118 of 156 PageID #: 126
              11                                                                                                               Account No. 1-53382
                                                                                                                                   Policy No. 1048061
                                                      SCHEDULE OF VEHICLES, APPENDIX B




                   Asset              Serial Number                   Description                  Class        Manufacturer              Model


iQR01.LmE.REMV.0677                                   ITRAILER MOUNTED PAINTED LINE             REMV           NLB             -40201DBA-660
                                                      REMOVAL(NLB)
                                                                                                                                                  I
                                                                                                                                                  !
(GR01.L1TE.PORT.0630              j                   7000 SERIES TEREX AMIDA PORTABLE          LITE           TEREX           [LT7080D-6HPS      j
                                                      LIGHT
                                  i
jGR01.MONT.APMF.500I                                  FUEL TANK MONITOR                     1   MONT
                                                                                                                               i

    GR01.MONT.SAFA.5001                               MONITOR                                   MONT
                                  I

    GR0 LMOWR. DECK               j                   GAR.J.D MOWER DECK 1 5                    MOWR           JOHN DEERE          JDHX15
    .1113                         t                   FT. CONSERVATION

                                                                                                                               A                  J
    GROl.MOWR.DECKOOO                                 GAR 2005 J.D.MOWER DECK 20 FT             MOWR           JOHN DEERE          CX 20
    0


    GROl.MOWR.DECK.OOO                                GAR 2006 TIGER SLOPE MOWER. DECK          MOWR           TIGER           (FLAIL
                                  I
        1
                                                                                                                               1
s
'GRO 1 .MOWR. DFX '!< .0 10                           GAR J.D. MOWER DECK;AFM 101               MOWR           JOHN DEERE      11518 15 FT
    1                                                                                                                           | DECK
                                                                                                                                i                 (
    GR0l.MOWR.DECK.012                                1 994; JOHN DEERE;MOWER;DECK; 1 5         MOWR           JOHN DEERE      1
                                                                                                                               5                  I
    5                                                 FT;METRO


    GR01 .MOWR.DECK.012                               GAR J.D. MOWER DECK 15 FT.                MOWR
    6                                                                                                                                             i

    GRO 1 .MO WR.DECK.0 1 3                           GAR J.D. MOWER DECK 15 FT.MT COMFORT MOWR
    8
                                  i
                                                                                                                               I
                                                                                                                                                  i
                                                                                                MOWR           JOHN DEERE          1518
                                                                                                                                                  j
    GRO 1 .MOWR.DECK.Ol 3 1                           GAR JD. MOWER DECK 1 5 FOOT;
19                                                    SOLD AUCTION20 1 6 1 006
                              j
.(iR01.MOWR.DECK.O!5                                  GAR J.D. MOWER DECK. 1 5 FT.              MOWR
13
                                                                                                                               j

jGROl.MOWR.DECK.Ol.5                                  1 5' MOWER DECK WOODS                     MOWR
    8                                                                                                                                             j

 GRO I. MOWR.DECK.Ol 6                                72";SlDE;DISCHARGE;JOHN DEERE DECK ON MOWR           ' JOHN DEERE
                                                                                                           i
                                                                                                                                                  !
 8                                                    MOWER 168;


jGR0i.MOWR.DECK.033                                   LEASED 20 FT JD MOWER DECK                MOWR           JOHN DEERE
15
                                                                                                                                                  i
GR01 .MOWR.DECK.063                                   20 1 2;STEINER;AFM;72 IN DECK;SPARE       MOWR           -STE1NER        (MD472/75-         !
    1                                                                                                                          70865A


GRULMOWR.DHCK.064                                     2009(0644)MOWER;DECK;VENTRAC;HQ680        MOWR           VENTRAC         1HQ-680
                                                                                                                               I
14                            !
                                                      TOUGH CUT;72-IN;AAM(DECK-0644)—GONE
                                                                                                                                                  i
                                                      PER KU—
j C3.R0 1 .MOWR.DW K.065                              GAR WOODS MOWER DECK;EAGLE CREEK          MOWR
i2
                                                                                                           ;



                                                                      Page 27 of 54
          Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 119 of 156 PageID #: 127
                                                                                                                               Account No. 1-53382
         f-fito'Ml
                                                                                                                                    Policy No. 1048061
                                                          SCHEDULE OF VEHICLES, APPENDIX B




                     Asset          Serial Number                        Description                Class       Manufacturer               Model


    GRO 1 .MOWR.DECK.066                             i2009(0661)MOWER;DECK;VENTRAC;ORTGlN         MOWR      VENTRAC
                                                                                                                                                   i
:1                                                        AI. DECK??;72-IN;AAM(DECK-0661) —GONE                                                    I
                                                     [PER KU~~
    GR01 .MOWR. DECK. 116,S j                         i GAR 2 003 J .D . MOWER DECK 2 0 FT        MOWR          JOHN DEERE

    12                          I
    GRO 1. MOWR. DECK. 068                                GAR 2000 SCHULTE MOWER DECK 26 FT       MOWR      [SCHULTE           [5026
                                i
P

    [GR01.MOWR.DECK.068 j                                 GAR 2006 J.D. 20 FT MOWER DECK(METRO)   MOWR          JOHN DEERE          CX 20

!4
                                !
fGROl .MOWR.DECK.068                                  (GAR 2006;SCHUTLB;MOWER DECK 26 FT          MOWR          SCHULTE             5026

    i5


    GRO I. MOWR.DECK.068 j                            [GAR 2007;SHU.LTZ 26 FT MOWER DECK          MOWR          SCHULTZ         [5026
    6


| GRO 1. MOWR.DECK.068 i                              [GAR 2006;J.D.MOWER DECK 20 FT              MOWR          JOHN DEERE      iCX-20
17                                                                                                                              |
i
• GRO I .MOWR. DECK. 069 |                                2li06;JOHN DEERE;MOWER;DECK;15          MOWR          JOHN DEERE          CX-15          I

                                                          FT;METRO                                                                                     I
I1
                                I
    iGROl. MOWR.DI-CK.no i                                GAR 2001 WOODS BATWING ROTARY           MOWR          WOODS               3180Q-3
                                i                                                                                                                  j
16                                                        CUTTER


    GRO 1 .MOWR. DECK. HO ]                               GAR JOHN DEERE BUSH HOG                 MOWR

    17
                                I
    iGROl. MOWR.DECK.llO                                  GAR JD MOWER DECK                       MOWR          WOODS               BB 7200

    8


    GR01 .MOWR.DBCK. ! i 1                                GAR J.D. MOWER DECK 1 5 FT.             MOWR
                                                                                                                                [
    0

[ GRO I . MOW R. DECK. 1 12 |                             GAR. JOHN DEERE BUSH HOG 5 1 6          MOWR

1°
    GRoL.MOWR.DHCK.l 12                               [GAR WOODS BUSH HOG 6 FT                    MOWR          WOODS               BB 72

     1


    GRO i ..MOWR. DECK. 1 1 2                         [GAR WOODS HD MOWER DECK 6 FT 72"           MOWR          JOHN DEERE '    [WOODS H D
[2                                                                                                                              [7200
                                                      i                                                                         f
i                                                     [GAR J.D;15 FOOT MOWER DECK WETLANDS MOWR             [JOHN DEERE         j 15 FT
jGR01.MOWR.DECK. 112
13
                                                    - ;
fGRO I .MOWR. DECK.205                                    TORO MOWER DECK                         MOWR

    8
                                                                                                                                I
| GRO 1 .MOWR.DECK.206 j                                  JOHN DEERE BUSH HOG                     MOWR

[0
                                                                                                                                i
[GRO 1 .MOWR. DECK 500 j                                  GAR 2005 JD MOWER DECK 20 FT            MOWR      [JOHN DEERE             CX-20
il                                                        HENDRICKS CO
                                                                                                            [                   I
;




                                                                        ' Page 28 of 54
         Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 120 of 156 PageID #: 128
                                                                                                                         Account No. 1-53382
I'M "lrVsl                                                                                                                   Policy No. 1048061
                                                        SCHEDULE OF VEHICLES, APPENDIX B




              Asset                 Serial Number                     Description                Glass   Manufacturer-           Model


    GRO 1 .MOWR.DEMO.OO 1                           (BUSH HOG ZERO TURN                        MOW.R
     1
                                                                                                                         i


    jGR01.MOWR.PUSH.003                                 HONDA PUSH MOWER                       MOWR
    55


    lGROEMOWRLUSH.003 [                                 TORO PUSH MOWER                        MOWR
    16                                                                                                                                        !
    IGR01 .MOWR.PUSH.003                            (GAR LESCO PUSH MOWER 48 ";HELIPORT        MOWR                          707554
    (8                                                                                                                                        I

    GR01.MOWR.PUSH.202                                  GAR RANSOMES PUSH MOWER                MOWR
    4


                                                        GAR JOHN DEERE PUSH MOWER              MOWR
    GRO 1 MOWR.PUSIL203
    55
                                I                                                                                        i                   I
    GRO I .MOWR. Pi IS! 1.207                           M.TD;M.OWER;PUSH;.M.ET.RO              MOWR


                                                                                                                                              I
    GRO 1 .MOWR. PUSH. .707 ;                           21 " LAWN BOY PUSH MOWER               MOWR
    8

                                                                                                                         i
    GR01.MOWR.PUSH.600                                  GAR. TORO 48" SELF PROPELLED WALK      MOWR      TORO            [30496
                                                        BEHIND MOWER
    5
                                i                                                                                        i
    IGRO LMOWRTUSIL600 ' I                              GAR TORO 48" SELF PROPELLED WALK       MOWR      TORO                30496

    6                                                   BEHIND MOWER                                                                          !

} GR01 .MOWR.RDNG.003 {                                 1999 TORO 455D RIDING MOWER            MOWR                          30455            I
17                              )                       4X4;D1ESEL MNT COMFORT
                                I                                                                                                            .1
    GR0I.MOWR.RDNG.012                                  GAR TORO RIDING MOWERjDIESEL           MOWR

<0

    GR0I.MOWR.RDNG.0I2                                  1995;TORO;MOWER;RIDlNG;DIESEL;HELlPO   MOWR      TORO
    1                                                   RT
                                5
    GRO 1 .MOWR.RDNG.OI3                                2005;TORO;MOWER;R1DING;DIESEL;METRO    MOWR      TORO
10                              I

    GR01.MOWR.RDNG.iH3                                  GAR RANSOMES RIDING MOWER;DIESEL       MOWR                          JAGUAR
    1


lGR01.MOWR.RDNG.013                                     GAR SCAG SABRE TOOTII TIGER;MT         MOWR      SCAG                STT-28 CAT-SS    j
                                                                                                                                              !
;?                                                      COMFORT ;INDY REGIONAL;DIESEL
:                                                                                                                        I
    GRO ; .MOW R. RDNO.0 1 4 j                          GAR TORO RIDING MOWER                  MOWR
                                                                                                                                              i
    3


    GRO! .MOWR.RDNG.015 j                           (GAR TORO RIDING MOWER                     MOWR
                                                    i

rGR01. MOWR.RDNG.015 5                              jj.D. RIDING MOWER F..D.                   MOWR
:2
                                                                                                                         s
                                                                                                                                              j


                                                                       Page 29 of 54
            Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 121 of 156 PageID #: 129
    FM'in>rai                                                                                                                                Account No. 1-53382
                                                                                                                                                     Policy No. 1048061
                                                                   SCHEDULE OF VEHICLES, APPENDIX B




                 Asset:                   Serial Number                           Description                    Class        Manufacturer                   Model


    iGR01.MOWR.RDNG.OI5                                       | J.D. RIDING MOWER F.D.                        MOWR


                                                                                                                                                                               |
        GR0 1 .MO WR.RDNG.0 1 6                                   J.D.;RIDING;MOWER;DIESEL; 1 445;SERIES2     MOWR           JOHN DEERE              1445
        8


    jGR01.MOWR.RDNG.019                                       (GAR TORO RIDING MOWER;MT COMFORT               MOWR                                                     I
                                                                                                                                                 !
    19
                                                                                                                                                                               !
    jGR01.MOWR.RDNG.062                                           2013(0627)MOWER;JOHN                        MOWR           JOHN DEERE              ,991 * 3TNV82A- j
    >7                                                            DEER E; RID1 NG;72TN ; A AM.(RDNG-0627)                                            Ibkjmzt                   '
                                                                                                                                                                               i
        GRO 1 .MOWR.RDNG.062                                      20 1 4(0629)MOW£R;FERR1S;IS5 1 00Z;RIDING;7 MOWR           FERRIS                  CP2733-2-031 12
        9                                                         2-lN;RED?;AAM(0629)
                                      i                                                                                                                                        I
                                                              i
        GR0 1 .MOWR.R DNG.063 j                                   2012;STHINI-:R;KID1NG M()WER;AFM;72 IN      MOWR           -STEIN ER               MD472/75-
        1                                                         DECK.                                                                              70865A


        GR01 .MOWR.RDNG.063                                       20 1 3 :JOHN;DEERE; 1445;RI.DING;MOWER(ME   MOWR           JOHN DEERE              1445                  I
        9                                                         TRO)


        GR01 .MOWR. RDNG. 064                                     2009(0649)MOWER;RIDING;VENTRAC;SLOPE MOWR                  VENTRAC                 4200
        9                                                         ;4200;72-1N;AAM;DIESEE(RDNG-0649)


        GR01 .MOWR.RDNG.065                                    DIXIE CHOPPER RIDING MOWER 0651                'MOWR                                  X.XWD5000
        I                                                     jDIESEL XD 5000

    GRO 1 .MOWR.RDNG.065                                          3002;D1XIF.C1KJPPI-R:M()W1':R;R!DING:GAS    MOWR.          DIXIE CHOP              XXW2600
    >2                                                        I POWERED;HELIPORT                                                                                           i
                                                                                                                                                 I
 (GROl MOWR RDNG 065 |                                            2007(0653)MOWER;RIDING;JOHN DEERE;997 MOWR                 JOHN DEERE          {997 Z TRAK
 b                                                                Z TRAK;DIESEL;AAM?(RDNG-

                                  )                               0653)AUD2016+
 f GRO I. MOWR.RDNG.065 i                                         2002:RlJHOTA;;vl()VVER;RlD!NG;DlFSHI.;MET MOWR             KUBOTA              IRCK72P-28Z               j
                                  I
 j4                                                               RO


    GRO! .MOWR.R D\'G.065                                     GAR. HUSTLER EXCEL 4400;DIES.EL                 MOWR
    5
                                                                                                                                                                           !

j GRO 1 .MOWR.RDNG.065                                        DIXIE CHOPPER RIDING MOWER 0656                 MOWR           DIXIE CHOP              XXWD5000-72
16                                                            DIESEL XD 5000
;

j GRO 1 .MOWR.RDNG.065                                        GAR JOHN DEERE RIDING MOWER DIESEL              MOWR           JOHN DEERE              1445
    7                                                             1445,4X4
                                                          i
(GR01. MOWR.RDNG.065 j                                        2008(0658)MOWER;RIDING;SCAG                     MOWR           SCAG                    144.5
18                                                                I445;SABRE TOOTH
                                                              TIGER;DIESEL;AAM(RDNG-06S8)AUD20 1 6+                                                                    j
jGROl .MOWR.RDNG.065                                          GAR SCAG SABRE TOOTH TIGER DIESEL               MOWR           SCAG                    STT-28-CAT-SS
19                                                            2008


(GRO 1 .MOWR. RDNG. 066                                       2009(066 l)MOWER;RIDING;VENTRAC;SLOPE MOWR                     VENTRAC         [4200
    1                                                         ;4200;72-IN; A AM;DIES.EL(RDNG-066 1 )                                         I

IgrO 1 MOWR..RDNG 066                                         GAR SCAG; SABRE TOOTH TIGER DIESEL              MOWR           SCAG                STT-28 CATSS          j
j;2                                                       12008 APM;DIESEL                                                                                             i


                                                          !
                                                                                                                         :

                                                                                  Page 30 of 54
             Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 122 of 156 PageID #: 130
              2
              a!                                                                                                                       Account No. 1-53382
                                                                                                                                            Policy No. 1048061
                                                           SCHEDULE OF VEHICLES, APPENDIX B




                   Asset                  Serial Number                     IKsu iption                        Class    Manufacturer               Model


         GRO 1. MOWR.RDNG.067                             IGAR HUSTLER EXCEL 4400;D1ESEL                   MOWR

        16
        i                                                                                                                                                             1
         GR01. MOWR.RDNG.067 i                            GAR KABOTA RIDING MOWER DIESEL                   MOWR        KABOTA               RCK72P//ZD-28             (
         7                                                2004;DIESBL                                                                                                 i

        GROLMOWR.RDNG 067 T                               J.D RIDING MOWER (1435)(2012)                    MOWR                             DM24042                   !
                                                                                                                                                                      •i
        9


        GR01.MOWR.RDNG.068 j                              2()08;JOHN                                       MOWR        JOHN DEERE           1445                      I
        5                                                 DEERE;1445;M0WER;R1DING;D[ESEL;EAGLE
                                                          CREEK
        GR01..MOWR.RDNG.O68                               (JAR TOIU) 4100 D RIDING MOWER 4X4 2009          MOWR        TORO                >1100 D
        9                                                 APM;D1ESEL 1NDY REGIONAL
                                      !
                                                                                                                                       .1
        GRO 1 .MOWR. RDNG.069                             GAR TORO RIDING MOWER;DIESEL;AFM:                MOWR
        \2
                                                                                                                                                                      I

        GK01.MOWR.RDNG.il! j                              2013;JO.HN                                       MOWR        [ JOHN DEERE         Z960R                     I
        5                                                 DEERE;TRON;PRO;60;MOWER;RIDING


        GRO 1 .MOWR.RDNG. 1 1 1                           J.D. RIDING MOWER 1600 WETLANDS                  MOWR        JOHN DEERE           TL 1600
        8                                                                                                                                                             1

        GROLMOWR.RDNG. 1 1 1!                             GAR;SCAG;SABRE;T00TH;TIGER;WETLAND MOWR                      SCAG                 STT6.1 V-28CAT-
        9                                                 S;DIESEL                                                                          SS


        GRO 1 .MOWR.RDNG .112                             GAR SCAG SABRE TOOTH. TIGER                      MOWR        SCAG                 STT61-31-BSD
        8                                                 WETLANDS;DIESEL                                                                                         !

        GROLMOWR.RDNG.! 12                                3333(1 1. 29)MOWER;RIDING; J OHN DEERE;997       MOWR                             997 Z TRAC
        9                                                 ZTRAK;DIESEL;E&W(RDNG-1 129)
                                                                                                                                                                  I
    iGROLMOWR.RDNG.I16 !                                  [201 5(1. 160) M0WER;RID1NG; SCAG;6 1 -          MOWR        SCAG                 SIT6! V-25KBD !
    [0                            !                       jlN;E&W(RDNG-l 160)
                                                                                                                                                                  S

    | GRO LMOWR. R.DNG.500                                [2002;.IOHN DEERE:! 435;FINISH                   MOWR        JOHN DEERE           1435 FINISH
                                                          |MOWER;FRONT                                                                      MOWER
    I                                                     j MOUNT;R!.DING;HENDRICKS;DIESEL ,
    JGR01 .MVAC.AUTO.OOO                                  iROBlNAIR DUAL A/C UNIT R- 12 <ti; R-13'1        H/AC        ROBINAIR.            34300-2K
        1                                                 MACHINE PORTAB


    jGROl.MVAC. AUTO. 000 I                               ROBINAIR R- 12 A/C MACHINE PORTABLE              H/AC        IROBlNAIR
    [2

        GRO 1. MVAC.AUTO.OOO                              ROBINAIR R- 1 34 A/C MACHINE PORTABLE            I1/AC       ROBINAIR            3400Z                  !

    i3
    i GRO 1. MVAC.AUTO.OOO                                ROBINAIR R- 1 34 A/C MACHINE PORTABLE            H/AC        ROBINAIR            34700Z

    [4                                                                                                                                                        j

jGR01.PHDG.TCMT.0100                                      LOWE POST HOLE DIGGER                            PHDG                        I                      I


[GR01.PRWR.PORT.0171                                      [GAR AQUA BLAST POWER WASHER                     PRWR
                                                                                                                                                              [
j

                                                                                                       I                                                      ;




                                                                           Page 3 .1 of 54
           Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 123 of 156 PageID #: 131
                                                                                                                                                     Account No. 1-53382
                                                                                                                                                             Policy No. 1048061
                                                                    SCHEDULE OF VEHICLES, APPENDIX B




                  Asset                         Serial Number                       Description                           Class       Manufacturer               Model


        GRO 1 .PRWR.PORT.090 1                                      (GAR JOHN DEERE PORTABLE POWER                     PRWR           JOHN DEERE             020298
                                                                    WASHER


        GRO! .PR WR. PORT. 1 21 0                                   HOTSY POWER WASHER ON TRAILER AT                   PRWR                              t                 1
                                                                                                                                                                                   i
                                                                    TERMINAL - Traded for Hotsy 722 - SN: 161970
    I
                                            i                       11
    jGR01.PRWR.PORT.2056                                            GAR ALADIN POWER WASHER                            PRWR                                                        |
                                                                                                                                                     I

        GRO 1 .PRWR.PORT.2075                                       HAWK POWER WASHER                                  PRWR
                                                                                                                                                                               I

        GR01.PRWR.PORT.2100                                         PRESSURE WASHER                                    PRWR                              (WP-2003-OMHB



        GR01.PRWR.PORT.2110                                         GAR MI-TM CORPORATION HEATED                       PRWR                          [HSP-3004
                                            !                       PRESSURE WASHER TRAIL
                                                                                                                                                                                I
    (GR01 .PRWR.VACU.0921 j                                         BILLY ;GOAT;SELF;PROPELLED;PORTABLE;               PRWR.                                 NV600SPE
    !                                                               VACUUM


        G.R01 .PUMP.BHOS.5001                                       PUMP                                               PUMP                                                     I

    i

    : GRO ! .PUMP. BOST.500! j                                      PUMP                                               PUMP
                                        I

j GRO 1.PUMP.PORT. 1030                                             GAR FUEL TRANSFER PUMP                             PUMP




        GR01.PUMP.PORT.10J1                                         HONDA TRASH PUMP                                   PUMP
                                                                                                                                                     I

j GRO l.PUMP.PORT. 1032                                             BRIGGS AND STRATTON FOAM PUMP                      PUMP                          i

                                                                                                                   !
        GR01.PU.MP.POKT.i033                                        ECHO PUMP                                          PUMP
                                                                                                                                                                               !
i
                                        f.
        GRO! .PUMP.PORT.209!                                        GAR SEARS 3.5 HORSE PUMP                           PUMP
                                        i

        GR01 .PUMP.PORT.2092                                        GAR SEARS 3 HORSE PUMP                             PUMP




    GROi .1*1 1MP.PORT.209?                                         HONDA 6200 TRASH PUMP                              PUMP


                                                                                                                                                                            |
    GRO 1. PUMP. PTAC. 5001                                     (INBOUND PUMP                                          PUMP




(GR01. PUMP. PTAC. 5002                                         (SOUTH OUTBOUND PUMP                               (PUMP
                                    ;




                                                                                                                                                                           i
;GROI.PUMP.PTAC.5O03                                                NORTH OUTBOUND PUMP                                PUMP

                                                                (                                                                 i




                                                                                    Page 32 of 54
        Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 124 of 156 PageID #: 132
                                                                                                                                 Account No. 1-53382
                                                                                                                                     Policy No. 1048061
                                                            SCHEDULE OF VEHICLES, APPENDIX B




               Asset                       Serial-Number                        Description               Class   Manufacturer           Model


    ORO 1. PUMP. SA FA. 5001                               | PUMP                                      PUMP




    ! GRO 1 .RAKK.TUMT.-.'.O.V.)                           LAND PRIDE RAKE                             RAKE




    GRO 1 .ROLL.PAVE.0673                                  1 974;RAYCO;ROMPER RO LLERjDIES EL; APM ROLL
                                                                                                                                 !

    GRO 1 .ROLL.TCMT.2070                                  GAR PULL TYPE ROLLER                        ROLL
                                                                                                                                 I
                                       i
    GR01.SIGN.TLMT.0175                                    2007(0 175)SIGN;BATTS;TRAILER               SIGN                      [RUNWAY
                                                           MOUNTED;.RUNWAY CL0SURE;AAM(SIGN-                                     [closure
                                                           TLMT-0175)                                                            [MARKER
    iGR01.SlGN.TLMT.0176                                   2007(0 1 ?6)S 1 GN ; BATTS;TR A 1 1 . H R   SIGN                  '"(runway''''          I

                                       i                   MOUNTED;RUN WA Y CLOSURE; A AM(S 1GN-                               [closure
                                                           TLMT-0176)                                                          [marker
    GRO 1 . SIGN.TLMT. 0177                                2(!14(0I77).SIGN;SHERWJN IN.DUST;TRAILER SIGN                     ' RUNWAY
                                                           MOUNTED;RUNWAY CLOSURE;AAM(SIGN-                                          CLOSURE
                                       !                                                                                             MARKER.
                                                           T1..MT-0177)
    GRO 1 .SIGN.TLMT.0952              j                   GAR ELECTRONIC SIGN                         SIGN
                                                                                                                                                    i


    GRO 1.SMTP.IKST.0329               j                   RED NAPA JACK STAND                         SMTL                          520-2000
                                                                                                                                                    !

                                   i
    GRO 1 .SMTL.0FAN.003 1             !                   TECUMSEH FAN                                SMTL


                                       i
    GRO 1 .SMTL.B ALN.208 1                                j COATS TIRE BALANCER 950                   SMTL       COATS              CTS 950
                                                           !
                                                                                                                                                    i
I GRO 1 [SMTL. BRC'F 0320                                  GAR SWBEPSTER HEAD CASTER                   SMTL


                                                                                                                                                    i
f
iGR01.SMTL.BRCT.0321 i                                     GAR. SWEEPSTER HEAD CASTER                  SMTL
:
                                                                                                                                                    i
                                                                                                                                 i
    GR01.SMTL.BRjK.0319                                    GAR SWEEPSTER BROOM JACK                    SMTL
                                   i

IGR01.SMTL.BRJK.0323                                       GAR SWEEPSTER BROOM JACK                    SMTL
                                                                                                                                 i


jGR01.SMTL.BRJK.0324                                       GAR SWEEPSTER BROOM JACK                    SMTL




jGR01.SMTL.BRJK.0325               j                       GAR SWEEPSTER BROOM JACK                    SMTL

                                                                                                                                                    t



    GRO! iSMTL.CCPC.2000 ;                                 GAR CRAFCO PAVEMENT CUTTER                  SMTL                      ;200
                                                                                                                                                    i




    GR01 .SMTL.CCSW.0034                                   K 650 CHOP SAW                              SMTL




                                                                                Page 33 of 54
       Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 125 of 156 PageID #: 133
           •"?
pistol                                                                                                                     Account No. 1-53382
                                                                                                                            Policy No. 1048061
                                                         SCHEDULE OF VEHICLES, APPENDIX B




                 Asset                  Serial Number                 Description                  Class    Manufacturer        Model


iGR01.SMTL.CCSW.0132                                    !K 650 CHOP SAW                        SMTL




    iGR01.SMTL.CCSW.2005 j                              GAR STIHL TS5 1 0AV CONCRETE SAW       SMTL




    GROi .SMTL CCSW.2007                                GAR STIHL TS350 CONCRETE SAW           SMTL


                                    !
    GROI.SMTL.CCSW.2008                                 GAR STIHL TS5 1 0AV CONCRETE SAW       SMTL
                                    t


IGR01.SMTL.CCSW.2009                                    GAR STIHL TS350 CONCRETE SAW           SMTL




.(iK01.SMTL.CHAG.20S0                                   COATS 5050 AX/EX TIRE CHANGER          SMTL        COA TS          15050 AX/EX



| GR0 1 SMTL .CHSWHO 1 1 J                              CUTTERS. EDGE CHAINSAW                 SM.T.L




iGR01.SMTL.CHSW. 1300                                   GAR STIHL CHAINSAW MS3 10              SMTL        STIHL            MS310


                                !
    GR0 1 .SMTI...OI IS W.200 1 {                       GAR STIHL 056 CHAIN SAW                SMTL
1
                                !

                                                                                                                                               I
sGR01.SMTL.CHSW.2002                                    GAR STIHL 024 CHAINSAW #219884         SMTL



b
I GR01 .SMTL. CHSW.2003                                 GAR STIHL 064AV CHAINSAW #1 1 90       SMTL




    GR0 1 .SMTL.C.HSW.2004                              GAR STIHL 026 CHAIN SAW                SMTL                                        i
                                j                                                                                                          i
                                                                                                                                           I
                                                                                                                                           j
    GR0I.SMT1 .CI1SW./005                               GAR. STJHL 026 CHAINSAW                SMTL

                                                                                                                                           j

    GR01.SMTL.CHSW.2006                                 GAR STIHL CHAINSAW 026                 I SMTL


    GR01.SMT1_.C1ISW.2C46                               GAR POWER PRUNER                       SMTL



                               .1.
iGR01.SMTL.CHSW.2054                                    SOAR ECHO CHAINSAW                     SMTL                        G54600


GR01 .SMTI ..CHSW.2073 f                                jHOMELITE CHAINSAW                 iSMTL


                                L
GR01.SMTL.CHSW.2078 i                                   2004;HOMELITE;SUPER                    SMTL
                                                        XL;CHAINSAW;M.ETRO


lGR01.SMTLEDGR.0335 !                                   BED EDGER                          ! EDGR                          iF780H
                                                                                           I                                               i




                                                                      Page 34 of 54
        Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 126 of 156 PageID #: 134
                                                                                                                              Account No. 1-53382
                                                                                                                               Policy No. 1048061
                                                        SCHEDULE OF VEHICLES, APPENDIX B




              Asset                     Serial Number                 Description                 Class       U.iuul.iiliim        Model


    GR01.SMTL.EDGR.2010 I                               IJACOBSON BDGER                        EDGR




    GR01 .SMTL.EDGR.2037                                GAR TURFCO EDGER                   |EDGR




    GR01 .SMTL.EGST.0328                                GAR OTC ENGINE STAND               |SMTL



    IGR01.SMTL.EGST.0329                                GAR BLUE POINT ENGINE STAND            SMTI.




IGROI.SMTL.FLJK.0300                                    GAR WALKER FLOOR JACK                  SMTI .



    b                                                   MORCO FLOOR JACK                       SMTL                                            !
    iGROl .SMTL.FL.TK.0305
                                                                                                                                               I
                                                                                                                                               !

    IGR01.SMTL.PLJK.03 1.3                              GAR W.ILMAR 2.5T FLOOR JACK            SMTL
                                                                                                                                               i



    (.H01 SMTI ..l'J.JK. 0316                           GAR NORCO AIR FLOOR JACK               SMTL




jGR0i.SMTL.FLJK.0330                                    GAR W1I.MAR 2.5T FLOOR JACK            SMTL




    GR0 1. SMTL FLIK 033]           i                   GAR BOTTLE JACK                        SMTL                                           1
                                                                                                                                               I
                                    f
    GR01.SMTL.FLJK.0332             ;                   GAR WILMAR FLOOR JACK                  SMTL




    GR0 1 .SMTL.F.LJK.0334                              GAR NAPA FLOOR. JACK 3.3 TONS      I SMTL                              791-6420
1


    GR0 1 .SMTL.GDPD. 20.1.3                            HONDA GROUND POUNDER               | SMTL

                                                                                                                                               !
.( 1R0 1 .SMTI ..( iNDR.0335 !                          EDCO PAVEMENT GRINDER                  SMTL           EDCO             CPM8-9N

                                !
iGROl.SMTL.HOCT. 0001 j                                 GAR HOSE CUTTER /FOR MAKING NEW        SMTL
:                                                                                                                                              i
                                                        HOSES


;GR01. SMTL.JAWS.0032                                   LUCAS UNIT                             SMTL

I                                                                                                         I
    GKOI.SMTL.JAWS.IKBJ                                 LUCAS UNIT                             SMTL


                                                                                           i
IGR0I .SMTL.JKST.0302                                   LAR1N JACK STAND                  ~ ISMTL         I
                                !
iGROl. SMTLJKST.0309                                    JACK STAND ORANGE                      SMTL




                                                                      Page 35 of 54
       Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 127 of 156 PageID #: 135
PM-etpinii                                                                                                                           Account No. 1-53382
                                                                                                                                      Policy No. 1048061
                                                             SCHEDULE OF VEHICLES, APPENDIX B




               Asset                    Serial Number                      Description               Class    M .miif .ic I in 1 1          Model


     GRO 1 .SMTL. JKST.03 1 0                               | GAR SUN'EX JACK-STAND               SMTL




    jGR01.SMTLJKST.0311                                     GAR SUNEX JACK-STAND                  SMTL




    jGR01.SMTL.JKST.03 15                                   LINCOLN JACK STAND                    SMTL


1.

jGR01.SMTL.JKST.0322                                        LINCOLN JACK STAND                    SMTL




     GRO 1. SMTL. JKST.0326                                 LAR1N JACK STAND                      SMTL
i



jGR01.SMTL.JKST.0327                                        JACK STAND ORANGE                     SMTL
i
I,                                                                                                                                                        I
j GRO 1 .SMTL.JKST.033 8                                    HEIN WERNER. 18 TON                   SMTL                                CS-101S



j GRO LSMTL. LIFT 01 2?" F                                  GAR CUTTING EDGE HANDLER              SMTL




'GK0LS.MTL.L11T.030I                                        OTC ENGINE HOIST                      SMTL

!
jGR01.SMTL.LIFT.0306                j                       GAR OTC TIRE LIFT                     SMTL




iGR01.SMTL.LIFT.0307                                        GAR AIR BUMPER JACK                   SMTL

                                                                                                                                                          1
    GROI.SMTL.PLOW.IHkS                                     GAR JOHN DEERE RIPPER 74              SMTL



    GRO I .SMTL. PR ES.0308     j                           GAR. OTC SHOP PRESS                   SMTL
                                                                                                                                                      1
                                I

GRO 1 .SMTL.SNTH.0952                                       (GAR TROY BILT SNOW THROWER           SMTL       TROY BILT               961773 1AS6BN2
                                                                                                                                     :7U


GR01 .SMTL.STRP.3009                                        (LAZER LINE STRIPER                   SMTL                               2000A            I
GR01.SMTL.STRP.3010                                         LAZER LINE STRIPER                    SMTL                               200 IIS


L
jGROI.SMTL.STRP.3011                                        LAZER LINE STRIPER TITAN SPEED FLOW   SMTL                               POWER LINER
                                                                                                                                     4950


IGR01.SMTL.SWEP.0777                                        ARIENS 35 INCH POWER BROOM ; WALK     SMTL       ARIENS                  SWEEPER
                                                            BEHIND SNOW BROOM


GRUI.SMTL.SWEP.0954                                         GAR BCS 40 INCH POWER SWEEPER         SMTL       BCS                     (SWEEPER 1 00

                                                        I




                                                                           Page 36 of 54
           Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 128 of 156 PageID #: 136
                                                                                                                                  Account No. 1-53382
    p
                                                                                                                                      Policy No. 1048061
                                                                  SCHEDULE OF VEHICLES, APPENDIX B




                  Asset                       Serial Number                     Description^           Class       Manufacturer           Model


        GRO 1 .SMTL.TRJK.03 1 2                               1GAR TRANSMISSION JACK. BLACKHAW     iSMTL

                                                                                                                                  |                  I

        jGROl .SMTL.TRJK.03 14                                    GAR TRANSMISSION JACK LINCOLN    SMTL
                                                                                                                                  i
                                                                                                                                  !
        GROl.SMTL.WDET.OOOi                                       GAR;ECHO;WEEDEATER               SMTL            ECHO           jSRM-266              I


        GR01.SMTL.WDET.0002                                       GAR ECHO WEEDEATER               SMTL            ECHO               SRM-266



        GR01 .SMTL. WDET.20 1 5                                   GAR STIHL FS 76 WEEDEATER        SMTL

                                                                                                                                                        !

        GR01. SMTL.'WDET.20 17                                    GAR STIHL FS76 WEEDEATER         SMTL
                                                                                                                                  i
                                                                                                                                                        I

        GRO 1 .SMT.L. W1 )KT.20 1 8                               GAR. STIHL FS76 WEEDEATER        SMTL




    jGROl. SMTL. WDET.20 19                                       GAR ECHO 260 S WEEDEATER. 2004   SMTL            ECHO               SRM 260 S


                                                                                                                                                        I
    j GR01.SMTL.WDET.2030                                     SCARRED MAX WEEDEATER                SMTL
    i
                                                              j
    jGROl. SMTL.WDET.2031                                     I GAR RED MAX WEEDEATER              SMTL
    i

    | GRO 1 .SMTL.WDET. 203 9                                     GAR ECHO GT 2000SB WEEDEATER     SMTL




        GRO 1. SMTL. WD.BT.2040                                   GAR STIHL WEEDEATER FS76         SMTL
                                          i

    !
        GRO 1 .SMT.L.W.DET.204 1                                  GAR. STIHL WEEDEATER FS74        SMTL




    :GR0 1 .SMTL. WDET.2042                                       GAR STIHL WEEDEATER FS76         | SMTL
i
                                                                                                               I                                     !
jGROl. SMTL.WDET.2043 j                                           ECHO SRM2 1 00 WEEDEATER         SMTL




jGMTjSMTL.WDET.2044                                               GAR ECHO SRM2100 WEEDEATER       SMTL




{GR01. SMTL.WDET.2045 j                                           GAR STIHL FS74 WEEDEATER         SMTL
                                                                                                               I
                                                                                                                                                    :
                                      !                                                                                           I
|GR0 1 .SMTL. WDET.2046                                       GAR ECHO 260 S WEEDEATER 2004        SMTL        {ECHO              | SRM 260 S
i

        GEO! .SMTL.WDET.2047 j                                GAR ECHO 260 S WEEDEATER 2004        SMTL        {ECHO              {SRM 260 S
                                                                                                               i




                                                                                Page 37 of 54
    Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 129 of 156 PageID #: 137
                                                                                                                                            Account No. 1-53382
                                                                                                                                                Policy No. 1048061
                                                       SCHEDULE OF VEHICLES, APPENDIX B




           Asset                     Serial Number                  Description                             Class           Manufacturer,            Model


iGR01.SMTL.WDET.2048                                 IGAR STIHL FS74 WEEDEATER                          SMTL
                                                                                                                                                                1




iGR01.SMTL.WDET.2049                                  GAR STIHL FS74 WEEDEATER                          SMTL




 GR01 .SMTL.WDET.2050                                 GAR STIHL FS74 WEEDEATER                          SMTL


                                                                                                                                                                !
 GR01 .SMTL.WDET.205 1                                GAR ECHO WEEDEATER                                | SMTL
                                                                                                                                                                1

 GR0i.SMTL.WDET.2052                                 GAR ECHO WEEDEATER                                 SMTL
                                                                                                                        I


 GR01 .SMTL.WDET.2053                                GAR STIHL FS 130 WEEDEATER                         SMTL                STIHL           iFS-130


jGR0LSMTL.WDET.2054                                  GAR STIHL FS-1 30 WEEDEATER    '                   SMTL                STIHL       " FS-130


 GR0LSMT1..WD1':T.206(i                              GAR ECHO WEEDEATER                                 SMTL

                                                                                                                                            I
GR0i.SMTL.WDET.2079                                  2004;ECHOjWEEDEATER;SRM 3000;METRO                 SMTL                ECHO


                                 1
                                                                                                                                                                !
GR0 1 .SNOW.MKI.T.000!                               2008 SNOW DRAGON SNOW MELT.ER.                     MELT                                    SND1800

                                                                                                                                                                i
jGR01.SPDR.TKMT.5002                                 2003 1 2' WARREN SPREADER                          SPRD                WARREN              E/AC2420A-10



jGR0i.SPRD.DDCT.2O36 j                               GAR GREENLAND BROADCAST                            SPRD                                                    j




jORO I .si'RD.BDC:") .2038                           GAR AGRI-FAB BROADCAST                             SPRD

                                 !
jGR0i.SPRD.ELEC.0617             j                   2012;WESTERN;8'                    '               SPRD            WESTERN                 ELEC
                                                                                                                                                               -!
                                                     TORNADOjHOPPERjSPREADER'ELECAFM


GR01 .SPRD.ELEC.06'29                                20 1 4; WESTERN;8FT ;TORONADO;SPREADER;            SPRD                WESTERN             TORONADO
                                                     AFM                                            I

GROi.SPRD.ELEC.0949                                  2012;SALT;DOGG;ELEC SPREADER;ON                    SPRD            SALTDOGG            !ELEC/SHPE0750
                                                     KOBOTA;PA.RK
                             i                                                              .       !
jGR01.SPRD.ELEC.0953                                 2010; WESTERN;^                                    SPRD            WESTERN             jELEC
                                                     |TORNADO;HOPPER;SPREADER'ELEC'PARK
                             :


jGR01.SPRD.ELEC.0954         j                       2009: WESTERN'S' TORNADO HOPPER                    SPRD            WESTERN             EI. EC
                                                     SPREADER ELEC;PARK.


GR01.SPRD.ELEC.1606          j                       2015;8FT TORONADO ELECTRIC SPREADER        jSPRD                   WESTERN             TORONADO
                                                     2. 53'!.)                                  j
                                                                                                                    I




                                                                    Page 38 of 54
                 Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 130 of 156 PageID #: 138
                1-G'fa.li'a'l                                                                                                             Account No. 1-53382
              iH,.
                                                                                                                                           Policy No. 1048061
C..

                                                                      SCHEDULE OF VEHICLES, APPENDIX B




                                Asset           Siii.il Number                     Description                Class        Manufacturer           Model


              GR01 .SPRD.ELEC.l 609         !                        !2012;WESTERN;7' TORNADO HOPPER       SPRD           WESTERN          ELEC
                                                                     SPREADER ELEC;HELI.P

                                                                                                       I
              GR01 .SPRD.TCMT.2064 [                                 GAR BEFCO SPREADER BROADCAST      | SPRD
                                            i
          j
                                                                                                                                                                I
              GR01.SPRD.TKMT.0176                                    GAR WARREN SPREADER                   SPRD

                                                                                                                                                                i

              GR01 .SPRD.TKMT.0609                                   2000 14' MONROE SPREADER          I SPRD




              GR0 1 ..SPRD.TKtvlT.063'.' f                           HENDERSON SPREADER                | SPRD                                               i   1
       i
      •L
       jGR01.SPRD.TKMT.0638                                          GAR WARREN SS SPREADER 1999 10'       SPRD       | WARREN            j E/AC-2420A-9        j
                                                                                                                      j
                                                                                                                                                                I
       jGR0LSPRD.TKMT.0950                                           j20b6 WESTERN LOW PRO TAILGATE        SPRD                           |2000
                                                                     SPREADER;PARK


              GR0LSPRD.TKMT.0957 j                                   GAR WARREN SPREADER                   SPRD

       i
       jGR01.SPRD.TKMT.0960 !                                        GAR. FISHER SPREADER.                 SPRD



      !-
       GR0 1 .SPRD.TKMT. 1 004 .                                     EPOKE SPREADER                        SPRD
      i                                                                                                                                                      i
      jGROLSPRDTKMTTO 13                                             HI- WAY SPREADER;INDY REGIONAL        SPRD




           (m0i.SPRD.TKMT.l015 i                                     GAR WARREN SS SPREADER                SPRD




           GR0 i .SPRD.TKMT . 1016                                   GAR WARREN SS SPREADER.           [SPRD


                                                                                                                                                           ..)
           GR0 1 .S.PRD.TKMT. 1609                                   [2005 HI-WAY SALT AND SAND            SPRD           HI WAY
                                                                     SPREA.DER;HELIPORT


      ;GR0l .SPRD.TLMT.0955                                          EPOKE SPREADER                        SPRD

                                        f

          GR0 1 .SPRD.TLMT. 1 00 1                                   EPOKE PULL TYPE SPREADER              SPRD
                                                                                                                                                            i
                                        I
                                        i
      iGR0i.SPRD.TLMf.2055                                           EPOKE SPREADER PULL TYPE              SPRD




       GROS .Si'YR.TCMT.0 168 f                                  |20b4;SPRAYER;CHEMICAL;500                SPYR
                                                                 I GALLON ;METRO
                                                                 i
       GR01 .SPYR.TCMT.01.96 !                                   | GAR FMC ORCHARD SPRAYER.            SPYR


                                                                 !



                                                                                   Page 39 of 54
         Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 131 of 156 PageID #: 139
    PjYI criafes)                                                                                                                       Account No. 1-53382
                                                                                                                                             Policy No. 1048061
                                                                 SCHEDULE OF VEHICLES, APPENDIX B




                    Asset                       Serial Number                 Description;                   Class       Manufacturer              Model


    iGROI.SPYR.TKMT.OI66                                        2004;SPRAYER;CHEM1CAL;500                 SPYR
                                            s
                                                                GALLON;INDY REGIONAL


     GR01 .SPYR.TKMT.0167                                       GAR FMC BEAN SPRAYER                      SPYR
                                            !                                                                                                                    I
     GR01.SPYR.TKMT.0169                                        GAR CHEMICAL SPREADER AND SPRAYER         SPYR                              Z SPRAY




     GR01.SPYR.TKMT.0701                                        (HOTSY PORTABLE SPRAYER                   SPYR                              HOTSY

                                            [
     GR01.SPYR.TKMT.3007                                        GAR BATTS SPRAYER-300 GALLON              (SPYR


     GR0LSPYR.tLmT.0159 ;                                       LESCO SPRAYER TRAILER MOUNTED             SPYR
                                                                                                                                                                 i
                                                                                                                                                                 i
    lGR0LSPYR.TLMT.0160                                         GAR GENERAC 2400 PSI SPRAYER              SPYR       1
                                                                                                                                                                 j
    GR01.SPYR.TLMT.0953                                         GAR HUSQVARNA 3700 PSI PORTABLE           SPYR                              1337 PW
                                                                SPRAYER                                                                                          !

    GR0.1 .SPYR.TLMT.2099                                       2004;KUKER;TANK AND PUMP;METRO            SPYR



    ~GR01.SWPR.PUSH.2098                                        GAR PARKER SWEEPER                        SWPR
                                                                                                                                        I                        1

                                        !                                                                                                                        !
                                        i

    GR0LSWPR.TI.MT.0103                                         LITTLE BUDDY SWEEPER;GRGE INDY            SWPR
                                                                REGIONAL;MISSING SEE COMMENTS

                                    1
    GR0 1 .SWPR.TLMT.0675                                       GAR SMI SWEEPER ; INDY                . SWPR                                SP111 P2/35305
                                                                REGIONA.L:MISS)NG SEE COMMENTS
                                                                                                                                        t                    i




    GR01SWPR TLMT.3 005 (                                       2004;UrrLE BUDDY S WEEPER;M ETR.O;        SWPR.                                              I
                                                                MISSING SEE COMMENT


    GR0 1 ,S WPR.TLMT.3006 |                                    1 LITTLE BUDDY SWEEPER;MISSING SEE        SWPR
                                                                !(COMMENTS

(GR01.SWPR.UTIL.2096                                            IGAR TENNANT SWEEPER                      SWPR           TENNANT
                                    1
i

    GR0i.SWPR.VACM.O650                                         2009:MADVAC;SWEEPER;DIESEL;AFM            SWPR           MADYAC             LR50

                                                                                                      !
    GR0 1 .SWPR. VACM 0913 j                                    2008;MADVAC;SWEEPER;PARKING;DIESEL        SWPR           MADVAC         jCN200/SER2000- 1
!
                                                                                                                     j                  (61767-0408     i

    GR0 1. S WPR. VACM.09 1 4                                   2009;TENNANT;GREEN                        SWPR       (TENNANT           (GREEN
                                                                M.ACH1NE;SWEEPER;PARKING;D1ESEL                                             MACHINE
                                                                                                                                            63 611 S
(gR0LSWPR.VACM.0955 : '                                         2004;TENNANT;SWEEPER;PARKING;DIESEL       SWPR       (TENNANT               6500
                                                                                                      i                                                      !
                                i




                                                                              Page 40 of 54
        Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 132 of 156 PageID #: 140
            "7                                                                                                                   Account No. 1-53382
[«!»' SI                                                                                                                             Policy No. 1048061
                                                              SCHEDULE OF VEHICLES, APPENDIX B




                 Asset                      Serial Nuinbei                    Description                 Class   Manufacturer           Model


IGRO 1 .SWPR.VACM.6003                                       ]2009;ALLlANZ;NILFISK;SWEEPER;DIESEL;AFiSWPR         NILF1SK        sRS 1300

                                                              M.


| GRO 1 .TANK.AMW0.500                                        SOUTH TANK WASTE OIL                     TANK
    1                                                                                                                                               i

    GRO 1 .TANK. AMW0.500                                     NORTH TANK WASTE OIL                     TANK
    2


    GRO 1 .TA.N K . AI'.Vl 1 .501 1 1                         UNLEADED TANK #3                         TANK
                                                                                                                                                    !


    GR01.TANK.APMF.5002                                       DIESEL TANK #2                           TANK                                         i
                                                                                                                                                    i


j GRO LTANK.A PMFA003 I                                       DIESEL TANK#]                            TANK




    GROI .TANK.BnOS.5GOI                                      TANK                                     TANK




    GR01.TANK.BOST.5001 |                                     TANK                                     TANK                                         I


    GR01.TANK.FRPT.5001                                       FUEL TANK                                TANK

                                        i

iGR01.TANK.FRPT.5002 i                                        WATER TANK                               TANK


                                        ;
jGROLTANK.KERO.5001                                           TANK                                     TANK




    GR01.TANK.PTAC.5001                 j                     TANK                                     TANK

                                        i
                                                                                                                                                    I
                                                                                                                                                    S
iGR01.TANK.SAFA.5001                                          DIESEL TANK                              TANK
                                                                                                                                 I




    GRO 1 .TANK.SITA.500 1                                    TANK                                     TANK
i




                                                                                                                                                    I
    GK0I.TANK.SIIH.5001                                      ' (TANKS                                  TANK
                                                                                                   i

                                                              GAR TROY-BILT TILLER                     Til.R
                                                                                                                                                    i
jGR01.TILR.PUSH.0128



                                                              LAND PRIDE TILLER BOX
                                                                                                   !
                                                                                                       TILR
                                                                                                                                                    I
i GR01 .TILR.TCMT.0 1 87                ;
                                                                                                   !

                                                                                                                                 i
iGR01.TKSY.APMF.5001 ;                                        APM FUEL FARM                        ITKSY
                                                                                                   i

iGR01.TKSY.BHOS.5001                                         I APM BULK HYDRAULIC OIL SYSTEM           TKSY
                                                                                                                                                    j




                                                                               Page 41 of 54
            Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 133 of 156 PageID #: 141
           [Eleiu'i                                                                                                                    Account No. 1-53382
    K
                                                                                                                                           Policy No. 1048061
                                                                  SCHEDULE OF VEHICLES, APPENDIX B




                      Asset                      Serial Number                    IHsit iptiou                 Class    Manufacturer              Model


         GROi.TKSY.BOST.SOOl                 !                   jAPM BULK OIL STORAGE SYSTEM                TKSY

                                             i
                                                                                                         i
    1
    IGR01 .TLMT.CKSL.0160                                        jl 996(01 60)CRACK                          CKSL      CRAFCO
                                                                                                                                       t
                                                                 isEALER;CRAFCO;TRAJLER
                                                                 i MOUNTED;AAM(CKSL-0 1 60) PREP FOR
                                                                 tTUCriTU;   IN('.;AIRCRAP"T TRACTOR         0TUG      TUG             I MA 40
    IGR01.TRAC.OTUG.0001
                                                                                                                                                          I
                                                                 |tUG;HELIPORT                                                         i

    iGR01.TRAC.0TUG.0002                                         iTUG;TUG 1NC.;A1RCRAFT TRACTOR              0TUG      TUG
                                                                 |TUG;HELlPORT
                                                                                                                                       I
    | GR0 1 .TRAC.0TU G.0003 j                                   TUG INC.NORTH WESTERN MOTOR CO              0TUG      TUG

    I                                                            ;AFM


    I G R0 1 .TRAC.BKH0.0690                                      1 998;JOHN DEERE;BACK-HOE;DIESEL;APM       TRAC      JOHN DEERE      1310SE



    I;GR0 1. . TRAC . FARM . 0101                                 1 994;JOHN DEERE;6400 TRACTOR;EAGLE        TRAC      JOHN DEERE      [6400
                                                                 CREEK;DIESEL

    I.
         (iKOl.TRAC. FARM. 01 12 f                                1976;FORD;3600 TRACTOR; APM;DIESE.L;       TRAC      FORD                3600
                                                                                                                                       i
                                                                 SOLDAUCTION20 1 6 1006
                                             i
jGR01.TRAC.FARM.0672 j                                            1998;JOHN DEERE;5510                       TRAC      JOHN DEERE      [551.0
                                                                 TRACTOR;DIESEL;AFM;
                                                                 SOLDAUCT1ON20 161006                                                  I
         GR01 .TRAC.FARM.0681 j                                  2000;J01 IN DEERE;78 1 0                    TRAC      JOHN .DEERE         7810
                                                                 TRACTOR;DIESEL;INDY REGIONAL


         GR01.TRAC.IARM.0ft.82 '                                 2000;.10HN DEERE;7810                       TRAC      JOHN DEERE      17810
                                                                 TRACTOR;DIESEL;APM
                                                                                                                                       I

         GR01. rRAC.FARM.06S3 j                                  2003; JOHN D.EERE;7810                      TRAC      JOHNDEERE       [7810              1
                                                                 TRACTOR; DIESEL; APM
                                         I
                                                                                                                                       I
         GR0 1. .T.RAC.F ARM. 0684                               2006;.IOHN DEERE;7830                       TRAC      JOHN DEERE      .7X30
                                                                 TRACTOR;DIESEL;APM
                                         I

        GR01 .TRAC. FARM.0685 f                                  2006;JOHN DEERE;7830                        TRAC      [JOHN DEERE     [7830
                                                                 TRA CTOR;DIESEL;A PM
|                                                                                                                                                         j


        GR01. TRAC. FARM. 0686                                   2007;JOHN DEERE;7830                        FRAC      JOHN DEERE          7830
                                                                 TRACT0R;D1ESEL;APM
                                         I
iGRO 1 .TRAC.FARM.0687                                           2007;JOHN DEERE;7830                        TRAC      JOHN DEERE          7830

!                                                                T.RA.CTO.R;DIESEL;APM


     GROi.TRAC.FARM.069!                                         1994(0691)JOHN                              TRAC      JOHN DEERE      :6400
                                                                 DEER.E;6400;TRACTOR;AAM;DIESEL(FARM-
                                                                 0691) AUD2016+
iGR01.TRAC.FARM.0692 |                                           2005;JOHN DEERE;6403                        TRAC      JOHN DEERE          6403
                                                                                                                                                          I
                                                                 TRACTOR;DIESEL;APM
                                     I
[gROLTRAC.FARM.0694                                              1995;JOHN DEERE;6400                        TRAC      JOHN DEERE          6400
                                                                 TRACTOR;DIESEL;AFM;lNDY REGIONAL




                                                                                   Page 42 of 54
           Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 134 of 156 PageID #: 142
                I                                                                                                                             Account No, 1-53382
    K1
                                                                                                                                                   Policy No. 1048061
                                                              SCHEDULE OF VEHICLES, APPENDIX B




                    Asset                   Serial Number                     Description                        t lass        Manufacturer                Model


        GR01.TRAC.FARM.0699 i                                H994(0699)JOHN                                   TRAC            JOHN DEERE.     ;6400
                                                             DEERE;6400;TRACTOR;DIESEL;AAM(FARM-
                                                             0699) AUD2016+                                                                   >




    ;GR01.TRAC.FARM,n05                                      1993;JOHN DKKRK;5400                             TRAC            JOHN DEERE      15400
    I                                                        TRACT0R;D1ESEL;AFM                                                                                            |

        GR01.TRAC.FARM.il 06                                 2001. ;JOHN DEERE;74 1 0                     [TRAC               J OHN DEERE          741 0
                                        i                    TRACTORjDlESEL;WETLANDS                      !


        GR01.TRAC.FARM.1 107                                 2007;JOHN DEERE;5425                             TRAC            JOHN DEERE           RE 197649A
                                                             TRACT0R;D1ESEL;WETLANDS
                                                                                                                                              j.
    •GR01 .TRAC.FARM. 1112 j                                 1994;JOHN DEERE;5400                             TRAC            JOHN DEERE           5400
                                                             TRACTOR;.DIESEL;APM

                                                                                                                                                                   .1
    iGR01.TRAC.FARM.5001 j                                   2003;JOHN DEERE;6420 TRACTOR;GORDON              TRAC            JOHN DEERE          6420
                                                             GRAHAM;DIESEL;HENDRICKS CO


        GROLTRNR. 0000.0.1 02                                199.1. ;DITCH WITCH TRENCHER;TECH SHOP           TRNR                                                         I
                                    t
                                                                                                                                                                           I
jGROl .TRUK.BROM.0621 } 1 HTXEAHR19J1 1725 1 2009;1NTERNATIONAL:SWEEPSTER;BROOM                               BROM            INTERNATIONA        YES                      |
j                                   |                        TRUCK;AAM;D1ESEL
                                                                                                                                                                           i
! GR0 1 .TRUK.BROM.0623 1 0TB FAN 1 66S086700                2006:OSHKOSH;M-B;BROOM                           BROM            OS.HKOSH            NO
                                    i                        TRUCK;APM;D1ESEL
i                                                                                                                                                                          I
    GR0 1 .TRU.K.BROM..0632 1 0TBFAN1 77S0927.1.7            2007;OSHKOSH;M-B;BROOM                           BROM            OSHKOSH             YES
                                                             TRUCK;AAM;D1ESEL


jGR01.TRUK.BROM.0639 C13517-01                               20 1 0; WAUSAU;BROOM                             BROM            WAUSAU-          NO
                                                            |TRUCK;D1ESEL;APM;1NDY REGIONAL;MT                                EVEREST                                  i
                                j.                          [comfort
    GR0 1 .TRUK..PANT.0 1 62                                !2006;CHEVROLEf;TlLTM ASTER; JCL:PA1NT; iPANT                     CHEVROLET        5500 W55042-Hd
                                j                           |afm                                    i

    GR0 1 .T.RUK.SCRB.0956                                   TFNNANT SCUi UillER 2004;DH-:SM.                 SCRB            TEN N ANT        5700                    j


!:GR0 1.TRUK.SWEP.0669
                                                             2003(0669)FRE1GHTLINER;FL70;ELGIN;SWEE SWPR                      ELGIN           ICROSSWIND
                                                             PER;DIESEL;AAM(SWEP-0669) AUD201 6+                                              i J0596D

iGR01.TRUK.SWEP.0675                                        2013(0675)INTERNATIONAL;4300;TYMCO;SW SWPR                        TYMCO           TYMCO 600
                                                                                                                                                                       ;
                                                             EEPER;AAM;DlES.EL(SWEP-0675) AUD201 6+
                                I
TIROS T:U;K.TANK.06!8 I                                      1994;VOLVO;BATTS;TANKER;4000                 TANK                GMC             ACL
                                                            GA LLON;75 FTjDIESEL; AFM


[GR01.TRUK.TANK.0622 ;                                      IT 992; VOLVO;BAfTS;TANKER;4000 "             TANK            Tgmc                ACM
                                                            |GALLON;50 FT;DIESEL;AFM

IGRO 1 .TKi;K.TANK.0625                                     :26o9;INTERNATi6nAL;WAUSAU; TANKER; 12 TANK'                      INTERNATIONA 7400 S3A 4X2
                                                                                                                                                                   i
                                                            00 GALLON; DIESEL;AFM                     '
                                                                                                                          I
GROi .TRUK.TANK.0693                                        2010;WESTERN                                  TANK                WESTERN STAR 4900
                                                            STAR;WAUSAU;TANKER;4000 GAL;75
                                                            FT;DIESEL;AFM




                                                                              Page 43 of 54
          Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 135 of 156 PageID #: 143
PJ^-Gfo^l                                                                                                                                 Account No. 1-53382
                                                                                                                                                  Policy No. 1048061
                                                          SCHEDULE OF VEHICLES, APPENDIX B




                Asset                  Serial Number                       Description                        Class        Manufacturer                  Model


        GROl-OATV-KUBO-0%1                               !2008;KUBOTA;RTV;J t00;AFD:FIRE                  OATV            KUBOTA                  RTV1100
                                                         CT.98 1 ;D1ESEL
                                !
    ! GRO 1 -FI.OR- SORB 0001                            TENNANT MODEL 5680 FLOOR SCRUBBER                SCRB            TENNANT                 5680

    !
        GRO l-FLOR-SCRB-0002                             TENNANT MODEL 5700 FLOOR SCRUBBER                I SCRB          TENNANT
                                                                                                                                                                         I


        GR01-SPRD-ELEC-0778                              2013 ELECTRIC SALT DOGG SPREADER FOR iSPRD                       SALT DOGG               ;SHPE-0750
                                                         KUBOTA ATV                                                                                                      1

        11M722-AD4177           :I1M722-AD4177           20 1 5(S002)MOWER;DECK;VENTRAC;HM722;            MOWR            VENTRAC                 NO
                                                         SPARE DECK;72-1N;AAM(DECK-S002)
i                               !
        I1N1722-AD4I79              HM722-AD4 179        2015(S003)MOWER;DECK;VENTRAC;HM722;              MOWR            VENTRAC             SNC)
                                                         SPARE DECK;72-1N;AAM(DECK-S003)


|HM722-CD5 177                                           201 5(()6331MOWliR;DECK.;VHNTRA(';SLOP)-.:       MOWR            ! VENTRAC           5HM722
                                                         HM722;ORIGINALDECK;72-IN;AAM(DECK-                                                   I
                                                         0633)
IHM722-CD5375                                            2015(S00l)IvroWER;DECK;VENTRAC;HM722; MOWR                       VENTRAC             (HM722
                                                         SPARE DECK;72-IN ;AAM(DECK-S00 1 )    |                                              !
i                                                                                                                                             1
IHM722-CD5380                                            20!5(S002).V10WER;DECK.:VLNTRAC;HM722;           MOWR            VENTRAC             [HM722
                                                         SPARE DECK;72-IN;AAM(DECK-S002)              |
                                                                                                                                              I
; HM722-CD57 18                                          2005(S003)MQWER;DECK;VENTRAC;HM722;              MOWR            VENTRAC             IHM722
                                                         SPARE DECK72 IN                              j
                                                                                                                                                                     !
IHM722-CD5719                       HM722-CD5719         20 1 5(S008)MOWER;DECK;VBNTRAC;HM722; | MOWR                     VENTRAC             |NO
                                                         SPARE DECK;72-IN;AAM(DECK-S008)              |                                                              i

JHQ680-AC1579                   HQ680-A.C1579            201 5(S001)MOWER.;DECK;VENTRAC;HM722; IMOWR                      VENTRAC                 NO                 !
                                                         SPARE DECK;72-IN;AAM(DECIC-S001)             |                                                              !

                                                                                                                                          j
IAE7000                                                  IAE 7000 TURF ADAPTER,: KIT ;1TU RF RAIL     iLlFT                               (TURG RAIL
                                                         FOR VEHICLE LIFTS(OOOl)


1ND.002.FACI.MISC.000                                   3001 MISCELLANOUS FOR BUILDING 2                  MtSC
12


TND.002.GARA.M1SC.00                                    MISCELLANEOUS                                     MISC
00


ilND.600.SNOW                                           WALK BEHIND SNOW BROOM                            BRO.Vi
BROM.OOO!
                                                                                                                                                                 [
                                                                                                                      |                                          I
IM20-2908                                               (6021TENNANT MODEL RIDING FLOOR                   WASH        I TENNANT               M20
                                                        I SCRUBBER M20                                                                    i
                                                        I
MB 04827                        !MB-04827               M-B 84 IN SKID STEER MOUNTED BROOM            jSWPR               M-B                 NO
                                                        |(758)                                                        !                                          i



OFFS.TANK.COSV.OOOO                                 "   jFUEL ISLAND DIESEL TANK E&W                  TANK
                                                                                                                                                                 ;




                                                                           Page 44 of 54
         Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 136 of 156 PageID #: 144
    p^eioiui                                                                                                      Account No. 1-53382
                                                                                                                          Policy No. 1048061
                                                        SCHEDULE OF VEHICLES, APPENDIX B




                Asset                 Serial Number                     Description        Class   Manufacturer               Model


     PB 413 T                                          ECHO LEAF BLOWER;44CC ENGINE     SMTL                          ECHO BLOWER



     REL5 .TANK.DESL. 500 1                            DIESEL TANK                     TANK
                                                                                                                                                s

     REL5 .TANK. GASO. 5001
                                                                                                                                                !
                                                       GASOLINE TANK                   TANK


                                                                                                                      I
    iREL6.DMST.FUEL.500I                               DEAD MAN SWITCHES               Idmst
                                                                                                                                                i
     REL6.DRMS. WST0.5001                              DRUMS                           DRMS                           i


    .REL6.FLTR.AVGS.500! j                             AVGAS FILTER VESSEL             FLTR



    t-
    jREL6.FLTR.DESL.5001                               DIESEL FILTER                   FLTR
                                                                                                                                                !

    SREL6.FLTRL5ASO.5001 J                             GASOLINE FILTER                 FLTR.

                                  i                                                                                                             I
    iREL6.FLTR.JETA.5001                               JET A FILTER VESSEL             FLTR
                                  i

    :Rl:.i.6.GAGE.AVGS.500i                           AVGAS DIFFERENTIAL PRESSURE GA   GAGE



    REL6.GAGE.JETA.500 1                              JET A DIFFERENTIAL PRESSURE GA   GAGE



    IREL6.GDRL.FUEL.5001                              GROUND REEL                      GDRL                                                 !
                                  !
                                  i                                                                                                         i
    RELO.HOSE AVGR5001 f                              AVGAS HOSE                       HOSE                                                 i

    REL6.HOSE.DESL.5001                               DIESEL HOSE                      HOSE




    jREL6.HOSE.GASO.5001                              j GASOLINE HOSE                  HOSE
                                                                                                                  j


    REL6.HOSE.JETA.5001                               i,JET A   HOSE                   HOSE


                                                                                                                                        j
IREL6.METR.AVGS.5001                                  AVGAS METER                      METR




    REL6.METR.JETA.5001       I                       JET A METER                      METR


!                                                                                                                                       j
!REL6MOTR.AVGS.500I ]                                 I AVGAS MOTOR                    IMOTR




                                                                       Page 45 of 54
      Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 137 of 156 PageID #: 145
                                                                                                                           Account No. 1-53382
FM5M
                                                                                                                                Policy No. 1048061
                                                       SCHEDULE OF VEHICLES, APPENDIX B




            Asset                  Serial Number                       Description             Class        Manufacturer            Model


    REL6.MOTR.JETA.500 1                           (JET A MOTOR                             MOTR

                                                                                                                           I
f
                               j
                                                                                                                                               s
    REL6.NOZZ.AVGS.5001                                AVGAS NOZZLE                         NOZZ
                                                                                                                           I
                                                                                                                                               i
    REL6.NOZZ.DESL.500 1                               DIESEL NOZZLE                        NOZZ




    RE1.6.N0ZZ.GAS0. 5001 f                            GASOLINE NOZZLE                      NOZZ
                                                                                                                                               t


!
    REL6.NOZZ.JETA.5001                                JET A NOZZLE                         NOZZ                           !
                                                                                                                                               I
!
(REL6.PIPG.AVGS.5001                                   AVGAS PIPING                         PIPG                                               i
f
                                                                                                                                               !
    REL6.PIPCi.JETA.5001                               JET A PIPING                         PIPG                           i

                                                                                                                           L1
    REL6.TANK.AVGS.5001                                AVGAS TANK                           TANK




    REL6.TANK.DESL.5001                                DIESEL TANK                          TANK
                               I
                                                                                        f
    REL6.TANK.GAS0.5001 j                              GASOLINE TANK                        TANK


                                                                                                                                               j

    UEL6.TANK..1ETA.5001                               JET A TANK                       tank


                               I                                                       j.              j.

IREL6.TANK.WSTF.500I                                   WASTE FUEL TANK                      TANK

                                                                                                                                               !
                                                                                                                                               !
jREL7.DRMS.WSTO.5001                                   DRUMS                                DR.MS

                                                                                                                                               i
jREL7.FLTR.AVGS.5001                                   FILTER                               FLTR                                               I
                                                                                                                                               j
jREL7.HOSE.AVGS.5001 j                                 HOSE                                 HOSE

                                                   i
                                                                                        I                                                      I
jREL7.NOZZ.AVGS.5001                                   NOZZLE.                         "Inozz
                                                                                         i
                           ;

                                                   (TANK                                (TANK
                                                                                                       !
    REL7.TANK.AVGS.500 1
                                                                                                                                               ;


                                                                                                       !
    REL8.DMST.FUEL.5001                            (DEAD MAN SWITCHES                   I DM ST        I
                                                                                        !                                                      i

                                                                                                                                               j



jREL8.DRMS.WST0.5001i                              (DRUMS                               (DRMS
                           j




                                                                       Page 46 of 54
           Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 138 of 156 PageID #: 146
                                                                                                                                Account No. 1-53382
FiL'* ill                                                                                                                           Policy No. 1048061
-
                                                             SCHEDULE OF VEHICLES, APPENDIX B




                   Asset                    Serial Number                    Description                Class:   Manufacturer           Model


        REL8.FLCT.0000.500!                                 jAUTO FUEL KEY SYSTEM                    FLCT


                                                                                                                                                   i
    jREL8.FLTR.AVGS.5001.                                   AVGAS FILTER VESSEL                      FLTR

                                                                                                                                                   i
    j REL8.FLTR.DESL.500 1                                  DIESEL FILTER                            FLTR


                                                                                                                                I
    |REL8.FLTR.GAS0.5001                                    GASOLINE FILTER                          FLTR

                                                                                                                                j                  i

        R FL8.FI .TR..IHTA .500 1                           JET A FILTER VESSEL                      FLTR
                                                                                                                                                   1
    !
        REL8.GDRI.. FUEL. 500!                              GROUND REEL                              GDRL
                                        t
                                                                                                                                t
jREL8.HOSE.AVGS.5001 j                                      AVGAS HOSE                               HOSE                       j
                                                                                                                                                   i
                                                                                                                                !
iREL8.HOSE.DESL.5001                    j                   DIESEL HOSE                              HOSE


                                                                                                                                j
j REL8.HOSE.GASO.500 1                                      GASOLINE HOSE                            HOSE


                                                                                                                                                   j
jREL8.HOSE.JETA. 5001                                       JET A HOSE                           [HOSE
                                                                                                                                                   j
i                                                                                                I                                                 1

        REL8.METR.AVGS.5001 j                               AVGAS METER                              ME 1 R
                                                                                                 i


|REL8.METR.JErA.5001                                        JET A METER                              METR




IR.EL8.M.ONT.FUEL.5001 j                                    'FUEL MONITOR                            MONT
                                                                                                                                j
                                    i
j REL8 . M OTR.AVG S.500 1 |                                AVGAS MOTOR                              MOTR




        RKL8. MOTR. J ETA. 5001
                                    i
                                                            JET A MOTOR                              MOTR
                                                                                                                                                   I
;RBL8 NOZZAVGS.5001 j                                       AVGAS NOZZLE                             NOZZ




jREL8.NOZZ.DESL.500J                                        DIESEL NOZZLE
                                                                                             I
                                                                                                     NOZZ                       !
        REL8.NOZZ.GASO.5001                                 (GASOLINE NOZZLE                 (NOZZ

                                                                                                                                !

j REL8 .NOZZJETA .500!                                      I JET A NOZZLE                   i NOZZ

                                                                                             i

                                                                             Page 47 of 54
           Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 139 of 156 PageID #: 147
                                                                                                                                  Account No. 1-53382
FM^ a I
                                                                                                                                       Policy No. 1048061
                                                              SCHEDULE OF VEHICLES, APPENDIX B




                 Asset                    Serial Number                      Description                   Class   Manufacturer            Model


        "REL8.P.IPG.A VGS.500 1                           1AVGAS PIPING                                 PIPG
                                                                                                                                                      !

    jREL8.PIPG.JETA.5001                                      JET A PIPING                              PIPG



    s
        REL8.TANK.AVGS.5001                                   AVGAS TANK.                               TANK




        REL8.TANK.DESL.5001                                   DIESEL TANK                               TANK




        REL8.TANK.GAS0.5001                                   GASOLINE TANK                             TANK




        REL8.TANKJETA.500t                                    JET A TANK                                TANK.




        R.EL8.TANK.WSTF.5001                                  WAS I L FUEL TANK                         TANK




    (REL9.DISP.JETA.5001                                      SOUTH FUEL CABINET                        DISP


                                      1
        REL9.DISP.JETA.5002                                   WEST FUEL CABINET                         DISP
                                      I

    jREL9.FLTR.JETA.5001                                      INBOUND FILTER VESSEL                     FLTR




        RHL9.FLTR.JKTA.5002       )                           OUTBOUND FILTER VESSEL                    FLTR




    jREL9.METR.JETA.5001          j                           SOUTH. METER                          IMETR                         j


        relpImont.fuelIsooi V                                 MONITOR                                   MONT


                                                          j
jREL9.MOTR.JETA.500 1                                         MOTOR                                     MOTR




jREL9.PIPG.JETA. 5001                                         PIPING                                    PIPG
                                                                                                    !

    REL9 .TANK. JETA .5001                                    UNDERGROUND FUEL TANK                     TANK
                                                                                                                                                      1
                                                                                                                                   I

                                  1
jREL9.TANK.WSTF.5001                                          WASTE FUEL TANK                           TANK


                                                                                                                                  !
    SUM32J"K V                                                (201 7)( 1005) KOHLER POWER SYSTEMS       EGEN       KOHLER         140REOZK-CP1
                                                              GENERATOR 208-600V(l 005)


    Z002.FUEL.0000.0001                                       ZONE 2 FUEL ISLANDS                       FUEL



i


                                                                             Page 48 of 54
         Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 140 of 156 PageID #: 148
 P^j-lrtaira!                                                                                                                    Account No. 1-53382
                                                                                                                                         Policy No. 1048061
                                                              SCHEDU LE OF VEHICLES, APPENDIX B




                Asset                        Serial Number                        Description            Class    Manufacturer                 Model


     Z004.FUEL.0000.0001                                      ZONE 4 FUEL ISLANDS                     FUEL




     GR01.BLWR.SNOW.061                                       1993;ROLBA;SNOW                         BLWR       S AND S
                                                                                                                                                             i
     9                                                        BLOWER;TRUCK;APM;DlESEL .
                                                                                                                                                             i
     (iR0l.BLWR.SNOW.007 !                                    1 992;ROLBA;SNOW                        BLWR       SANDS
     8                                                        BLOWER;TRUCK;APM;D.lESEL


     GR01.BLWR.SNOW.300 |                                     200 1 ;OL ATHE;SNOW BLOWER;TORO         BLWR
     4                                                        MOUNTED;METRO


 :GR0 ! .BROM.TCMT. ! 609 :              '                   2004;SWEEPSTER;BROOM;8 FT;TRUCK          BROM       SWEEPSTER
                                                                                                                                                             i
                                                             MOUNTEDjHELIPORT
 I
 |GR01.BROM.TCMT.1610j                                       2004;M-B;BROOM;14 FT;TRUCK               BROM.      M-B
                                                              MOUNTED;METROPOLITAN
 I                                   !                                                                                               I
     GR0 1 .BROM.TCMT. 1612                                  2004;M-B;BROOM;14 FT;TRUC.K              BROM       M-B
                                                             MOUNTED;EAGLE CREEK


     GR01.BLWR.SNOW.068 !                                    2004;OSHKOSH;SNOW                        BLWR       OSHKOSH                 OSHKOSH
     2                                                       BLOWER;TRUCK;APM;DlESEL
                                 !
                                                                                                                                                             I
 |GR01 .BLWR.SNOW.01 1                                       2004;TROY BlLT;SNOW                      BLWR       TROY B.1.LT             31 AS6BN271 1
 12                                                          BLOWER;PUSH;METRO
                                 i

     G.R0 1 .BLWR.SNOW.207                                   GAR RYAN PUSH SNOW BLOWER;EAGLE          BLWR       RYAN
                                 I                                                                                                                           i
     1                                                       CREEK


 GR01. BLWR.SNOW.207                                         GAR RYAN PUSH SNOW BLOWERjEAGLE          BLWR
 2                               !                           CREEK


 GR0 1 .TRUK.BROM.0623 )                                     2006;OSHKOSH;M-B;BROOM.                  BROM       [OSHKOSH                HB27 i 8
                                                             TRUCK;APM;D1ESEL


 GR01.TRUK.BROM.0632                                         2007;OSHKOSH;M-B;BROOM                   BROM       OSHKOSH.            HB2718              i
                                                             TRUCK;AI'M;DIESEL


 GR0i.TRi:K.Bl«)M.O621                                       2009;INTER.NATIONAL:SWEEPSTER;BROO.M     BROM       INTERNATIONA 560014X4                   !
                                                             TRUCK; APM ; D.IES.E

b
iGR0I.BLWR.SNOW.067                                          )2009;KODIAK;SNOW                        BLWR       KODIAK              CR 7001)
!9                                                           | BLOWER;TR.UCK;DIESEL;APM                                          I

[GR0 LBLWRENOW.069 [                                         2009;i<()!)lAK;SNO\V           '         BLWR       KODIAK              CR700D
17                                                           i BLOWER;TRUCK jD.IBSEL; 1NDV REGIONAL
                             i                                                                                                                           i
iGR0I.TRUK.BROM.0639                                         20 1 0; WAUSAU;BROOM TRUCK;D1ESEL; APM   BROM       WAUSAU          [SD3 1 3!



GR0 ! .Ml i!      SNOW. 065 f                                2013;M-B;MULTI-                          MTSR       M-B             [MB5
il                                                           TASKING;BROOM/PLOW;DlESEL;APM


;GR01 .MULT.SNOW.065                                         20 1 3;M-B;MULT.I-                       MTSR       M-B                 MP.5
i2                                                           TASKJNG;BROOM/PLOW;DIESEL;AFM




                                                                              Page 49 of 54
            Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 141 of 156 PageID #: 149
                                                                                                                                               Account No. 1-53382
|^j Clpfcat
                                                                                                                                                   Policy No. 1048061
                                                                    SCHEDULE OF VEHICLES, APPENDIX B




                Asset                              Serial Number                    l)i>>iiiplion                   Class       Manufacturer              Model


        GR01.MULT.SNOW.065                                         201 3;M-B;MULT1-                              MTSR           M-B                MB5
        3                                                          TASKING;BROOM/PLOW;DIESEL:AFM
                                                                                                                            j
                                                                                                                                                                    i
 (GR01 .MULT. SNOW.065                                             2013;M-B;MULTI-                               MTSR       [M-B                   MBS
        4                                                          TASKJNG;BROOM/PLOW;DIESEL;APM


        grbTmu llsnow Bos 1                                        2013;M-B;MULT1-                               MTSR           M-B                iMB5
!5                                             t                   TASKING ;BROOM/PLOW ;DIESEL;AFM.

                                                                                                                                                                    i
 • G RP 1 . M I i 71 . S N ( )W .065                               2013;M-B;MULTI-                               MTSR       M-B                    MB.5
16                                                                 TASKlNG;BROOM/PLOW ;;D1ESELAFM


I (}R0 1 MULT! SNOw!065 1 "                                        2013;M-B;MULTI-                               MTSR           M-B                MB5
                                                                   TASKING;BROOM/PLOW;DIESEL;AFM.
i7                                                                                                           (



iGR01.MULLSNOW.065 !                                               2013;.Vi-B:MU!.TJ~                            MTSR :         M-B                MB 5

I8                                         I                       TASKING;BROOM/PLOW ;DIESEL;AFM


    ( !R(! 1 .Ml 4 ,T.SN( )V/.06S [                                2013;M-B;MULT1-                               MTSR           M-B                [MB5
19                                                                 TASKING;BR00M/PL0W;D1ESEL;APM
i                                                                                                                           j
    (iR01.BLAD.SNOW.5001                                           GAR WOODS SNOW GRADER BLADE REAR              BLAD           WOODS          ii9674
                                                                   10 FT RB1010


    CiRO 1 .111 AVR .SNOW.O ! 0 [                                  GAR ARIENS SNOW BLOWER PUSH                   BLWR           ARIENS
19
1
iGRO 1 .BLWR.SNOW.Ol !                                             GAR JOHN DEERE BLOWER PUSH                    BLWR           JOHN DEERE         JOHN DEERE

    «                                      i

    GROI. BLWR.SNOW.Ol l]                                          2004;TROY BILT;SNOW BLOWER;PUSH;MT            BLWR           TROY BILT      [31AS6BN2711
I1                                                                 COMFORT              .
                                           I                                                                                                   !
    GRO 1 .BLWR.SNOW.070                                           GAR CUB CADET SNOW BLOWER                     BLWR           CUB CADET      [CC52I

i°
iGR0LBLWR.SN6w.096                                                 GAR TOR.O;PUSH SNOW BLOWER;PA.RKING           BLWR           TORO           [38630/ POWER
    6                                                                                                                                          [MAX 828LXE

[GRO LBLWR SNOW 208                                                GAR SNOW BLOWER PUSH                          BLWR
                                                                                                                                                                    !
 4
                                                                                                                                                                    i
    GRO 1 . BLWR SNOW 208 ]                                        GAR RYAOL SNOW BLOWER PUSH                    BLWR
    8


[GR01.BLWR.SNOW.209 :                                              GAR CUB CADET SNOW BLOWER                     BLWR           CUB
h

GR01 .BLWR.SNOW.500                                                [GAR BLOWER PULL TYPE TRACTOR                 BLWR                          iSA-92
    1                                                              (MOUNTED 92 JN;HENDRIX

:GR01.BROM.TCMT.0197 [                                             SWEEPSTER BROOM FOR MOWER 131             BRO.VI         [SWEEPSTER         [M2405A
                                                                                                         i                                     I

[ G R 0 1 . B ROM .TCMT. 0621!         :
                                                                   :GAR 2009;SWEEPSTER;20 FT;BROOM FOR       BROM.          i SWEEPSTER            S3120CCB1.ND05
                                                                   1NTL TRUCK 621




                                                                                    Page 50 of 54
       Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 142 of 156 PageID #: 150
                                                                                                                             Account No. 1-53382
 Fi^Ml                                                                                                                                   Policy No. 1048061
                                                       SCHEDULE OF VEH ICLES, APPENDIX B




             Asset                    Serial Number                        Description           Class        Manufacturer                     Model


     GR0 1 .BROM.TCMT.068 1                           jGAR 2000 SWEEPSTER 12 FT BROOM FOR     BROM           SWEEPSTER               SD32P12
                                                                                                                                                                   ;
                                                      TRACTOR 681
                                                                                                                                     I
                                  i


 jGROl .BROM.TCMT.0682                                GAR 2001 SWEEPSTER 12 FT BROOM          BROM           SWEEPSTER               .1)3202
                                                      TRACTOR 0682


 S'GRO TBROMTCML0684                                  GAR 2006 SWEEPSTER 16 FT BROOM TRAC     BROM           SWEEPSTER               ;TR12I60N\T\'D
                                                      MOUNTED 0684


     GR01 .BROM.TCMT.0686                             GAR;2006;SWEEPSTER; 1 6 FT BROOM TRAC   BROM           SWEEPSTER               |TR1216CNN1ND
                                                      MOUNTED 0686
                                                                                                                                     i
     GR0 1 .lsROM.TCMT.0952                           GAR 2006 BCS PROFESSIONAL BROOM         BROM                                       732

                              i
                                                                                                                                 I
 jGROl.BROM.TCMT.l 106                                GAR 2001 SWEEPSTER 12 FT BROOM          BROM           (SWEEPSTER                  D32C12
                                                      (TRACTOR 1 106


     GR01.BROM.TCMT.16ll                              |2004;M-B;BROOM;14 FT;TRUCK             BROM           M-ll
                                                      !MOUNTED;MOUNT COMFORT                                                                                   1
                              i
 GRO 1 .BROM .TCMT.500 1                              GAR 2002 SWEEPSTER 12 FT BROOM          BROM           SWEEPSTER                   D32M12STND
                                                      TRACTOR;HENDRICKS


 GR01 .BLWR.SNOW.066                                  20 1 4:.M-B ;M.B4;HIGH. SPEED SNOW      BLWR           M-B                         MB4
 1                                                    BLOWER;TRUCK;DlESEL;AFM


JGROl. BLWR.SNOW.066                                  20 14;M-B ;MB4;HIGH SPEED SNOW          BLWR.          M-B                         MB4
12                                                    BLOWER;TRUCK;DlESEL;AFM
                                                                                                                                                               s
                                                                                                                                                       j
 08-0265                                              20 1 7(06S0)M-B;MULT1-                  MTSR           M-B                 |MB5
                                                      TASKING;BROOM/PLOW/SPREADER;DIESEL;
                                                      AAM(SNOW-0650)
                                                                                                                                                       1
 08-0266                                              2017(0660)M-B;Ml!I.Tr-                  MTSR           M-B                 (MB5
                                                      TASKlNG;BROOM/PLOW/SPREADER;DlESEL;                                        I
                                                      AAM(SNOW-0660)
 1 K.147B 10121                                       TROY Bll T:\V.A1.K BEHIN D;SNOW         SNOW                           (3 1 AH5SQ571 126 i
                                                      BLOWER(09 18)    .                                                             9588                  !

 GR01.PLOW.SNOW.300                                   :2005;FL1NK;PLOW;SNOW;METRO             PLOW
 0                                                                                                                                                         i
 GKOi.P! OW.SN0W.300                                  2005;FISHER;PLOW;SNOW;METRO             PLOW           FISHER

                                                                                                                                                           i

jGR01.PLOW.SNOW.206                                   GAR ROOT SNOW PLOW;EAGLE CREEK          PLOW       I
(7
                                                                                                                                                       i
                                                                                                                             J
 GK0! .Pi.OW.SNOW.206                                 GAR FISHER PLOW EAGLE CREEK             PLOW       [FISHER
is

.GR01.PLOW.SNOW.064                                   2013 ; WESTERN;9FT; PRO;PLUS W/QUAD     PLOW       i
i6                        j

                                                                                                         i                                             !
GROS.PI.OW                                            20 FT RAMP PLOW                         PLOW
[SNOW. 5441
                                                                                                                                                       i




                                                                       Page 5 .1 of 54
         Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 143 of 156 PageID #: 151
                                                                                                                      Account No. 1-53382
FM^'                                                                                                                      Policy No. 1048061
                                                    SCHEDULE OF VEHICLES, APPENDIX B




               Asset                Serial Number                 Description          Class          Manufactui ei           Model


    GR01.PLOW.AUCT.0951                             iGAR SNO-WAY PLOW               PLOW              SNO-WAY             28 SERIES



                                i
    URu 1 .PLOW. A LOT 0953 i                       BOSS 8' SNOW PLOW STRAIGHT      PLOW

                                                                                                                      !
    iGROLPLOW.SNOW.Oi2                              GAR ROOT SNOW PLOW              PLOW
    !3


    iGROl.PLOW.SNOW.012 I                           GAR ROOT SNOW PLOW              PLOW
    14

jGROl.PLOW.SNOW.013 [                               GAR RAMP PLOW 20FT              PLOW
:3


iGR6l.PLOWiSNOW.0i3 j                               GAR RAMP PLOW 20FT              PLOW
                                                                                                        $
14

    GRO! J'l OW.SNOW.O! 3 "j '                      GAR ROOT SNOW PLOW;MT COMFORT   PLOW
                                                                                                                                          |
(5


) GRO 6 1pLOW.SNOW.6 1 4 1"                         GAR ROOT SNOW PLOW              PLOW
12
                                                                                                                                          i



                                                                                                                                          !
'GRO i .1'! .OW.SNOW.O 1 4                          GAR ROOT SNOW PLOW              PLOW

i4

    ( i RO i . PLOW. SNOW.O i 4 i                   GAR ROOT SNOW PLOW              PLOW
                                                                                                                                        ' I
    6
                                !
jGROl.PLOW.SNOW.015 |                               GAR ROOT SNOW PLOW              PLOW
                                                                                                                                          !
i5                                                                                                                                        I
i                                                                                                                                         !
                                                    1999 MONROE 14' SNOW PLOW       PLOW                                  00012638       i
j GRO 1 ,PLO W.SNOW.0 1 6 j
                                                                                                                                          I
i5
                                I
    GROLPLOW.,SNOW.O] 6                             1999 MONROE 14' SNOW PLOW       PLOW                                  00012648
    6
                                                                                                                                          I
iGROl.PLOW.SNOW.oi7r                                GAR ROOT SNOW PLOW              PLOW                                                  j
    8                                                                                                                 I
                                                                                                                                          I
IGROLPLOW.SNOW.019                                  MB PLOW FOR TORO                PLOW                              I
                                                                                                                                          !
    8


    GRO! .PLOW. SNOW.060                            2005 MONROE SNOW PLOW           PLOW              MONROE          (MP48R14-ISCT

17                                                                                                                    i

    GRO! .PI < )W. SNOW. 14)0                       1999 10' MONROE SNOW PLOW       PLOW              MONROE          (MP36R10-CT
    8


j GRO 1.PLOW.SNOW.060                               2000 14' MONROE SNOW PLOW       PLOW

    9

jGROLPLOW.SNOW.OO i                                 1999 14' SNOW PLOW              PLOW       "" j                   (00012648
|0




                                                                  Page 52 of 54
            Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 144 of 156 PageID #: 152
               al                                                                                                                     Account No. 1-53382
                                                                                                                                          Policy No. 1048061
                                                         SCHEDULE OF VEHICLES, APPENDIX B




                    Asset            Serial Number                     Disci lplion                    Class           Manufacturer           Model


        GR01.PLOW.SNOW.061                           12000 14' MONROE SNOW PLOW                      PLOW
        3
                                                                                                                                                            I
        iGROLPLOW.SNOW.061                               GAR ROOT SNOW PLOW                          PLOW
    k                                                                                                              i                                         i
                                                                                                                   i
        GR01 .PLOW.SNOW.061                              201 l;WESTERN;PRO;PLUS ULTRA FINISH         PLOW          (WESTERN               PRO PLUS
        7                                                9.FT


    AiROl.PLOW.SNOW.066                                  GAR ROOT SNOW PLOW NO SERIAL                PLOW
    |5

    iGROl.PLOW.SNOW.068                                  GAR 2000 ROOT 20' SNOW PLOW FOR             PLOW              ROOT
        1                                                TRACTOR 681


    jGROLPLOW.SNOW.068                                   2003 14' ROOT SNOW PLOW                     PLOW                                 RT82FF.14
    |3
                                                     I
    I GR0 1     OW.SNOV.068                              2010 WESTERN ULTRAMOUNT I'RO PLUS 9'        PLOW              WESTERN                               !
    18
                                                                                                                                                             i
    jGROLPLOW.SNOW.075 |                                 2008 GAR WESTERN PRO PLUS SNOW PLOW (PLOW
    |3                                                                                                                                                       i
    I
    ! GRO LPLOW.SNOW.095                                 201 l;WESTERN;PRO;PLUS;ULTRA;FINlSHW/       PLOW              WESTERN            PRO PLUS
        I                                                QUAD 8 FT


        GR01. PLOW.SNOW.095                              2011 ; WESTERNS' PRO PLUS SNOW PLOW         PLOW              WESTERN
        3                                                PARK                                                                                            j

        GR01 .PLOW.SNOW.095 i                            2008 8.5 WESTERN V PLOW MVP PLUS            PLOW
                                                                                                                                                            I
        4


        GROL PLOW.SNOW.095                           (GAR SNO-WA.Y PLOW                              PLOW
        9


        GR01.PLOW.SNOW.096                               GAR. FISHER PLOW                            PLOW
        1
                                                                                                                                      I
        GRO 1 .PLOW. SNOW. 160                       GAR 8"2' V PLOW                                 PLOW
                                                                                                                                                         !
|6
!
;GR01 .PLOW.SNOW. 1 60                               GAR ROOT SNOW PLOW;MT COMFORT                   PLOW
                                                                                                                                      I
<7
                                                                                                               I
    GR01.PLOW.SNOW.160                               8 FT 6 V PLOW WESTERN                           PLOW              WESTERN
    8


    GROi.i'l OW.SNOW.IM f
                                 I
                                                     2004;MONROE;PLOW; 1 4 FT;TRUCK                  PLOW              MONROE
                                                                                                                                      I
                                                                                                                                      (MP48RI4-ISCT      j
                                                     MOUNTED; METRO                                                                   !
i°
; GRO 1 .PLOW' SNOW. 161 1                           2004;MONROE;PLO W ; 1 4 FT;TRUCK                PLOW          MONROE             iMP48R14-ISCT j
    1                                                M.OU.NTED;MOUNT COMFORT
                                                                                                                                                        i
                                                                                                               i
iGR01.PLOW.SNOW.161                                  2004;MONROE;PLOW;14 FT;TRUCK                (PLOW             MONROE             (MP48R14-ISET
(2                                                   MOUNTED;EAGLE CREEK                         (




                                                                       Page 53 of 54
     Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 145 of 156 PageID #: 153
       i\                                                                                                        Account No. 1-53382
                                                                                                                         Policy No. 1048061
                                               SCHEDULE OF VEHICLES, APPENDIX B




            Asset             Serial Number                     Description               Class   Manulactuiei               Model


 GR01.PLOW.SNOW.206                           SKWIK-WAY SKID STEER PLOW               PLOW
 3


 GR01 .PLOW.SNOW.208                           GAR FISHER SPEEDCAST PLOW              | PLOW
 0
                                                                                                                     i                      I

 GR01.PLOW.SNOW.208                            GAR FISHER SPEEDCAST PLOW HELIPORT     [PLOW
 3
                                                                                                                                            [

 GR01.PLOW.SNOW.500                            2003 12' MONROE SNOW PLOW;HENDRICKS. PLOW          MONROE                 mp41r::ms( T
                                                                                                                                            I
 2


 GROl.PLOW.SNOW.543                            2008;PLOW;RAMP;BOX;LEDEX               I PLOW                             LDA-200-20
|9                                             LOADER;AVALANCHE


 GR01 .PLOW.SNOW.544                           2008;PLOW;RAMP;BOX;LEDBX               PLOW                               LDA-200-20
 0                                             LOADER;AVALANCHE


 GRO 1 .PLOW. SNOW.746                         2008;PLOW;RAMP;BOX;LEDEX               PLOW                               LDA-200-20
13                                             LOADER; AVALANCHE


j GRO 1 .PLOW. SNOW. 758 .                     2008;PLOW;RAMP;BOX;LEDEX               PLOW                           j LDA-200-20
15                                             LO A DER;AVALAN CH E


GR0.1 .PLOW.SNOW.CO                            CONTRACTOR. SNOW PLOWS                 PLOW                               VARIOUS
NT


GRO 1 .PLOW.TCMT.0 1 88
                                                                                                                                        i
                                               GAR ONE BOTTOM PLOW                    PLOW




GRO l.PLOW.TCMT.0 1 89                         GAR ALLIS CH AMBLERS PLOW              PLOW
                                                                                                                                        i
                                                                                                                                        !
                                                                                                                                        !
GRO 1 JPLOW.TCMT. 1 108                        GAR J.D. BLADE                         PLOW




GR01 .PLOW.TCMT.l 121                          GAR RIPPER                             PLOW
                                                                                                                                        I


GR01 .PLOW..SNOW.096                          20()8;KUBOTA;PLOW;AFD                   PLOW        KUBOTA         j CURTIS
2                                                                                                                f


GR01 .P1.OW.SNOW.066 :43765                   12014 PROTECH BOX PLOW FOR SKID STEER   PLOW                           SP08S
0
                          !
GRO 1 .PLOW. SNOW. 1 66 ;                     '12015 PROTECIl BOX PLOW FOR SKID STEER PLOW                           SP08S
0

                                                                                                                                        I
 GROI.PLOW.SNOW.OCo f                                                                 PLOW
!0
                          !




                                                                Page 54 of 54
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 146 of 156 PageID #: 154
("Glair'ai                                                                                                                                Account No. 1-53382
                                                                                                                                           Policy No. 1048061
                                                SCHEDULE OF FINE ARTS, APPENDIX C




                                Vendor            Asset Name                Value                             I (H it 11)11


                         j Arlon Bayliss        [Flight Wave           $      88,170.00 'Terminal

                                                                                                                                      !
                                                                                                                                      j

                         Ann Gardner             Six Glass             $    121,170.00           Tenninal
                                                 Mosaics


                         Dale Enochs             Elemental             $     93,951.00           Terminal
                                                 Indiana                                                                              !




                         Dixie Friend Gay       Autumn Prairie         $    128,095.00           Terminal
                                                Morning


                         Electroland /          Interactive            $    437,500.00           Terminal
                         Damon Seeley           Passage


                         Faust Art Studio       Chrysalis              $    140,000.00           Tenninal
                         LLC


                         Faust Art Studio       Wings in Flight        $    105,000.00           Terminal
                         LLC
                                                                                                                                  1
                         Geo. Gregory           Breath                 $    165,245.00           Garage
                         Hull
                                                                   i

                         IXLLLXdba              The Cardinal       s$       101,449.09           Terminal
                         Stuart Keeler &        Points             j
                         Michael Machnic
                         John Van Alstine       Cardinalis             $    174,530.00           Terminal




                         Basa Projects          The Great Circle       $    400,532,00           Terminal
                         LLC                    [Route


                         Marcus Akinlana        Road to                $    175,000.00           Tenninal                     1
                                                Deliberate                                   I
                     |                          Dreams        ;
                         Martin Donlin          1 4 Glass Murals       $    424,834.00           Concourses
                         Limited
                                                                                                                                  I

                         Nhat Tran              On the Tipes of              94,355.00 Terminal
                                                Our Wings
                 i
                 [Rod Fisher                    Jetstream              $   248,988.00            Terminal
                         Sculpture LLC

                                                                                                                              I
                 [Ron Caron                     Baggage Claim          $    150,000.00           Terminal




                     Thomas                 [A Work of Heart           $    166,900.00 (Concourses
                     Torlucmke                                                                                                I
                                                                                         i

                     1116 -ASI              I Donlin - Glass           $   437,933.00 (Terminal
                     Limited                ( Murals                                     I
                     (Tenninal)             i
                 T19 - FA                   (Hull -Breath          i$         1,310.00 (Garage
                 Wiihelm (Garage) j
                                                                                                                              [




                                                                       Page .1 of 2
 Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 147 of 156 PageID #: 155
    "7
    . .'A 1
                                                                                                          Account No. 1-53382
FM'r"                                                                                                      Policy No. 1048061
                                          SCHEDULE OF FINE ARTS, APPENDIX C




                           Vendor           Asset Name            Value                    Location


                      Ermco/Sachs         Hull - Breath      [$     2,294.00 ! Garage
                      (Garage)


                   |H08 - Circle B                            $     9,319.00 (Projection
                                                                                                      i
                                                                                                      I

                   [HI 1 - Electrical -                       $    25,000.00 {Projection
                      Ermco/Sachs
                  )


                      H13 - Landscape - I Art Items in Bid    $    42,618.00   Terminal
                      Sitework/Concret [Package
                      e

                      1129 - Furnishings [Art Display        $    118,208.00 (Terminal
                      & Equipment         [Cases




                                                             Page 2 of 2
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 148 of 156 PageID #: 156


                                                                                      Account No. 1-53382
                                                                                        Policy No. 1048061


                          SUPPLEMENTAL UNITED STATES
                    CERTIFIED ACT OF TERRORISM ENDORSEMENT

     This Endorsement is applicable to all insured Locations in the United States, its territories
     and possessions and the Commonwealth of Puerto Rico.


     Coverage for "Certified Act of Terrorism" Under The Terrorism Risk Insurance Act of 2002, as
     amended.


     In consideration of a premium charged of USD141,019, this Policy, subject to the terms and conditions
     therein and in this Endorsement, covers direct physical loss or damage to insured property and any
     resulting TIME ELEMENT loss, as provided in the TIME ELEMENT section of the Policy, caused by or
     resulting from a Certified Act of Terrorism as defined herein.


    Notwithstanding anything contained elsewhere in this Policy, any exclusion or limitation of terrorism in
    this Policy and any endorsement attached to and made a part of this Policy, is hereby amended to the
    effect that such exclusion or limitation does not apply to a "Certified Act of Terrorism" as defined herein.
    This amendment does not apply to any limit of liability for a Certified Act of Terrorism, if any, stated
    under the LIMITS OF LIABILITY clause of the DECLARATIONS section of this Policy.


    With respect to any one or more Certified Act(s) of Terrorism, this Company will not pay any amounts
    for which the Company is not responsible under the terms of the Terrorism Risk Insurance Act of 2002
    (including subsequent action of Congress pursuant to the Act) which includes a provision stating that if
    the aggregate insured losses exceed USD 100,000,000,000 during any calendar year, neither the United
    States Government nor any insurer that has met its insurer deductible shall be liable for the payment of
    any portion of the amount of such losses that exceed USD1 00,000,000,000. If the aggregate insured
    losses for all insurers exceed USD 100,000,000,000, your coverage may be reduced.


    The coverage provided under this Endorsement for "Certified" losses caused by acts of terrorism will be
    partially reimbursed by the United States Government under a formula established by Federal Law.
    Under this formula, the United States pays 85% (and beginning on January 1, 2016, shall then decrease by
    1 percentage point per calendar year until equal to 80 percent) of covered terrorism losses exceeding a
    statutorily established retention by the insurer referenced in this Policy. The premium charged for this
    coverage is provided above.


    The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism
    exclusion, do not serve to create coverage for any loss which would otherwise be excluded under this
    Endorsement or the Policy.


    The coverage provided by this Endorsement only applies to a Certified Act of Terrorism.


    Reference and Application: The following term(s) means:


    Certified Act of Terrorism:

   A "Certified Act of Terrorism" means any act that is certified by the Secretaiy of the Treasury, in
   consultation with the Secretary of Homeland Security, and the Attorney General of the United States, to
   be an act of terrorism pursuant to the federal Terrorism Risk Insurance Act of 2002 as amended and



   Form FMG7308                                  Page 1 of 2                           Edition January 2015
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 149 of 156 PageID #: 157

     extended in 2005, 2007, and in 2015. The criteria contained in that Act for a "Certified Act of Terrorism"
     include the following:


           a.   The act resulted in aggregate losses in excess of USD5,000,000; and


           b.   The act is a violent act or an act that is dangerous to human life, property or infrastructure and
                is committed by an individual or individuals as part of an effort to coerce the civilian
                population of the United States or to influence the policy or affect the conduct of the United
                States Government by coercion.




    Form FMG7308                                   Page 2 of 2                            Edition January 2015
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 150 of 156 PageID #: 158




                                                                                     Account No. 1-53382
                Wsl
          F                                                                            Policy No. 1048061




                                       GREEN COVERAGE ENDORSEMENT

     It is agreed that this Endorsement is a part of the Policy and that the terms and conditions of the Policy are
     amended as described herein. All other terms and conditions of the Policy remain unchanged.


     Coverage provided under this Endorsement only applies to Location Nos. 01, 02, 03, 04, 05, 06, 07, 08,
     09, 10, 11, 12, 13, 14 and 16.


     COVERAGE:


     In consideration of the premium charged and subject to the terms, conditions, exclusions and limitations
     of the Policy, as provided in the Valuation clauses of the Policy when insured property is repaired or
     replaced as a direct result of insured physical loss or damage, the Policy is extended to cover:

     A.   The following reasonable and necessary additional costs incurred by the Insured:


          1)   to repair or replace such damaged insured property with material of like kind and quality that
               qualifies as green.
          2)   to replace the insured physically damaged portions of insured roofing systems with vegetative
               roof(s) that qualify as green including the addition of trees, shrubs, plants and lawns to those
               roofs.
          3)   to flush out the air in the area of such damaged insured property with 1 00% outside air and to
               provide replacement filtration media for the building's ventilation system that controls such
               damaged area all when part of a green reconstruction.
          4)   to pay an accredited professional certified by a green authority to participate in the design and
               construction for repairing or rebuilding such damaged insured property that qualifies as green.
          5)   for the process of certifying or recertifying that the repaired or replaced damaged insured property
               qualifies as green.
          6)   in the removal, disposal or recycling of such damaged insured property in a manner that qualifies
               as green.



    LIMIT OF LIABILITY : This Company's liability in a single occurrence, including any resulting insured
    TIME ELEMENT loss, under this Endorsement shall not exceed 25% of the amount of PROPERTY
    DAMAGE loss at the insured location but not to exceed USD1,000,000.


    The amount of PROPERTY DAMAGE loss for purposes of the provision above does not include:


          1)   the application of any deductible(s) under the Policy.
          2)   the costs recoverable under this Endorsement.
          3)   stock, work in process, raw materials, finished goods or merchandise.
          4)   process water.
          5)   molds and dies.
          6)   property in the open.
          7)   property of others for which the Insured is legally liable.
          8)   personal property of employees and officers of the Insured.
          9)   production equipment.

    Form FMG7331                                   Page 1 of 2
    Factory Mutual Insurance Company
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 151 of 156 PageID #: 159




          10) electronic data processing equipment not used in the functional support of the real property.

    GREEN COVERAGE ENDORSEMENT Exclusions: As respects this Endorsement, the following
    additional exclusions apply:


    This Endorsement does not cover:


          1)   stock, work in process, raw materials, finished goods or merchandise.
         2)    process water.
         3)    molds and dies.
         4)    property in the open.
         5)    property of others for which the Insured is legally liable.
         6)    personal property of employees and officers of the Insured.
         7)    property adjusted on a basis other than repair or replacement as provided in the Valuation clauses
               of the Policy.
         8)    production equipment.
         9)    electronic data processing equipment not used in the functional support of the real property.
          10) any loss recoverable elsewhere in the Policy.


    ADDITIONAL CONDITION:


    Notwithstanding the provisions of the Valuation clauses of this Policy, the Insured must repair or replace
    the insured real and/or personal property lost, damaged or destroyed as a condition for coverage under
    this Endorsement.


    TIME ELEMENT:


    The PERIOD OF LIABILITY applying to insured TIME ELEMENT loss shall include the additional
    time that results due to the Insured's inability to resume operations directly resulting from the coverage
    provided by this Endorsement.


    DEFINITIONS: The following terms when appearing in boldface in this Endorsement mean:


    green:

    products, materials, methods and processes certified by a green authority that conserve natural resources,
    reduce energy or water consumption, avoid toxic or other polluting emissions or otherwise minimize
    environmental impact.


    green authority:
    an authority on green buildings, products, materials, methods or processes certified and accepted by
    Leadership in Energy and Environmentally Design (LEED®), Green Building Initiative Green Globes®,
    Energy Star Rating System or any other recognized green rating system.


    production equipment:
    any production or process machine(s) or apparatus that processes, forms, cuts, shapes, grinds, or conveys
    raw materials, materials in process or finished goods and any associated equipment utilized in production
    including but not limited to electrical cabling, transformers, HVAC; any equipment or apparatus that is
    mounted upon or used exclusively with any one or more production or process machine(s) or apparatus.




    Form FMG7331                                   Page 2 of 2
    Factory Mutual Insurance Company
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 152 of 156 PageID #: 160




                                           STATE OF INDIANA


                      NOTICE TO POLICYHOLDERS REGARDING FILING
                           COMPLAINTS WITH THE DEPARTMENT OF
                                                INSURANCE




    Questions regarding your policy or coverage should be directed to:


                 Factory Mutual Insurance Company
                 1-800-343-7722


    If you (a) need the assistance of the governmental agency that regulates insurance; or (b)
    have a complaint you have been unable to resolve with your insurer you may contact the
    Department of Insurance by mail, telephone or mail:


                 State of Indiana Department of Insurance
                 Consumer Services Division
                 311 West Washington Street, Suite 300
                 Indianapolis, Indiana 46204-2787


                 Consumer Hotline: (800) 622-4461; (317) 232-2385


                 Complaints can be filed electronically at www.in.gov.idoi




   7165 (3/09)
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 153 of 156 PageID #: 161

                                               49D03-2004-PL-013207                                                    Filed: 4/6/2020 1:54 PM
                                                                                                                                          Clerk
                                            Marion Superior Court, Civil Division 3                                                   , Indiana

                                                                                                                             /




                                                                              Factory Mutual Insurance Company
                                                                              300 South Northwest Highway, Suite 100
                                                                              Park Ridge, IL 60068 USA
                                                                              T : 847-430-7400 F : 847-430-7499




      February 6, 2020



      Mr. Abel Contreras                                  (sent via email to: acontreras@ind.com)
      Assistance Associate General Counsel
      Indianapolis Airport Authority


                Re:
                               Policyholder:              Indianapolis Airport Authority
                               Location Name:             Indianapolis International Airport
                               Loss Location:             7800 Col. H. Weir Cook Memorial Drive
                                                          Indianapolis, IN 46241
                               Loss Description:          Flood
                               Date of Loss:              07-Feb-2019
                               Claim ID:                  491521


      Dear Mr. Contreras,


      This letter acknowledges receipt of the Indianapolis Airport Authority's request to extend the time
      to file lawsuit under the FM Global Policy No. 1048061 .


      This letter also confirms that FM Global is agreeable to extending the deadline sixty (60) calendar
      days from the date of this letter.

      Neither this letter nor our investigation is an admission or denial of liability and does not waive
      any rights or duties of either party under any FM Global policy. Anything done or to be done by
      FM Global, or on its behalf, in connection with the above described matter, including, but not
      limited to, any investigation into the cause or amount of loss or other matter relative thereto, shall
      not waive, invalidate, forfeit or modify any of its rights under the policies issued by it.


      Sincerely,




      Matt Zwayer
      Operations Vice President
      Operations Claims Manager
      Chicago




      Cc:     Working File, Chicago
              Digital Statutory File




                                                     Exhibit 2
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 154 of 156 PageID #: 162
                                                  49D03-2004-PL-01 3207                                        Filed: 4/6/2020 1:54 P
                                                                                                                                Clei
                                              Marion Superior Court, Civil Division 3                          Marion County, Indiar




      STATE OF INDIANA                        )           IN THE MARION SUPERIOR COURT
                                              ) SS:
     COUNTY OF MARION                         )           CAUSE NO. 49D01-2004-PL-


     INDIANAPOLIS AIRPORT                                      )
     AUTHORITY,                                                )
                                                               )
                                 Plaintiff,                    )
                                                               )
                        v.                                     )
                                                               )
     FACTORY MUTUAL INSURANCE                                  )
     COMPANY,                                                  )
                                                               )
                                 Defendant.                    )


                       E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

    This Appearance Form must be filed on behalf of every party in a civil case.


        I.   The party on whose behalf this form is being filed is:
             Initiating      X      Responding _                   Intervening          ; and
             the undersigned attorney and all attorneys listed on this form now appear in this case for
             the following parties:
             Name of party             Plaintiff Indianapolis Airport Authority                           __
             Address of party (see Question # 5 below ifthis case involves a protection from abuse
             order, a workplace violence restraining order, or a no-contact order)
                     Plaintiff can be contacted through undersigned counsel


             Telephone # of party
    (List on a continuation page additional parties this attorney represents in this case.)


       2.    Attorney information for service as required by Trial Rule 5(B)(2)


              Name:              Charles P. Edwards                              Atty Number: 17309-06
              Address:           Barnes & Thornburg LLP
                                 11S. Meridian Street
                                 Indianapolis, IN 46204
              Phone:             317-236-1.313
              Fax:               317-231-7433
              Email Address: charles.edwards@btlaw.com


             Name:               Alexander P. Orlowski                           Atty. Number: 30794-29
             Address:            Barnes & Thornburg LLP
                                 1 1 South Meridian Street
                                 Indianapolis, Indiana 46204
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 155 of 156 PageID #: 163




                                 Phone: (317)236-1313
                                 Fax:    (317)231-7433
                                 Email Address:   Alexander.Orlowski@btlaw.com


            IMPORTANT: Each attorney specified on this appearance:
            (a)          certifies that the contact information listed for him/her on the Indiana Supreme
                         Court Roll of Attorneys is current and accurate as of the date of this
                         Appearance;
            (b)          acknowledges that all orders, opinions, and notices from the court in this
                         matter that are served under Trial Rule 86(G) will be sent to the attorney at
                         the email address(es) specified by the attorney on the Roll of Attorneys
                         regardless of the contact information listed above for the attorney; and
            (c)          understands that he/she is solely responsible for keeping his/her Roll of
                         Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                         2(A).
            Attorneys can review and update their Roll of Attorneys contact information on the
            Courts Portal at http : //portal .courts.in.gov.
       3.   This is a         PL         case type as defined in administrative Rule 8(B)(3).


       4.   This case involves child support issues. Yes           No   X
                                                                      (Ifyes, supply social security
            numbers for all family members on a separately attached document filed as confidential
            information on light green paper. Use Form TCM-TR3.1-4.)


       5. This case involves a protection from abuse order, a workplace violence restraining order,
            or a no - contact order. Yes       No    X     (If Yes, the initiating party must provide an
            address for the purpose of legal service but that address should hot be one that exposes
            the whereabouts ofa petitioner.) The party shall use the following address for purposes
            of legal service:
                                 Attorney's address                                               .
                                 The Attorney General Confidentiality program address
                                 (contact the Attorney General at 1-800-321-1907 or e-mail address is
                                 confidential@atg.in.gov).
                                 Another address (provide)


       This case involves a petition for involuntary commitment. Yes              No   X


      6.    If Yes above, provide the following regarding the individual subject to the petition for
            involuntary commitment:
             a.    Name of the individual subject to the petition for involuntary commitment if it is
                   not already provided in #1 above:


             b.    State of Residence of person subject to petition:
             c.    At least one of the following pieces of identifying information:
                  (i)  Date of Birth
                  (ii)   Driver's License Number
                         State where issued                    Expiration date


                                                         2
Case 1:20-cv-01281-JRS-DLP Document 1-1 Filed 04/30/20 Page 156 of 156 PageID #: 164




                  (iii) State ID number _
                      State where issued                      Expiration date
                  (iv) FBI number
                  (v) Indiana Department of Corrections Number
            (vi) Social Security Number is available and is being provided in an attached
                 confidential document Yes       No


       7.   There are related cases: Yes      No    X         (Ifyes, list on continuation page.)


       8.   Additional information required by local rule:


       9.   There are other party members: Y es          No     X    (Ifyes, list on continuation page.)


       10. This form has been served on all other parties and Certificate of Service is attached:
            Yes      No X



                                                   /s/ Charles P. Edwards
                                                   Charles P. Edwards (1 7309-06)
                                                   Alexander P. Orlowski (30794-29)
                                                   BARNES & THORNBURG LLP
                                                   1 1 South Meridian Street
                                                  Indianapolis, Indiana 46204
                                                  Phone: (317) 236-1313
                                                   Fax: (317)231-7433
                                                   Email: Charles.edwards@btlaw.com
                                                          Alexander.Orlowski@btlaw.com


                                                  Attorney for Plaintiff
                                                  Indianapolis Airport Authority




                                                     3
